Exhibit 10.1

 

EXECUTION VERSION

 

FIRST AMENDMENT

 

FIRST AMENDMENT, dated as of November 2, 2015 (this “Amendment”), to the Credit
Agreement (as defined below), is entered into among ACTIVISION BLIZZARD, INC., a
Delaware corporation (the “Borrower”), each of the other Loan Parties (as
defined below), the Tranche B-2 Term Lenders (as defined below), the other
Lenders party hereto and the Administrative Agent (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has entered into that certain Credit Agreement, dated as
of October 11, 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Guarantors party thereto from time to time, BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), Collateral
Agent, Swing Line Lender and an L/C Issuer, JPMORGAN CHASE BANK, N.A., as an L/C
Issuer, and each lender from time to time party thereto (collectively, the
“Lenders”);

 

WHEREAS, pursuant to and in accordance with Section 2.14 of the Credit
Agreement, the Borrower requests that Incremental Term Loans in the form of
Tranche B-2 Term Loans in an aggregate principal amount of $2,300,000,000 be
made available to the Borrower, and the Tranche B-2 Term Lenders and the
Administrative Agent agree, upon the terms and subject to the conditions set
forth herein and in Section 4.02(b) and Section 4.03 of the Credit Agreement as
amended by this Amendment, that the Tranche B-2 Term Lenders will make such
Incremental Term Loans in the form of the Tranche B-2 Term Loans to fund the
2015 Transactions (as defined in the Credit Agreement as amended by this
Amendment);

 

WHEREAS, immediately following the effectiveness of the Section 1.2 Amendments,
pursuant to Section 10.01 of the Credit Agreement the Borrower and the Lenders
party hereto, constituting not less than the Required Lenders (determined
immediately following the effectiveness of the Section 1.2 Amendments) agree to
make the amendments set forth in Section 1.3 below to (i) allow the 2015
Acquisition (as defined in the Credit Agreement as amended by this Amendment) to
be funded with the proceeds of the Tranche B-2 Term Loans in accordance with the
applicable “funds certain” and other requirements of Irish law and
(ii) otherwise allow the consummation of the 2015 Transactions;

 

WHEREAS, immediately following the effectiveness of the Section 1.2 Amendments,
the Tranche B-2 Term Lenders will constitute the Required Lenders;

 

WHEREAS, Bank of America, N.A. and Goldman Sachs Bank USA will each act as
joint-lead arranger and joint bookrunner for the Amendment.

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

--------------------------------------------------------------------------------


 

Section 1.1  Defined Terms.  Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement as
amended by this Amendment.

 

Section 1.2  Tranche B-2 Term Loan Commitments.  Effective as of the First
Amendment Effective Date (as defined below) upon the occurrence of the
Section 1.2 Amendments Effective Time (as defined below), the Tranche B-2 Term
Loans shall be deemed to be “Incremental Term Loans,” the Tranche B-2 Term
Commitments shall constitute “Commitments” and this Amendment shall be deemed to
be an “Incremental Amendment” and a “Loan Document,” in each case, for all
purposes of the Credit Agreement and the other Loan Documents;  and in order to
the effect the foregoing, the Credit Agreement is hereby amended (the
“Section 1.2 Amendments”) to delete the stricken text (indicated textually in
the same manner as the following example: stricken text or stricken text) and to
add the double-underlined text (indicated textually in the same manner as the
following example: GRAPHIC [g221451kw01i001.gif]) as set forth in the Credit
Agreement and the pages of Schedules and Exhibits to the Credit Agreement
attached as Exhibit A hereto, except for any such amendments with respect to
(x) the following definitions in Section 1.01 of the Credit Agreement:  “2015
Acquisition,” “2015 Acquisition Circular,” “2015 Acquisition Documents,” “2015
Transaction Agreement,” “2015 Transactions,” “2015 Transactions Investment,”
“Act,” “Announcement,” “Availability Period,” “Bidco,” “Bidco Change of
Control,” “Capital Stock,” “Capital Reduction,” “Certain Funds Covenant Event of
Default,” “Certain Funds Credit Extension,” “Certain Funds Default,” “Certain
Funds Period,” “Certain Funds Representation,” “Clean-up Period,” “Committed
Loan Notice,” “Court,” “Court Meeting,” “Court Orders,” “Covered Loan
Documents,” “Covered Person,” “Debtor Relief Laws,” “Defaulting Lenders,”
“Eurodollar Rate” clause (a), “General Meeting,” “Longstop Date,” “Material
Adverse Effect,” “Maximum Incremental Facilities Amount,” “Minimum Acceptance
Condition,” “Offer,” “Offer Closing Certificate,” “Offer Documents,” “Offer
Effective Date,” “Offer Press Release,” “Offering Circular,” “Organization
Documents,” “Permitted Investments,” “Relevant Default,” “Responsible Officer,”
“Scheme,” “Scheme Circular,” “Scheme Documents,” “Scheme Effective Date,”
“Scheme Press Release,” “Scheme Resolutions,” “Scheme Settlement Date,”
“Squeeze-Out,” “Squeeze-Out Date,” “Squeeze-Out Settlement Date,” “Subsidiary,”
“Swing Line Loan Notice,” “Takeover Panel,” “Takeover Rules,” “Target” and
“Target Shares” and (y) the following Sections of the Credit Agreement: 
preliminary statements, 2.02 (to the extent pertaining to Certain Funds Credit
Extensions), 2.04, 2.06(a) (last sentence), 2.14, 3.01, 4.01, 4.02, 4.03, 5.17,
5.21, 5.22, 6.17, 6.19, 6.20, 6.21, 7.02(b)(7), 7.03, 7.04, 8.01, 8.02, 9.08,
10.06, 10.07 and 10.21.

 

The Borrower, the Tranche B-2 Term Lenders and the Administrative Agent may,
without the consent of any other Loan Party, Agent or Lender, incorporate such
additional changes to the terms of the Tranche B-2 Term Facility after the First
Amendment Effective Date as are contemplated by the provisions of the Fee Letter
dated as of the First Amendment Effective Date, among the Borrower and the
Tranche B-2 Arrangers.

 

Section 1.3   Additional Amendments to the Credit Agreement.  Effective as of
the First Amendment Effective Date, immediately following the effectiveness of
the Section 1.2 Amendments and upon the occurrence of the Section 1.3 Amendments
Effective Time (as defined below) (the “Section 1.3 Amendments”) the Credit
Agreement is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example:

 

2

--------------------------------------------------------------------------------


 

stricken text or stricken text) and to add the double-underlined text (indicated
textually in the same manner as the following example: GRAPHIC
[g221451kw01i001.gif]) with respect to (x) the following definitions in
Section 1.01 of the Credit Agreement:  “2015 Acquisition,” “2015 Acquisition
Circular,” “2015 Acquisition Documents,” “2015 Transaction Agreement,” “2015
Transactions,” “2015 Transactions Investment,” “Act,” “Announcement,”
“Availability Period,” “Bidco,” “Bidco Change of Control,” “Capital Stock,”
“Capital Reduction,” “Certain Funds Covenant Event of Default,” “Certain Funds
Credit Extension,” “Certain Funds Default,” “Certain Funds Period,” “Certain
Funds Representation,” “Clean-up Period,” “Committed Loan Notice,” “Court,”
“Court Meeting,” “Court Orders,” “Covered Loan Documents,” “Covered Person,”
“Debtor Relief Laws,” “Defaulting Lenders,” “Eurodollar Rate” clause (a),
“General Meeting,” “Longstop Date,” “Material Adverse Effect,” “Maximum
Incremental Facilities Amount,” “Minimum Acceptance Condition,” “Offer,” “Offer
Closing Certificate,” “Offer Documents,” “Offer Effective Date,” “Offer Press
Release,” “Offering Circular,” “Organization Documents,” “Permitted
Investments,” “Relevant Default,” “Responsible Officer,” “Scheme,” “Scheme
Circular,” “Scheme Documents,” “Scheme Effective Date,” “Scheme Press Release,”
“Scheme Resolutions,” “Scheme Settlement Date,” “Squeeze-Out,” “Squeeze-Out
Date,” “Squeeze-Out Settlement Date,” “Subsidiary,” “Swing Line Loan Notice,”
“Takeover Panel,” “Takeover Rules,” “Target” and “Target Shares” and (y) the
following Sections of the Credit Agreement:  preliminary statements, 2.02 (to
the extent pertaining to Certain Funds Credit Extensions), 2.04, 2.06(a) (last
sentence), 2.14, 3.01, 4.01, 4.02, 4.03, 5.17, 5.21, 5.22, 6.17, 6.19, 6.20,
6.21, 7.02(b)(7), 7.03, 7.04, 8.01, 8.02, 9.08, 10.06, 10.07 and 10.21, in each
case, as set forth in the Credit Agreement and the pages of Schedules and
Exhibits to the Credit Agreement attached as Exhibit A hereto.

 

Section 1.4  Representations and Warranties, No Default.  In order to induce the
Tranche B-2 Term Lenders, the other Lenders party hereto and the Administrative
Agent to enter into this Amendment, each Loan Party represents and warrants to
each of the Tranche B-2 Term Lenders, the other Lenders party to this Amendment
and the Administrative Agent that on and as of the First Amendment Effective
Date, after giving effect to the amendments set forth in this Amendment:

 

(a)                                 all representations and warranties contained
in Article V of the Credit Agreement are true and correct in all material
respects as if made on and as of the First Amendment Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they were true and correct in all material respects
as of such earlier date;

 

(b)                                 no Event of Default exists; and

 

(c)                                  the execution, delivery and performance of
this Amendment by each Loan Party have been duly authorized by all necessary
corporate action on the part of such Loan Party, has been duly executed and
delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except to the extent that the enforceability hereof may be
limited by Debtor Relief Laws and by general principles of equity.

 

3

--------------------------------------------------------------------------------


 

Section 1.5  Effectiveness.

 

(a)                                 The Section 1.2 Amendments shall become
effective on the date (the “First Amendment Effective Date”) and at the time
(the “Section 1.2 Amendments Effective Time”) on and at which each of the
following conditions is satisfied or waived:

 

i.                                          the Administrative Agent shall have
received a counterpart of this Amendment executed by each of the Loan Parties,
the Administrative Agent, each of the Tranche B-2 Term Lenders and the Required
Lenders (solely with respect to the Section 1.3 Amendments);

 

ii.                                       the Administrative Agent shall have
received such closing certificates or certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Amendment;

 

iii.                                    the Administrative Agent shall have
received such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed;

 

iv.                                   the Administrative Agent shall have
received an executed legal opinion of Debevoise & Plimpton LLP, counsel to the
Borrower and the other Loan Parties, addressed to the Administrative Agent, each
Tranche B-2 Term Lender and each other Lender party to this Amendment, dated the
First Amendment Effective Date and in form and substance reasonably satisfactory
to the Administrative Agent; and

 

v.                                      upon the effectiveness of the
Section 1.2 Amendments, no Event of Default exists.

 

(b)                                 The Section 1.3 Amendments shall become
effective on the First Amendment Effective Date at the time (the “Section 1.3
Amendments Effective Time”) immediately following the occurrence of the
Section 1.2 Amendments Effective Time.

 

The delivery of a counterpart of this Amendment executed by the Administrative
Agent, each Tranche B-2 Term Lender and each other Lender party to this
Amendment shall conclusively be deemed to constitute an acknowledgement by the
Administrative Agent, each Tranche B-2 Term Lender and each other Lender party
to this Amendment that each of the conditions precedent set forth in Section 1.5
shall have been satisfied in accordance with its terms or shall have been
irrevocably waived by such Person.

 

Section 1.6  Expenses.  The Borrower shall pay all reasonable out-of-pocket
expenses of the Administrative Agent incurred in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder, if any (including the reasonable fees,
disbursements and other charges of Cahill Gordon & Reindel LLP and McCann
FitzGerald, counsels for the Administrative Agent) in accordance with
Section 10.04 of the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

Section 1.7  Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument.  Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

Section 1.8  Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Section 1.9  Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

Section 1.10  Loss of FATCA Grandfathering.  For purposes of determining
withholding Taxes imposed under FATCA, from and after the First Amendment
Effective Date, the Borrower and the Administrative Agent shall treat the Loans
(including the Initial Term Loans, the Tranche B-2 Term Loans, any Revolving
Credit Loans and any Swing Line Loans) as not qualifying as “grandfathered
obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

 

Section 1.11  Effect of Amendment.  Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, the Collateral Agent or the Loan Parties
under the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of the Credit Agreement or any other Loan Document.  Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document is hereby ratified and reaffirmed in all respects and
shall continue in full force and effect and nothing herein can or may be
construed as a novation thereof.  Each Loan Party reaffirms its obligations
under the Loan Documents to which it is party and the validity, enforceability
and perfection of the Liens granted by it pursuant to the Collateral Documents. 
This Amendment shall constitute a Loan Document for purposes of the Credit
Agreement and from and after the First Amendment Effective Date, all references
to the Credit Agreement in any Loan Document and all references in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, shall, unless expressly provided otherwise,
refer to the Credit Agreement as amended by this Amendment.  Each of the Loan
Parties hereby consents to this Amendment and confirms that all obligations of
such Loan Party under the Loan Documents to which such Loan Party is a party
shall continue to apply to the Credit Agreement, as amended hereby.

 

5

--------------------------------------------------------------------------------


 

Section 1.12  Guarantor Acknowledgment.  Each Guarantor acknowledges and
consents to each of the foregoing provisions of this Amendment and the
incurrence of the Tranche B-2 Term Loans.  Each Guarantor further acknowledges
and agrees that all Obligations with respect to the Tranche B-2 Term Loans shall
be fully guaranteed and secured pursuant to the Credit Agreement (including as
amended by this Amendment) and the Collateral Documents in accordance with the
terms and provisions thereof.  Each Guarantor hereby agrees to the amendments
contemplated by Sections 1.2 and 1.3 hereof.

 

[Remainder of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

 

By:

/s/ Dennis M. Durkin

 

 

Name: Dennis M. Durkin

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

ACTIVISION ENTERTAINMENT HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ Dennis M. Durkin

 

 

Name: Dennis M. Durkin

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

ACTIVISION PUBLISHING, INC.

 

 

 

 

 

 

By:

/s/ Dennis M. Durkin

 

 

Name: Dennis M. Durkin

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

BLIZZARD ENTERTAINMENT, INC.

 

 

 

 

 

 

By:

/s/ Michael S. Morhaime

 

 

Name: Michael S. Morhaime

 

 

Title: Chief Executive Officer and President

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By:

/s/ Tiffany Shin

 

 

Name: Tiffany Shin

 

 

Title: Assistant Vice President

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Tranche B-2 Term Lender

 

 

 

 

 

 

By:

/s/ Sanjay Rijhwani

 

 

Name: Sanjay Rijhwani

 

 

Title: Director

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Lender

 

 

 

 

 

 

By:

/s/ Sanjay Rijhwani

 

 

Name: Sanjay Rijhwani

 

 

Title: Director

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as Tranche B-2 Term Lender

 

 

 

 

 

 

By:

/s/ Robert Ehudin

 

 

Name: Robert Ehudin

 

 

Title: Authorized Signatory

 

 

 

 

 

 

GOLDMAN SACHS BANK USA,

 

as Lender

 

 

 

 

 

 

By:

/s/ Robert Ehudin

 

 

Name: Robert Ehudin

 

 

Title: Authorized Signatory

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

See attached.

 

--------------------------------------------------------------------------------


 

Execution VersionExhibit A D&P LLP Draft — November 2, 2015 Published CUSIP
Number: 00507XAA3 CREDIT AGREEMENT Dated as of October 11, 2013 among ACTIVISION
BLIZZARD, INC., as the Borrower, THE GUARANTORS PARTY HERETO FROM TIME TO TIME
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME, J.P. MORGAN SECURITIES
LLC, as Syndication Agent, and BANK OF AMERICA MERRILL LYNCH and J.P. MORGAN
SECURITIES LLC, as Joint Lead Arrangers and Joint Bookrunners GOLDMAN SACHS &
CO.BANK USA,, HSBC SECURITIES (USA) INC., MITSUBISHI UFJ SECURITIES (USA), INC.,
MIZUHO SECURITIES USA INC., RBC CAPITAL MARKETS1, SUNTRUST BANK, and U.S. BANK
NATIONAL ASSOCIATION as Co-Documentation Agents 1 RBC Capital Markets is a brand
name for the capital markets business of Royal Bank of Canada and its
Affiliates. CG&R Draft Last Saved: 08/19/2013 8:50 pm 1000892582v1

GRAPHIC [g221451kw05i001.gif]

 


TABLE OF CONTENTS Page ARTICLEARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
Section 1.01 Section 1.02 Section 1.03 Section 1.04 Section 1.05 Section 1.06
Section 1.07 Section 1.08 Section 1.09 Defined Terms. 1 Other Interpretive
Provisions. 5258 Accounting Terms. 5359 Rounding. 5359 References to Agreements,
Laws, Etc. 5359 Times of Day. 5459 Timing of Payment of Performance. 5459 Pro
Forma and Other Calculations. 5460 Letter of Credit Amounts. 5661 ARTICLEARTICLE
II. THE COMMITMENTS AND CREDIT EXTENSIONS Section 2.01 Section 2.02 Section 2.03
Section 2.04 Section 2.05 Section 2.06 Section 2.07 Section 2.08 Section 2.09
Section 2.10 Section 2.11 Section 2.12 Section 2.13 Section 2.14 Section 2.15
Section 2.16 Section 2.17 The Loans. 5662 Borrowings, Conversions and
Continuations of Loans. 5662 Letters of Credit. 5864 Swing Line Loans. 6874
Prepayments. 7176 Termination or Reduction of Commitments. 7480 Repayment of
Loans. 7581 Interest. 7581 Fees. 7682 Computation of Interest and Fees. 7783
Evidence of Indebtedness. 7783 Payments Generally. 7884 Sharing of Payments.
8086 Incremental Credit Extensions. 8187 Refinancing Amendments. 8389 Extension
Offers. 8491 Defaulting Lenders. 8894 ARTICLEARTICLE III. TAXES, INCREASED COSTS
PROTECTION AND ILLEGALITY Section 3.01 Section 3.02 Section 3.03 Section 3.04
Taxes. 8894 Illegality. 9197 Inability to Determine Rates. 9298 Increased Cost
and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate Loans. 9298
Section 3.05 Section 3.06 Funding Losses. 94100 Matters Applicable to All
Requests for Compensation. 94100 -i-Last Saved: 08/19/2013 8:50 pm CG&R Draft
1000892582v1

GRAPHIC [g221451kw05i002.gif]

 


Section 3.07 Section 3.08 Replacement of Lenders under Certain Circumstances.
96101 Survival. 96102 ARTICLEARTICLE IV. CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS Section 4.01 Section 4.02 Section 4.03 Conditions of Initial Credit
Extension. 96102 Conditions to All Credit Extensions After the Closing Date.
100105 Certain Funds. 109 ARTICLEARTICLE V. REPRESENTATIONS AND WARRANTIES
Section 5.01 Section 5.02 Section 5.03 Section 5.04 Section 5.05 Section 5.06
Section 5.07 Section 5.08 Section 5.09 Section 5.10 Section 5.11 Section 5.12
Section 5.13 Section 5.14 Section 5.15 Section 5.16 Section 5.17 Section 5.18
Section 5.19 Section 5.20 Section 5.21 Section 5.22 Existence, Qualification and
Power; Compliance with Laws. 101110 Authorization; No Contravention. 101110
Governmental Authorization; Other Consents. 101110 Binding Effect. 102111
Financial Statements; No Material Adverse Effect. 102111 Litigation. 102111 No
Default. 103111 Ownership of Property; Liens. 103112 Environmental Compliance.
103112 Taxes. 104113 ERISA Compliance. 104113 Subsidiaries; Equity Interests.
105113 Margin Regulations; Investment Company Act. 105114 Disclosure. 105114
Patriot Act and OFAC. 106114 Intellectual Property; Licenses, Etc. 107115
Solvency. 107116 Subordination of Subordinated Indebtedness. 107116 FCPA. 108116
Security Documents. 108116 Use of Proceeds. 109118 2015 Acquisition Related
Representations 118 ARTICLEARTICLE VI. AFFIRMATIVE COVENANTS Section 6.01
Section 6.02 Section 6.03 Section 6.04 Section 6.05 Section 6.06 Section 6.07
Section 6.08 Financial Statements. 109118 Certificates; Other Information.
110119 Notices. 112121 Payment of Taxes. 112121 Preservation of Existence, Etc.
112121 Maintenance of Properties. 112121 Maintenance of Insurance. 113122
Compliance with Laws. 113122 -ii-CG&R Draft Last Saved: 08/19/2013 8:50 pm
1000892582v1

GRAPHIC [g221451kw05i003.gif]

 


Section 6.09 Section 6.10 Section 6.11 Section 6.12 Section 6.13 Section 6.14
Section 6.15 Section 6.16 Section 6.17 Section 6.18 Section 6.19 Section 6.20
Books and Records. 113122 Inspection Rights. 113122 Additional Collateral;
Additional Guarantors. 114123 Compliance with Environmental Laws. 116125 Further
Assurances and Post-Closing Conditions. 116125 Designation of Subsidiaries.
117126 ERISA Reports. 118127 Use of Proceeds. 118127 Maintenance of Ratings.
118127 Lender Calls. 118127 Amber Holding/Bidco. 119128 Certain Funds Covenants.
128 131 Section 6.21 Conditions Subsequent. ARTICLEARTICLE VII. NEGATIVE
COVENANTS Section 7.01 Section 7.02 Liens. 119132 Incurrence of Indebtedness and
Issuance of Disqualified Stock and Preferred Stock. 123136 Section 7.03 Section
7.04 Section 7.05 Section 7.06 Section 7.07 Section 7.08 Section 7.09 Section
7.10 Fundamental Changes. 129141 Dispositions. 131143 Restricted Payments.
133145 Change in Nature of Business. 138151 Transactions with Affiliates. 139151
Burdensome Agreements. 140152 Financial Covenant. 142154 Accounting Changes.
142155 ARTICLEARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES Section 8.01 Section
8.02 Section 8.03 Section 8.04 Events of Default. 143155 Remedies Upon Event of
Default. 145158 Exclusion of Immaterial Subsidiaries. 146159 Application of
Funds. 147159 ARTICLEARTICLE IX. ADMINISTRATIVE AGENT AND OTHER AGENTS Section
9.01 Section 9.02 Section 9.03 Section 9.04 Section 9.05 Section 9.06 Section
9.07 Appointment and Authority. 148160 Delegation of Duties. 148161 Exculpatory
Provisions. 148161 Reliance by Administrative Agent. 149162 Non-Reliance on
Administrative Agent and Other Lenders. 150162 Rights as a Lender. 150163
Resignation of Administrative Agent. 150163 -iii-CG&R Draft Last Saved:
08/19/2013 8:50 pm 1000892582v1

GRAPHIC [g221451kw05i004.gif]

 


Section 9.08 Section 9.09 Section 9.10 Section 9.11 Section 9.12 Administrative
Agent May File Proofs of Claim. 151164 Collateral and Guaranty Matters. 152165
No Other Duties, Etc. 153166 Treasury Services Agreements and Secured Hedge
Agreements. 153166 Withholding Tax. 154166 ARTICLEARTICLE X. MISCELLANEOUS
Section 10.01 Section 10.02 Section 10.03 Section 10.04 Section 10.05 Section
10.06 Section 10.07 Section 10.08 Section 10.09 Section 10.10 Section 10.11
Section 10.12 Section 10.13 Section 10.14 Section 10.15 Section 10.16 Section
10.17 Section 10.18 Section 10.19 Section 10.20 Section 10.21 Amendments, Etc.
154167 Notices; Effectiveness; Electronic Communications. 156169 No Waiver;
Cumulative Remedies; Enforcement. 159171 Expenses; Indemnity; Damage Waiver.
159171 Payments Set Aside. 161173 Successors and Assigns. 162174 Treatment of
Certain Information; Confidentiality. 168180 Setoff. 169181 Interest Rate
Limitation. 169182 Counterparts; Effectiveness. 170182 Integration. 170182
Survival of Representations and Warranties. 170183 Replacement of Lenders.
170183 Severability. 171184 GOVERNING LAW. 172184 WAIVER OF RIGHT TO TRIAL BY
JURY. 172185 Binding Effect. 173185 No Advisory or Fiduciary Responsibility.
173185 Lender Action. 174186 USA Patriot Act. 174186 Electronic Execution of
Assignments and Certain Other Documents. 174186 ARTICLEARTICLE XI. GUARANTEE
Section 11.01 Section 11.02 Section 11.03 Section 11.04 Section 11.05 Section
11.06 Section 11.07 Section 11.08 Section 11.09 Section 11.10 Section 11.11
Section 11.12 The Guarantee. 174187 Obligations Unconditional. 175187
Reinstatement. 176189 Subrogation; Subordination. 176189 Remedies. 177189
Instrument for the Payment of Money. 177189 Continuing Guarantee. 177189 General
Limitation on Guarantee Obligations. 177189 Release of Guarantors. 177190 Right
of Contribution. 178190 Subject to Intercreditor Agreement. 178190 Keepwell.
178191 -iv-CG&R Draft Last Saved: 08/19/2013 8:50 pm 1000892582v1

GRAPHIC [g221451kw05i005.gif]

 


SCHEDULES 1.01A 1.01E 4.01(a) 5.08 5.09(b) 5.09(d) 5.12 6.13(a) 7.01(b) 7.02(b)
10.02 Commitments Existing Investments Post-Closing Requirements Ownership of
Property Environmental Matters Environmental Actions Subsidiaries and Other
Equity Investments Certain Collateral Documents Existing Liens Existing
Indebtedness Administrative Agent’s Office, Certain Addresses for Notices
EXHIBITS Form of A B C-1 C-2 C-3 D E F G-1 G-2 H I-1 I-2 J K L Committed Loan
Notice Swing Line Loan Notice Term Note Revolving Credit Note Swing Line Note
Compliance Certificate Assignment and Assumption Security Agreement Perfection
Certificate Perfection Certificate Supplement Intercompany Note Intercreditor
Agreement Second Lien Intercreditor Agreement United States Tax Compliance
Certificate Solvency Certificate Loan Offer Provisions -v-Last Saved: 08/19/2013
8:50 pm CG&R Draft 1836110.07-NYCSR07A 1000892582v1 MSW - Draft August 29, 2013
- 7:43 PM

GRAPHIC [g221451kw05i006.gif]

 


CREDIT AGREEMENT This CREDIT AGREEMENT (this “Agreement”) is entered into as of
October 11, 2013, among Activision Blizzard, Inc.as amended by that certain
first amendment dated as of November 2, 2015, among ACTIVISION BLIZZARD, INC., a
Delaware corporation (together with its successors and assigns, the “Borrower”),
the Guarantors party hereto from time to time, BANK OF AMERICA, N.A., as
Administrative Agent, Collateral Agent, the Swing Line Lender and an L/C Issuer,
JPMORGAN CHASE BANK, N.A., as an L/C Issuer, and each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”).
PRELIMINARY STATEMENTS The Borrower has requested that (i) on the Closing Date,
the Initial Term Lenders lend to the Borrower Initial Term Loans in an initial
principal amount of $2,500,000,000 in order to pay for the Stock Buy-Back and to
finance costs and expenses incurred in connection with the Transaction and (ii)
from time to time, the Revolving Credit Lenders make Revolving Credit Loans and
Swing Line Loans to the Borrower and the L/C Issuers issue on the account of the
Borrower and its Subsidiaries Letters of Credit. In order to fund the 2015
Transactions, the Borrower has requested that the Tranche B-2 Term Lenders lend
to the Borrower Tranche B-2 Term Loans in an initial principal amount of
$2,300,000,000. The applicable Lenders have indicated their willingness to lend,
and the L/C Issuers have indicated their willingness to issue Letters of Credit,
in each case, on the terms and subject to the conditions set forth herein. In
consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows: ARTICLE I. Definitions and
Accounting Terms Section 1.01Defined Terms. As used in this Agreement, the
following terms shall have the meanings set forth below: “2015 Acquisition”
means the acquisition by Bidco of the Target Shares by way of Offer or Scheme
and on the terms of the 2015 Acquisition Documents. “2015 Acquisition Circular”
means: (i) in relation to an Offer, the Offering Circular or (ii) in relation to
a Scheme, the Scheme Circular. CG&R Draft 1000892582v1 Last Saved: 08/19/2013
8:50 pm

GRAPHIC [g221451kw05i007.gif]

 


“2015 Acquisition Documents” means: (i) in relation to an Offer, each of the
Offer Documents or (ii) in relation to a Scheme, each of the Scheme Documents.
“2015 Closing Date” means the first date on which all applicable conditions
precedent set forth in Section 4.02 shall be satisfied or waived in accordance
with the terms of this Agreement and a Credit Extension in respect of the
Tranche B-2 Term Facility shall be made under this Agreement. “2015 Transaction
Agreement” means the agreement to be entered into between the Target, the
Borrower and Bidco providing for the parties participation in, and carriage of,
the Scheme or as the case may be the Offer. “2015 Transactions” means,
collectively, any or all of the following (whether taking place prior to, on or
following the First Amendment Effective Date): (i) the entry into the 2015
Acquisition Documents and the consummation of the 2015 Acquisition, (ii) the
entry into the First Amendment, any other amendment to the Credit Agreement
and/or other Loan Documents and/or any other financing arrangement (including
any cash arrangement) in connection with the 2015 Acquisition and, in each case,
if and as applicable, the incurrence of Indebtedness thereunder, (iii) the
intercompany reorganization in connection with the 2015 Acquisition, (iv) the
repayment of certain existing Indebtedness and (v) all other transactions
relating to any of the foregoing (including payment of fees and expenses related
to any of the foregoing). “2015 Transactions Investment” means any Investment in
connection with the 2015 Transactions. “Accounting Opinion” has the meaning set
forth in Section 6.01(a). “Acquired Indebtedness” means, with respect to any
specified Person, (a)Indebtedness of any other Person existing at the time such
other Person is merged with or into or became a Restricted Subsidiary of such
specified Person, including Indebtedness incurred in connection with, or in
contemplation of, such other Person merging with or into or becoming a
Restricted Subsidiary of such specified Person, and (b) Indebtedness secured by
a Lien encumbering any asset acquired by such specified Person. “Act” means the
Companies Act 2014 of Ireland (as amended). “Additional Lender” has the meaning
set forth in Section 2.14(a). “Additional Refinancing Lender” means, at any
time, any bank, financial institution or other institutional lender or investor
that, in any case, is not an existing Lender and that agrees to provide any
portion of Credit Agreement Refinancing Indebtedness pursuant to a Refinancing
Amendment in accordance with Section 2.15, provided that each Additional
Refinancing Lender shall be subject to the approval of the Administrative Agent,
such -2-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i008.gif]

 


approval not to be unreasonably withheld or delayed, to the extent that any such
consent would be required from the Administrative Agent under Section
10.06(b)(iii)(B) for an assignment of Loans to such Additional Refinancing
Lender and in the case of Other Revolving Credit Commitments with respect to the
Revolving Credit Facility, the Swing Line Lender and L/C Issuer, solely to the
extent such consent would be required for any assignment to such Lender.
“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent. “Administrative Agent’s Office” means the Administrative
Agent’s address and account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders. “Administrative Questionnaire” means an Administrative
Questionnaire in a form supplied by the Administrative Agent. “Affiliate” of any
specified Person, means any other Person directly or indirectly controlling or
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by agreement or otherwise. “Agent Parties” has the meaning set forth in Section
10.02(c). “Agents” means, collectively, the Administrative Agent, the Collateral
Agent and the Syndication Agent. “Aggregate Commitments” means the Commitments
of all the Lenders. “Agreement” means this credit agreement, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time. “Amber Holding” means Amber Holding Subsidiary Co. “Announcement” means in
the case of an Offer, the Offer Press Release and in the case of a Scheme, the
Scheme Press Release. “Anti-Terrorism Laws” has the meaning set forth in Section
5.15. “Applicable Existing Term Loan” has the meaning set forth in Section 2.16.
“Applicable Indebtedness” has the meaning set forth in the definition of
“Weighted Average Life to Maturity.” -3-Last Saved: 08/19/2013 8:50 pm CG&R
Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i009.gif]

 


“Applicable Percentage” means with respect to any Revolving Credit Lender, the
percentage of the total Revolving Credit Commitments represented by such
Revolving Credit Lender’s Revolving Credit Commitment. If the Revolving Credit
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. “Applicable Period” has the meaning set forth
in the definition of “Applicable Rate.” “Applicable Rate” means a percentage per
annum equal to: (a) with respect to Initial Term Loans, 2.50% in the case of
Eurodollar Rate Loans and 1.50% in the case of Base Rate Loans.; (b) with
respect to Tranche B-2 Term Loans, 3.00% in the case of Eurodollar Rate Loans
and 2.00% in the case of Base Rate Loans; and (bc) with respect to Revolving
Credit Loans, unused Revolving Credit Commitments and Letter of Credit fees, (i)
until delivery of financial statements for the first full fiscal quarter
commencing on or after the Closing Date pursuant to Section 6.01, (A) for
Eurodollar Rate Loans, 2.25%, (B) for Base Rate Loans, 1.25%, (C) for Letter of
Credit fees, 2.25% and (D) for unused commitment fees, 0.250% and (ii)
thereafter, the following percentages per annum (less, in the case of Letter of
Credit fees, the fronting fee payable in respect of the applicable Letter of
Credit), based upon the Consolidated Secured Debt Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a): Applicable Rate Eurodollar Rate and Letter of Credit Fees 2.25%
2.50% Consolidated Secured Debt Ratio <2.00:1.00 ≥2.00:1.00 Unused Commitment
Fee Rate 0.250% 0.375% Pricing Level 1 2 Base Rate 1.25% 1.50% Any increase or
decrease in the Applicable Rate resulting from a change in the Consolidated
Secured Debt Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that, upon the request of the Required Lenders, the
highest Pricing Level shall apply (x) as of the first Business Day after the
date on which a Compliance Certificate was required to have been delivered but
was not delivered, and shall continue to so apply up to and including the date
on which such Compliance Certificate is so delivered (and thereafter the Pricing
Level otherwise determined in accordance with this definition shall apply) and
(y) as of the first Business Day after an Event of Default under Section 8.01(a)
shall have occurred and be continuing, and shall continue to so apply up to but
excluding the date on which such Event of Default is -4-Last Saved: 08/19/2013
8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i010.gif]

 


cured or waived (and thereafter the Pricing Level otherwise determined in
accordance with this definition shall apply). In the event that any Compliance
Certificate is shown by the Administrative Agent to be inaccurate (whether as a
result of an inaccuracy in the financial statements on which such Compliance
Certificate is based, a mistake in calculating the applicable Consolidated
Secured Debt Ratio or otherwise) at any time that this Agreement is in effect
and any Loans or Commitments are outstanding such that the Applicable Rate for
any period (an “Applicable Period”) should have been higher than the Applicable
Rate applied for such Applicable Period, then (i) the Borrower shall promptly
(and in no event later than five (5) Business Days thereafter) deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Period, (ii) the Applicable Rate shall be determined by reference to the
corrected Compliance Certificate (but in no event shall the Lenders owe any
amounts to the Borrower), and (iii) the Borrower shall pay to the Administrative
Agent promptly upon demand (and in no event later than five (5) Business Days
after demand) any additional interest owing as a result of such increased
Applicable Rate for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with the terms hereof.
Notwithstanding anything to the contrary in this Agreement, any additional
interest hereunder shall not be due and payable until demand is made for such
payment pursuant to clause (iii) above and accordingly, any nonpayment of such
interest as a result of any such inaccuracy shall not constitute a Default
(whether retroactively or otherwise), and no such amounts shall be deemed
overdue (and no amounts shall accrue interest at the Default Rate), at any time
prior to the date that is five (5) Business Days following such demand. The
Borrower’s Obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the relevant Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders. “Approved Fund” means any Fund that is administered, advised or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers, advises or manages a Lender.
“Arrangers” means Bank of America, N.A., an affiliate of Merrill Lynch, Pierce,
Fenner & Smith Incorporated and J.P. Morgan Securities LLC, in their capacities
as lead arranger and lead bookrunners. “Assigned Term Loan” has the meaning set
forth in Section 10.06(i). “Assignee Group” means two or more Eligible Assignees
that are Affiliates of one another or two or more Approved Funds managed by the
same investment advisor. “Assignees” has the meaning set forth in Section
10.06(b). -5-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i011.gif]

 


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)(iii), and accepted by the Administrative Agent, in
substantially the form of Exhibit E hereto or any other form (including
electronic documentation generated by MarkitClear or other electronic platform)
approved by the Administrative Agent. “Attorney Costs” means and includes all
reasonable fees, expenses and disbursements of any law firm or other external
legal counsel. “Attributable Indebtedness” means, on any date, in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP. “Audited Financial Statements” means the audited consolidated balance
sheet of the Borrower and its Subsidiaries as of each of December 31, 2012 and
2011, and the related audited consolidated statements of income, of changes in
shareholders’ equity and of cash flows for the Borrower and its Subsidiaries for
the fiscal years ended December 31, 2012, 2011 and 2010, respectively.
“Auto-Extension Letter of Credit” has the meaning set forth in Section
2.03(b)(iii). “Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%; provided that for purposes
of this clause (c), the Base Rate (I) with respect to Initial Term Loans will be
deemed not to be less than 1.75%, (II) with respect to Tranche B-2 Term Loans
will be deemed not to be less than 1.75% and (III) shall otherwise not be less
than 0%. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Bidco” means ABS Holdings C.V., a Dutch limited partnership, or any other
Restricted Subsidiary of the Borrower designated in writing by the Borrower to
the Administrative Agent that shall acquire the Target Shares in the 2015
Acquisition. “Bidco Change of Control” means Bidco ceasing to be a Wholly-Owned
Subsidiary of the Borrower that is a Restricted Subsidiary. “Borrower” has the
meaning set forth in the introductory paragraph to this Agreement. -6-Last
Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i012.gif]

 


“Borrower Materials” has the meaning assigned to such term in Section 6.02.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, an
Initial Term Borrowing or a Tranche B-2 Term Borrowing, as the context may
require. “Business Day” means any day other than a Saturday, Sunday or other day
on which commercial banks are authorized to close under the Laws of, or are in
fact closed in, the state where the Administrative Agent’s Office is located and
if such day relates to any interest rate settings as to a Eurodollar Rate Loan,
any fundings, disbursements, settlements and payments in respect of any such
Eurodollar Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan, means any such day on
which dealings in deposits are conducted by and between banks in the London
interbank eurodollar market. “Capital Stock” means: (a) in the case of a
corporation or Irish incorporated limited liability company, corporate stock;
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (c) in the case of a partnership or limited liability company
(other than an Irish incorporated limited liability company), partnership or
membership interests (whether general or limited); and (d) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.
“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP as in
effect on the Closing Date. “Capitalized Leases” means all leases that have been
or should be, in accordance with GAAP, recorded as capitalized leases; provided
that for all purposes hereunder the amount of obligations under any Capitalized
Lease shall be the amount thereof accounted for as a liability in accordance
with GAAP as in effect on the Closing Date. “Capitalized Software Expenditures”
means, for any period, the aggregate of all expenditures (whether paid in cash
or accrued as liabilities) by a Person and its Restricted Subsidiaries during
such period in respect of purchased software or internally developed software
and software enhancements that, in conformity with GAAP, are or are required to
be reflected as capitalized costs on the consolidated balance sheet of such
Person and such Subsidiaries (for the avoidance doubt, this excludes software
development costs in accordance -7-Last Saved: 08/19/2013 8:50 pm CG&R Draft
1000892582v1 1000892582

GRAPHIC [g221451kw05i013.gif]

 


with FASB guidance for costs of computer software to be sold, leased, or
otherwise marketed under Accounting Standards Codification Subtopic 985-20).
“Capital Reduction” means, if the 2015 Acquisition proceeds by way of a Scheme,
the proposed reduction of the share capital of the Target under Sections 84 and
85 of the Act, which forms part of the Scheme. “Cash Collateral” has the meaning
specified in Section 2.03(g). “Cash Collateral Account” means a blocked account
at Bank of America, N.A. (or another commercial bank selected in compliance with
Section 9.09) in the name of the Administrative Agent and under the sole
dominion and control of the Administrative Agent, and otherwise established in a
manner satisfactory to the Administrative Agent. “Cash Collateralize” has the
meaning specified in Section 2.03(g). “Cash Equivalents” means: (a) United
States dollars; (b) (A) euro, or any national currency of any participating
member state of the EMU; or (B) in the case of any Foreign Subsidiary that is a
Restricted Subsidiary, such local currencies held by them from time to time in
the ordinary course of business; (c) securities issued or directly and fully and
unconditionally guaranteed or insured by the U.S. government or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities of 24
months or less from the date of acquisition; (d) certificates of deposit, time
deposits and dollar time deposits with maturities of one year or less from the
date of acquisition, bankers’ acceptances with maturities not exceeding one year
and overnight bank deposits, in each case with any commercial bank having
capital and surplus of not less than $500.0 million in the case of U.S. banks
and $100.0 million (or the U.S. dollar equivalent as of the date of
determination) in the case of non-U.S. banks; (e) repurchase obligations for
underlying securities of the types described in clauses (c) and (d) entered into
with any financial institution meeting the qualifications specified in clause
(d) above; (f) commercial paper rated at least P-1 by Moody’s or at least A-1 by
S&P and in each case maturing within 24 months after the date of creation
thereof; -8-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i014.gif]

 


(g) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency) and in each case maturing within 24 months after the
date of creation thereof; (h) investment funds investing 95% of their assets in
securities of the types described in clauses (a) through (g) above and (i)
through (k) below); (i) readily marketabledirect obligations issued by any
state, commonwealth or territory of the United States or any political
subdivision or taxing authority thereof having an Investment Grade Rating from
either Moody’s or S&P with maturities of 24 months or less from the date of
acquisition; (j) Indebtedness or Preferred Stock issued by Persons with a rating
of “A” or higher from S&P or “A2” or higher from Moody’s with maturities of 24
months or less from the date of acquisition; and (k) the date of thereof) or
Moody’s. Investments with average maturities of 24 months or less from
acquisition in money market funds rated AAA-(or the equivalent better by S&P or
Aaa3 (or the equivalent thereof) or better by Notwithstanding the foregoing,
Cash Equivalents shall include amounts denominated in currencies other than
those set forth in clauses (a) and (b) above, provided that such amounts are
converted into any currency listed in clauses (a) and (b) as promptly as
practicable and in any event within ten Business Days following the receipt of
such amounts. “Casualty Event” means any event that gives rise to the receipt by
the Borrower or any Restricted Subsidiary of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property. “CERCLA” means the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as subsequently amended.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency. “Certain Funds Covenant Event of Default” has the meaning set forth in
Section 8.01(m). “Certain Funds Credit Extension” means any Tranche B-2 Term
Borrowing made or to be made during the Certain Funds Period. “Certain Funds
Default” means (x) an Event of Default arising under any of the following
clauses of Section 8.01: (a)(i), (ii) and (iii) (but in each case only with
respect to -9-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i015.gif]

 


any amount payable in respect of the Tranche B-2 Term Facility), (b) (but only
with respect to (A) Section 6.05(a), (B) if such Event of Default continues for
thirty (30) days after notice thereof by the Administrative Agent to the
Borrower, Sections 7.01, 7.02 and 7.04 and (C) Sections 7.03 and 7.06), (d) (but
only to the extent arising from a Certain Funds Representation), (f), (g), (i)
(but only with respect to this Agreement (as amended by the First Amendment),
the First Amendment and the Security Agreement (collectively, the “Covered Loan
Documents”) and, in each case, only to the extent affecting the Tranche B-2 Term
Facility) or (m), in each case, solely to the extent arising with respect to the
Borrower, Bidco or any direct or indirect parent company of Bidco that is a
Wholly-Owned Subsidiary of the Borrower (each, a “Covered Person”) (and not, for
the avoidance of doubt, with respect to or relating to any other Person or any
procurement obligation of any Covered Person with respect to any other Person
other than Bidco) or (y) the occurrence of a Bidco Change of Control. “Certain
Funds Period” means the period beginning on the First Amendment Effective Date
and ending on the earliest to occur of (a) the date on which the Offer or (if
applicable) the Scheme lapses or is withdrawn (other than due to a switch
between the Scheme and the Offer), (b) the Squeeze-Out Settlement Date, (c) the
Scheme Settlement Date and (d) the Longstop Date, provided that, if (in the case
of a Scheme) the Scheme Effective Date but not the Scheme Settlement Date has
occurred on or before the Longstop Date, the Certain Funds Period shall be
extended to the Scheme Settlement Date or, if (in the case of an Offer) the
Offer Effective Date but not the Squeeze-Out Settlement Date has occurred on or
before the Longstop Date, the Certain Funds Period shall be extended to the
earlier of (x) the date falling 60 days after the Long Stop Date and (y) the
Squeeze-Out Settlement Date. “Certain Funds Representations” means the
representations and warranties contained in Sections 5.01(a), 5.01(b)(ii) (but
solely with respect to the execution, delivery and performance of the Covered
Loan Documents), 5.02(a), (b)(i) and (iii) (but in each case only with respect
to the execution, delivery and performance of the Covered Loan Documents), 5.04
(but solely with respect to the Covered Loan Documents), 5.13, 5.15(a) (but
solely with respect to compliance with the USA Patriot Act) and (e) (but solely
with respect to the proceeds of the Tranche B-2 Term Loans), 5.21 (but solely
with respect to the second sentence thereof pertaining to the proceeds of the
Tranche B-2 Term Loans) and 5.22, in each case, solely as they relate to the
Covered Persons (and not, for the avoidance of doubt, with respect to or
relating to any other Person or any procurement obligation of any Covered Person
with respect to any other Person other than Bidco), except with respect to such
representations in Sections 5.01(a), 5.01(b)(ii), 5.02(a), (b)(i) and (iii) and
5.04 to the extent described above, which shall in each case be deemed to also
refer to such representations and warranties as to any other Loan Parties party
to the Covered Loan Documents. “CFC” means a “controlled foreign corporation”
within the meaning of Section 957 of the Code. “CFC Holdco” means a Domestic
Subsidiary that has no material assets other than the equity of one or more
Foreign Subsidiaries that are CFCs. “Change in Law” means the occurrence, after
the date of this Agreement, of any of the following: (a) the adoption or taking
effect of any law, rule, regulation or treaty, (b) any -10-CG&R Draft
1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i016.gif]

 


change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued. “Change of Control”
means any of the following: (a)the sale, lease or transfer, in one or a series
of related transactions, of all or substantially all of the assets of the
Borrower and its Subsidiaries, taken as a whole, to any Person; (b) the Borrower
becomes aware of (by way of a report or any other filing pursuant to Section
13(d) of the Exchange Act, proxy, vote, written notice or otherwise) the
acquisition by any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act), including any group acting for the
purpose of acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act, or any successor provision) in a single
transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of a majority or more of the total voting power of the Voting Stock
of the Borrower; (c) the approval of any plan or proposal for the winding up or
liquidation of the Borrower; or (d) a “change of control” (or similar event)
shall occur under the Senior Notes, any Indebtedness for borrowed money
permitted under Section 7.02 with an aggregate principal amount in excess of the
Threshold Amount or any Permitted Refinancing Indebtedness in respect of any of
the foregoing or any Disqualified Stock. For purposes of this definition, any
direct or indirect holding company of the Borrower shall not itself be
considered a “Person” or “group” for purposes of clause (b) above; provided that
no “Person” or “group” beneficially owns, directly or indirectly, more than a
majority of the total voting power of the Voting Stock of such holding company.
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders or, Initial Term Lenders or Tranche B-2 Term
Lenders, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments or, Initial Term Commitments or
Tranche B-2 Term Commitments, and (c) -11-Last Saved: 08/19/2013 8:50 pm CG&R
Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i017.gif]

 


when used with respect to Loans or a Borrowing, refers to whether such Loans, or
the Loans comprising such Borrowing, are Revolving Credit Loans or, Initial Term
Loans. or Tranche B-2 Term Loans and (d) when used with respect to Facilities,
refers to whether such Facility is the Revolving Credit Facility, the Swing Line
Sublimit, the Letter of Credit Sublimit, the Initial Term Facility or the
Tranche B-2 Term Facility. “Clean-up Period” means the period of 90 days from
and including the 2015 Closing Date. “Closing Date” means October 11, 2013.
“Closing Fee” has the meaning set forth in Section 2.09(b). “Code” means the
U.S. Internal Revenue Code of 1986, as amended. “Collateral” means the
“Collateral” as defined in the Security Agreement, all the “Collateral” or
“Pledged Assets” as defined in any other Collateral Document and any other
assets a Lien in which is granted or purported to be granted pursuant to any
Collateral Documents. “Collateral Agent” means Bank of America, in its capacity
as collateral agent or pledgee in its own name under any of the Loan Documents,
or any successor collateral agent. “Collateral Documents” means, collectively,
the Security Agreement, each of the Mortgages, collateral assignments, security
agreements, pledge agreements, the Intellectual Property Security Agreements or
other similar agreements delivered to the Administrative Agent and the Lenders
pursuant to Section 6.11 or Section 6.13, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Collateral Agent for the benefit of the Secured Parties. “Commitment” means
a Term Commitment or a Revolving Credit Commitment of any Class or of multiple
Classes, as the context may require. “Committed Loan Notice” means a notice of
(a) a Borrowing, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A hereto.or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower. “Commodity Exchange Act” means the Commodity Exchange
Act (7 U.S.C. § 1 et seq.), as amended from time to time, and any successor
statute. “Company Material Adverse Effect” means any fact, effect, change, event
or circumstance that (i) materially adversely affects the business, financial
condition or results of operations of the Borrower and its Subsidiaries, taken
as a whole; provided, however, that any -12-Last Saved: 08/19/2013 8:50 pm CG&R
Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i018.gif]

 


fact, effect, change, event or circumstance arising from or related to (except,
in the case of clauses (a), (b), (c), (d), (e), (f) or (i) below, to the extent
disproportionately affecting the Borrower and its Subsidiaries, taken as a
whole, relative to other companies in the industries in which the Borrower and
its Subsidiaries operate, in which case only the incremental disproportionate
effect shall be taken into account): (a) conditions affecting the United States
economy, or any other national or regional economy or the global economy
generally, (b) political conditions (or changes in such conditions) in the
United States or any other country or region in the world or acts of war,
sabotage or terrorism (including any escalation or general worsening of any such
acts of war, sabotage or terrorism) in the United States or any other country or
region of the world occurring after the date hereof, (c) changes in the
financial, credit, banking or securities markets in the United States or any
other country or region in the world (including any disruption thereof and any
decline in the price of any security or any market index), (d) changes required
by United States generally accepted accounting principles or other accounting
standards (or interpretations thereof), (e) changes in any laws or other binding
directives issued by any governmental entity (or interpretations thereof), (f)
changes that are generally applicable to the industries in which the Borrower
and its Subsidiaries operate, (g) any failure by the Borrower to meet any
internal or published projections, forecasts or revenue or earnings predictions
for any period ending on or after the date of the Stock Purchase Agreement or
any decline in the market price or trading volume of the Borrower’s stock
(provided that the underlying causes of any such failure or decline may be
considered in determining whether a Company Material Adverse Effect has occurred
or would reasonably be expected to occur to the extent not otherwise excluded by
another exception herein), (h) the public announcement or consummation of the
Stock Buy-Back or any of the transactions contemplated by the Stock Purchase
Agreement (including as to the identity of the parties thereto), (i) the
occurrence of natural disasters or (j) any action required by the terms of the
Stock Purchase Agreement or with the prior written consent or at the direction
of the other parties thereto and the Arrangers, shall not be taken into account
in determining whether a Company Material Adverse Effect has occurred or would
reasonably be expected to occur, or (ii) would prevent the Borrower from
consummating the transactions contemplated by the Stock Purchase Agreement.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D hereto. “Consolidated Depreciation and Amortization Expense” means,
with respect to any Person, for any period, the total amount of depreciation and
amortization expense, including the amortization of deferred financing fees and
Capitalized Software Expenditures and amortization of unrecognized prior service
costs and actuarial gains and losses related to pensions and other
post-employment benefits, of such Person and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP. “Consolidated EBITDA” means, with respect to any Person for any period,
the Consolidated Net Income of such Person for such period: (a) increased
(without duplication) by: -13-Last Saved: 08/19/2013 8:50 pm CG&R Draft
1000892582v1 1000892582

GRAPHIC [g221451kw05i019.gif]

 


(A) provision for taxes based on income or profits or capital gains, including,
without limitation, federal, state, non-U.S. franchise, excise, value added and
similar taxes and foreign withholding taxes of such Person paid or accrued
during such period, including any penalties and interest relating to such taxes
or arising from any tax examinations, deducted (and not added back) in computing
Consolidated Net Income; plus (B) Fixed Charges of such Person for such period
(including (x) net losses on Hedging Obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk and (y) costs of
surety bonds in connection with financing activities, in each case, to the
extent included in Fixed Charges), together with items excluded from the
definition of “Consolidated Interest Expense” pursuant to clauses (a)(A) through
(a)(C) thereof, to the extent the same was deducted (and not added back) in
calculating such Consolidated Net Income; plus (C) Consolidated Depreciation and
Amortization Expense of such Person for such period to the extent the same were
deducted (and not added back) in computing Consolidated Net Income; plus (D)any
fees, expenses or charges (other than depreciation or amortization expense)
related to any Equity Offering, Permitted Investment, acquisition, disposition,
recapitalization or the incurrence or repayment of Indebtedness permitted to be
incurred in accordance with this Agreement (including a refinancing thereof)
(whether or not successful), including (i) such fees, expenses or charges
related to the offering of the Senior Notes and the initial Credit Extensions
hereunder, (ii) any amendment or other modification of the Senior Notes, and, in
each case, deducted (and not added back) in computing Consolidated Net Income
and (iii) commissions, discounts, yield and other fees and charges (including
any interest expense) related to any Receivables Facility; plus (E) the amount
of any restructuring charge or reserve computing incurred in
deducted(andnotaddedback)insuchperiodin Consolidated Net Income, including any
restructuring costs connection with acquisitions, mergers or consolidations
after the Closing Date, costs related to the retention charges, systems charges,
excluding, for the closure and/or consolidation of facilities, establishment
costs and excess pension avoidance of doubt, development costs in connection
with unreleased products; plus (F) any other non-cash charges, including any
write offs or write downs, reducing Consolidated Net Income for such period
(provided that if any such non-cash charges represent an accrual or reserve for
potential cash items in any future period, the cash payment in -14-CG&R Draft
1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i020.gif]

 


respect thereof in such future period shall be subtracted from Consolidated
EBITDA in such future period to the extent paid, but excluding from this
proviso, for the avoidance of doubt, amortization of a prepaid cash item that
was paid in a prior period); plus (G)the amount of any minority interest expense
consisting of Subsidiary income attributable to minority equity interests of
third parties in any non-Wholly-Owned Subsidiary deducted (and not added back)
in such period in calculating Consolidated Net Income; plus (H)the amount of
loss on sale of receivables and related assets to the Receivables Subsidiary in
connection with a Receivables Facility; plus (I) any costs or expense incurred
by the Borrower or a Restricted Subsidiary pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement, to the extent that
such cost or expenses are funded with cash proceeds contributed to the capital
of the Borrower or net cash proceeds of an issuance of Equity Interest of the
Borrower (other than Disqualified Stock) solely to the extent that such net cash
proceeds are excluded from the calculation set forth in Section 7.05(a)(3); plus
(J) the amount of cost savings, operating expense reductions, other operating
improvements and initiatives and synergies projected by the Borrower in good
faith to be reasonably anticipated to be realizable or a plan for realization
shall have been established within 18 months of the date thereof (which will be
added to Consolidated EBITDA as so projected until fully realized and calculated
on a pro forma basis as though such cost savings, operating expense reductions,
other operating improvements and initiatives and synergies had been realized on
the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that all steps have been taken
for realizing such cost savings and such cost savings are reasonably
identifiable and factually supportable (in the good faith determination of the
Borrower); (b)decreased by (without duplication) non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any non-cash
gains to the extent they represent the reversal of an accrual or reserve for a
potential cash item that reduced Consolidated EBITDA in any prior period; and
(c) increased or decreased by (without duplication): (A) any net gain or loss
resulting in such period from Financial Accounting Hedging Obligations and the
application of -15-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1
1000892582

GRAPHIC [g221451kw05i021.gif]

 


Codification No. 815-Derivatives and Hedging; plus or minus, as applicable, and
(B) any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of Indebtedness (including
any net loss or gain resulting from hedge agreements for currency exchange
risk). “Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of: (a) consolidated interest expense of
such Person and its Restricted Subsidiaries for such period, to the extent such
expense was deducted (and not added back) in computing Consolidated Net Income
(including (i) amortization of original issue discount resulting from the
issuance of Indebtedness at less than par, (ii) all commissions, discounts and
other fees and charges owed with respect to letters of credit or bankers
acceptances, (iii) non-cash interest expense (but excluding any non-cash
interest expense attributable to the movement in the mark to market valuation of
Hedging Obligations or other derivative instruments pursuant to GAAP), (iv) the
interest component of Capitalized Lease Obligations, and (v) net payments, if
any, pursuant to interest rate Hedging Obligations with respect to Indebtedness,
and excluding (A) amortization of deferred financing fees, debt issuance costs,
commissions, fees and expenses, (B) any expensing of bridge, commitment and
other financing fees and (C) commissions, discounts, yield and other fees and
charges (including any interest expense) related to any Receivables Facility);
plus (b) consolidated capitalized interest of such Person and such Subsidiaries
for such period, whether paid or accrued; less (c) interest income of such
Person and such Subsidiaries for such period. For purposes of this definition,
interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by such Person to be the rate of interest
implicit in such Capitalized Lease Obligation in accordance with GAAP.
“Consolidated Net Income” means, with respect to any Person for any period, the
Net Income of such Person and its Restricted Subsidiaries for such period, on a
consolidated basis, and otherwise determined in accordance with GAAP; provided,
however, that, without duplication: (a) any after-tax effect of extraordinary,
non-recurring or unusual gains or losses (less all fees and expenses relating
(including relating to the Transaction), severance, thereto) or expenses
relocation costs and -16-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1
1000892582

GRAPHIC [g221451kw05i022.gif]

 


curtailments or modifications to pension and post-retirement employee benefit
plans shall be excluded, (b) effect of a the Net Income for such period shall
not include the cumulative change in accounting principles during such period,
including changes from international financial reporting standards to United
States financial reporting standards,
(c)anyafter-taxeffectofincome(loss)fromdisposedor discontinued operations and
any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded, (d) any after-tax effect of gains or
losses (less all fees and expenses relating thereto) attributable to asset
dispositions other than in the ordinary course of business, as determined in
good faith by the Borrower, shall be excluded, (e)the Net Income for such period
of any Person that is not a Subsidiary, or is an Unrestricted Subsidiary, or
that is accounted for by the equity method of accounting, shall be excluded;
provided that Consolidated Net Income of the Borrower shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash (or to the extent converted into cash or Cash Equivalents) to the Borrower
or a Restricted Subsidiary in respect of such period, (f) solely for the purpose
of determining the amount available for Restricted Payments under Section
7.05(a)(3), the Net Income for such period of any Restricted Subsidiary (other
than any Guarantor) shall be excluded if the declaration or payment of dividends
or similar distributions by that Restricted Subsidiary of its Net Income is not
at the date of determination wholly permitted without any prior governmental
approval (which has not been obtained) or, directly or indirectly, by the
operation of the terms of its charter or anyagreement,instrument,judgment,
decree,order,statute,rule,or governmentalregulationapplicabletothatRestricted
Subsidiary or its stockholders, unless such restriction with respect to the
payment of dividends or similar distributions has been legally waived; provided
that Consolidated Net Income of the Borrower will be increased by the amount of
dividends or other distributions or other payments actually paid in cash (or to
the extent converted into cash or Cash Equivalents) to the Borrower or a
Restricted Subsidiary thereof in respect of such period, to the extent not
already included therein, (g) effects of purchase accounting adjustments
(including the effects of such adjustments pushed down to such Person and such
Subsidiaries) in component application amounts required or permitted by GAAP, of
purchase accounting in relation to the resulting from Transaction or the any
-17-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i023.gif]

 


consummated acquisition or the amortization or write-off of any amounts thereof,
net of taxes, shall be excluded, (h) anyafter-tax effect of income (loss) from
the early extinguishment of Indebtedness or Hedging Obligations or other
derivative instruments shall be excluded, (i) any impairment charge or asset
write-off, in each case, pursuant to GAAP and the amortization of intangibles
arising pursuant to GAAP shall be excluded, (j) any non-cash compensation
expense recorded from grants of stock appreciation or similar rights, stock
options, restricted stock or other rights shall be excluded (k)any fees and
expenses incurred during such period, or any amortization thereof for such
period, in connection with the Transaction and any acquisition, Investment,
Disposition, issuance or repayment of Indebtedness, issuance of Equity
Interests, refinancing transaction or amendment or modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction shall be excluded, and (l)any adjustment of the nature used
in connection with the calculation of “Adjusted EBITDA” as set forth in
footnotes (b) to the “Summary Historical and Pro forma Financial Information”
under “Summary” in the Notes Offering Memorandum to the extent any such
adjustment, without duplication, continues to be applicable during such period,
shall be included. Notwithstanding the foregoing, for the purpose of Section
7.05 only (other than Section 7.05(a)(3)(D)), there shall be excluded from
Consolidated Net Income any income arising from any sale or other disposition of
Restricted Investments made by the Borrower and its Restricted Subsidiaries, any
repurchases and redemptions of Restricted Investments from the Borrower and its
Restricted Subsidiaries, any repayments of loans and advances which constitute
Restricted Investments by the Borrower or any of its Restricted Subsidiaries,
any sale of the stock of an Unrestricted Subsidiary or any distribution or
dividend from an Unrestricted Subsidiary, in each case only to the extent such
amounts increase the amount of Restricted Payments permitted pursuant to Section
7.05(a)(3)(D). “Consolidated Secured Debt Ratio” means, as of the date of
determination, the ratio of (a) the Consolidated Total Net Debt of the Borrower
and its Restricted Subsidiaries on such date that is secured by Liens, to (b)
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the
period of the most recently ended four fiscal quarters for which financial
statements are available. -18-Last Saved: 08/19/2013 8:50 pm CG&R Draft
1000892582v1 1000892582

GRAPHIC [g221451kw05i024.gif]

 


“Consolidated Total Net Debt” shall mean, as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP, consisting of Indebtedness for borrowed money and
Attributable Indebtedness, less up to $1,000,000,000 of cash and Cash
Equivalents (which are not Restricted Cash) that would be stated on the balance
sheet of the Borrower and its Restricted Subsidiaries as of such date of
determination; provided that only 50% of the cash and Cash Equivalents of
Foreign Subsidiaries will be included in this calculation; provided, further
that for purposes of determining the Consolidated Secured Debt Ratio for
purposes of Sections 2.14 and 7.02(b)(20) only, the cash proceeds of any
Incremental Term Loan, Revolving Commitment Increase and/or Permitted Debt
Offering shall not be deemed to be included on the consolidated balance sheet of
the Borrower and its Restricted Subsidiaries. “Contingent Obligations” means,
with respect to any Person, any obligation of such Person guaranteeing any
leases, dividends or other obligations that do not constitute Indebtedness
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of such Person, whether or not contingent: (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (b) to advance or supply funds: (A)for the purchase or payment of any
such primary obligation, or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, or (c) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation
against loss in respect thereof. “Contractual Obligation” means, as to any
Person, any provision of any security issued by such Person or of any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound. “Control” has the meaning specified in the
definition of “Affiliate.” “Court” means the High Court of Ireland. “Court
Meeting” means, if the 2015 Acquisition proceeds by way of a Scheme, the
meeting(s) of the holders of the Target Shares or any adjournment thereof to be
convened by an order of the Court pursuant to section 453 of the Act to consider
and, if thought fit, -19-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1
1000892582

GRAPHIC [g221451kw05i025.gif]

 


approve the Scheme (with or without amendment), together with any meeting held
as a result of an adjournment or reconvention by the Court thereof. “Court
Orders” means, if the 2015 Acquisition proceeds by way of a Scheme, the order(s)
of the Court sanctioning the Scheme under section 453 of the Act and confirming
the Capital Reduction under sections 84 and 85 of the Act. “Covered Loan
Documents” has the meaning set forth in the definition of “Certain Funds
Default.” “Covered Person” has the meaning set forth in the definition of
“Certain Funds Default.” “Credit Agreement Refinancing Indebtedness” means any
(a) Permitted Pari Passu Secured Refinancing Debt, (b) Permitted Junior Secured
Refinancing Debt, (c) Permitted Unsecured Refinancing Debt or (d) other
Indebtedness incurred pursuant to a Refinancing Amendment (other than any Credit
Agreement Refinancing Indebtedness incurred in the form of term loans, which
shall not be secured by a first priority Lien on the Collateral), in each case,
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew, replace,
repurchase, retire or refinance, in whole or part, existing Loans or Commitments
hereunder, or any then-existing Credit Agreement Refinancing Indebtedness
(“Refinanced Debt”); provided that (i) such exchanging, extending, renewing,
replacing, repurchasing, retiring or refinancing Indebtedness is in an original
aggregate principal amount not greater than the aggregate principal amount of
the Refinanced Debt except by an amount equal to unpaid accrued interest and
premium (including tender premium) and penalties thereon plus reasonable upfront
fees and OID on such exchanging, extending, renewing, replacing, repurchasing,
retiring or refinancing Indebtedness, plus other reasonable and customary fees
and expenses in connection with such exchange, modification, refinancing,
refunding, renewal, replacement, repurchase, retirement or extension, (ii) such
Indebtedness has a maturity no earlier, and a Weighted Average Life to Maturity
equal to or greater, than the Refinanced Debt, (iii) the terms and conditions of
such Indebtedness (except as otherwise provided in clause (ii) above and with
respect to pricing, premiums and optional prepayment or redemption terms) are
substantially identical to, or (taken as a whole) are no more favorable to the
lenders or holders providing such Indebtedness, than those applicable to the
Refinanced Debt (taken as a whole) being refinanced (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date at
the time of incurrence of such Indebtedness) (provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five (5)
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
requirement of this clause (iii) shall be conclusive evidence that such terms
and conditions satisfy such requirement), and (iv) such Refinanced Debt shall be
repaid, repurchased, retired, defeased or satisfied and discharged, and all
accrued interest, fees, premiums (if any) and penalties in connection therewith
shall be paid, substantially -20-Last Saved: 08/19/2013 8:50 pm CG&R Draft
1000892582v1 1000892582

GRAPHIC [g221451kw05i026.gif]

 


concurrently with the date such Credit Agreement Refinancing Indebtedness is
issued, incurred or obtained. “Credit Extension” means each of the following:
(a) a Borrowing and (b) an L/C Credit Extension. “Debtor Relief Laws” means the
Bankruptcy Code of the United States and all other liquidation, examination,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Declined Proceeds” has the meaning set forth in Section 2.05(b)(v). “Default”
means any event or condition that constitutes an Event of Default or that, with
the giving of any notice, the passage of time, or both, would be an Event of
Default. “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per
annum; provided that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2.0% per annum, in each case, to
the fullest extent permitted by applicable Laws. “Defaulting Lender” means any
Lender that (a) has failed to fund any portion of the Term Loans, Revolving
Credit Loans, participations in L/C Obligations or participations in Swing Line
Loans required to be funded by it hereunder within one (1) Business Day of the
date required to be funded by it hereunder, unless subsequently cured, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one (1) Business Day of
the date when due, unless the subject of a good faith dispute or subsequently
cured, (c) has notified the Borrower or the Administrative Agent that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or generally
under other agreements in which it commits to extend credit, (d) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations, or (e) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, examiner, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization,
examination or liquidation of its business or a custodian appointed for it, or
(iii) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of (x) the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority or (y) an undisclosed
administration pursuant to the laws of the Netherlands. -21-Last Saved:
08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i027.gif]

 


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction. “Designated Non-cash
Consideration” means the fair market value (as determined in good faith by the
Borrower) of non-cash consideration received by the Borrower or any of its
Restricted Subsidiaries in connection with an Disposition that is so designated
as Designated Non-cash Consideration pursuant to an officer’s certificate,
setting forth the basis of such valuation, executed by the principal financial
officer of the Borrower, less the amount of cash or Cash Equivalents received in
connection with a subsequent sale of or collection on such Designated Non-cash
Consideration. “Designated Preferred Stock” means Preferred Stock of the
Borrower (in each case other than Disqualified Stock) that is issued for cash
(other than to a Restricted Subsidiary or an employee stock ownership plan or
trust established by the Borrower or any of its Subsidiaries) and is so
designated as Designated Preferred Stock, pursuant to an officer’s certificate
executed by the principal financial officer of the Borrower, on the issuance
date thereof, the cash proceeds of which are excluded from the calculation set
forth in Section 7.05(a)(3). “Disposition” or “Dispose” means: (a) the sale,
conveyance, transfer or other disposition, whether in a single transaction or a
series of related transactions, of property or assets (including by way of a
Sale and Lease-Back Transaction) of the Borrower or any of its Restricted
Subsidiaries (each referred to in this definition as a “disposition”); or (b)the
issuance or sale of Subsidiary (other than Preferred Stock compliance with
Section 7.02), whether related transactions. Equity Interests of any Restricted
of Restricted Subsidiaries issued in in a single transaction or a series of
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date 91 days after the earlier of the
Latest Maturity Date at the time of issuance of such Capital Stock or the date
such Loans are no longer outstanding; provided, however, that if such Capital
Stock is issued to any plan for the benefit of employees of the Borrower or its
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations. “Dollar” and “$” mean lawful money of the
United States. -22-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1
1000892582

GRAPHIC [g221451kw05i028.gif]

 


“Domestic Cash” has the meaning set forth in Section 4.01(a)(xii). “Domestic
Subsidiary” means any Subsidiary of the Borrower that is organized or existing
under the laws of the United States, any state thereof, the District of
Columbia, or any territory thereof. “Electing Lender” has the meaning specified
in Section 2.16(f)(i). “Eligible Assignee” has the meaning set forth in Section
10.06(a). “EMU” means economic and monetary union as contemplated in the Treaty
on European Union. “Environment” means indoor air, ambient air, surface water,
groundwater, drinking water, land surface, subsurface strata, and natural
resources such as wetlands, flora and fauna. “Environmental Laws” means the
common law and any and all Federal, state, local, and foreign statutes, Laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the Environment or, to the
extent relating to exposure to Hazardous Materials, human health or to the
Release or threat of Release of Hazardous Materials into the Environment.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the Environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing. “Environmental Permit” means any permit,
approval, identification number, license or other authorization required under
any Environmental Law. “Equity Interests” means Capital Stock and all warrants,
options or other rights to acquire Capital Stock, but excluding any debt
security that is convertible into, or exchangeable for, Capital Stock. “Equity
Offering” means any public or private sale of common stock or Preferred Stock of
the Borrower (excluding Disqualified Stock), other than: (a) public offerings
with respect to any such Person’s common stock registered on Form S-8; (b)
issuances to any Subsidiary of the Borrower; and -23-Last Saved: 08/19/2013 8:50
pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i029.gif]

 


(c) Refunding Capital Stock. “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time. “ERISA Affiliate” means any
trade or business (whether or not incorporated) that is under common control
with a Loan Party or any Restricted Subsidiary within the meaning of Section 414
of the Code or Section 4001 of ERISA. “ERISA Event” means (a) a Reportable Event
with respect to a Pension Plan; (b) with respect to any Pension Plan, the
failure to satisfy the minimum funding standards under Section 412 of the code
or Section 302 of ERISA, whether or not waived; (c) a withdrawal by a Loan
Party, any Restricted Subsidiary or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (d) a complete or partial withdrawal by a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate from a Multiemployer Plan or notification that
a Multiemployer Plan is insolvent or in reorganization, within the meaning of
Title IV of ERISA, or in endangered or critical status, within the meaning of
Section 432 of the Code or Section 305 of ERISA; (e) the filing of a notice of
intent to terminate, the treatment of a plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (f) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (g) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon a
Loan Party, any Restricted Subsidiary or any ERISA Affiliate with respect to any
Pension Plan or Multiemployer Plan. “euro” means the single currency of
participating member states of the EMU. “Eurodollar Rate” means: (a) for any
Interest Period with respect to a Eurodollar Rate Loan, the rate per annum equal
to the London Interbank Offered Rate (“LIBOR”) or a comparable or successor
rate, which rate is approved by the Administrative Agent, as published on the
applicable Reuters screenBloomberg page (or such other commercially available
source providing such quotations as may be reasonably designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and (b) for any interest calculation
with respect to a Base Rate Loan on any date, the rate per annum equal to LIBOR,
at or about 11:00 a.m., London -24-Last Saved: 08/19/2013 8:50 pm CG&R Draft
1000892582v1 1000892582

GRAPHIC [g221451kw05i030.gif]

 


time determined two Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day; provided that to the extent a
comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent; provided further that the Eurodollar Rate with respect to
Initial Term Loans and Tranche B-2 Term Loans that bear interest at a rate based
on clause (a) of this definition will be deemed not to be less than (I) 0.75%
per annum. with respect to Initial Term Loans and (II) 0.75% with respect to
Tranche B-2 Term Loans; provided further that the Eurodollar Rate for Revolving
Credit Loans that bear interest at a rate based on clauses (a) and (b) of this
definition will be deemed not to be less than 0%. “Eurodollar Rate Loan” means a
Loan that bears interest at a rate based on the Eurodollar Rate. “Event of
Default” has the meaning specified in Section 8.01. “Exchange Act” means the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the SEC promulgated thereunder. “Excluded Subsidiary” means (a) any Subsidiary
that is not a Wholly-Owned Subsidiary, (b) any Subsidiary of the Borrower that
does not have assets (after intercompany eliminations) in excess of $50,000,000
or annual revenues in excess of $25,000,000, in each case as determined as of
the date of the most recent financial statements delivered pursuant to Section
6.01(a), (c) any Subsidiary that is prohibited by applicable Law or Contractual
Obligations existing on the Closing Date from guaranteeing the Obligations or
would require the approval, consent, license or authorization of any
Governmental Authority in order to guarantee the Obligations (unless such
approval, consent, license or authorization has been received) (or in the case
of any future acquisition, of the acquired company and as in effect as of the
closing date of such acquisition), so long as, in the case of any such
Contractual Obligation, such prohibition is not incurred in contemplation of
such acquisition, (d) any Restricted Subsidiary acquired pursuant to a Permitted
Acquisition that has Indebtedness permitted by Section 7.02(b)(13) and each
Restricted Subsidiary thereof that guarantees such Indebtedness, in each case to
the extent such secured Indebtedness prohibits such Restricted Subsidiary from
guaranteeing the Obligations; provided (x) such Indebtedness was not incurred in
contemplation of such acquisition and (y) that each such Restricted Subsidiary
shall cease to be an Excluded Subsidiary under this clause (d) if such secured
Indebtedness is repaid or if such Restricted Subsidiary ceases to guarantee such
secured Indebtedness, as applicable, (e) any other Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent and the Borrower,
the cost or other consequences (including any adverse tax consequences) of
providing a Guarantee shall be excessive in view of the benefits to be obtained
by the Lenders therefrom, (f) any special purpose entity, including any
Receivables -25-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1
1000892582

GRAPHIC [g221451kw05i031.gif]

 


Subsidiary, (g) any Foreign Subsidiary, (h) any Unrestricted Subsidiary, (i) any
CFC Holdco, (j) any Domestic Subsidiary of a Foreign Subsidiary that is a CFC
and (k) Amber Holding. “Excluded Swap Obligation” means, with respect to any
Guarantor, any Swap Obligation if, and to the extent that, all or a portion of
the Guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason not to constitute an “eligible contract participant” as defined
in the Commodity Exchange Act at the time the Guarantee of such Guarantor
becomes effective with respect to such related Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such Guarantee or security interest is or
becomes illegal. “Excluded Taxes” means, with respect to the Administrative
Agent, any Lender or any other recipient of any payments to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) any Tax on such recipient’s net income or profits (or franchise
Tax imposed in lieu of a Tax on net income or profits) imposed by a jurisdiction
as a result of such recipient being organized or having its principal office or
applicable Lending Office in such jurisdiction or as a result of any other
present or former connection between such recipient and such jurisdiction, other
than any connection arising solely from such recipient having executed,
delivered, enforced, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, and/or enforced, any Loan
Documents), (b) any branch profits tax under Section 884(a) of the Code, or any
similar tax, imposed by any other jurisdiction described in (a), (c) with
respect to any Loan made by a Foreign Lender other than any Foreign Lender
becoming a party hereto pursuant to the Borrower’s request under Section 10.13),
any U.S. federal withholding tax that is imposed on amounts payable to such
Foreign Lender pursuant to a Law in effect at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new Lending Office (or
assignment), to receive additional amounts from a Loan Party with respect to
such U.S. federal withholding tax pursuant to Section 3.01, (d) any withholding
tax attributable to such recipient’s failure to comply with Section 3.01(d) or
(e) any U.S. federal withholding tax imposed pursuant to FATCA. “Executive
Order” has the meaning set forth in Section 5.15. “Extended Revolving Credit
Commitment” has the meaning set forth in Section 2.16. “Extended Term Loan” has
the meaning set forth in Section 2.16. “Extending Lender” has the meaning set
forth in Section 2.16. -26-Last Saved: 08/19/2013 8:50 pm CG&R Draft
1000892582v1 1000892582

GRAPHIC [g221451kw05i032.gif]

 


“Extension” has the meaning set forth in Section 2.16. “Facility” means the Term
LoansInitial Term Commitments and the Initial Term Loans (the “Initial Term
Facility”), the Tranche B-2 Term Commitments and the Tranche B-2 Term Loans (the
“Tranche B-2 Term Facility”), the Revolving Credit Facility, the Swing Line
Sublimit or the Letter of Credit Sublimit, as the context may require. “FCPA”
means Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder. “FATCA” shall mean Sections 1471 through 1474 of the
Code as of the date hereof (and any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
agreements entered into pursuant to current Section 1471(b)(1) of the Code (or
any amended or successor version described above) and any current or future
Treasury regulations or other official administrative interpretations thereof.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent. “Financial Covenant Event of Default” has the meaning set forth in
Section 8.01(b). “First Amendment” means the First Amendment, dated as of
November 2, 2015, by and among the Borrower, the other Loan Parties party
thereto, the Administrative Agent, the Collateral Agent, the Tranche B-2 Term
Lenders and the other Lenders party thereto. “First Amendment Effective Date”
means November 2, 2015. “Fixed Charge Coverage Ratio” means, with respect to any
Person for any period, the ratio of Consolidated EBITDA of such Person for such
period to the Fixed Charges of such Person for such period. “Fixed Charges”
means, with respect to any Person for any period, the sum, without duplication,
of: (1) Consolidated Interest Expense of such Person for such period; plus
-27-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i033.gif]

 


(2)all cash dividends eliminated in consolidation) on period; plus or other
distributions paid (excluding items any series of Preferred Stock during such
(3)all cash dividends or other distributions paid (excluding items eliminated in
consolidation) on any series of Disqualified Stock during such period. “Foreign
Casualty Event” has the meaning set forth in Section 2.05(b)(vii). “Foreign
Disposition” has the meaning set forth in Section 2.05(b)(vii). “Foreign Lender”
means any Lender that is not a “United States person” as defined in Section
7701(a)(30) of the Code. “Foreign Plan” means any employee benefit plan, program
or agreement maintained or contributed to by, or entered into with, the Borrower
or any Subsidiary with respect to employees employed outside the United States
(other than benefit plans, programs or agreements that are mandated by
applicable Laws). “Foreign Subsidiary” means any Subsidiary which is not a
Domestic Subsidiary. “FRB” means the Board of Governors of the Federal Reserve
System of the United States. “Fronting Exposure” means, at any time there is a
Defaulting Lender, (a) with respect to any L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such L/C Issuer other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to any Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of outstanding Swing Line Loans made by such Swing Line Lender other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders. “Fund” means any Person (other than a natural
person) that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities. “Further Election” has the meaning specified in
Section 2.16(f)(i). “GAAP” means generally accepted accounting principles in the
United States, as in effect from time to time; provided, however, that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof
(including through conforming changes made consistent with IFRS) on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any -28-CG&R Draft 1000892582v1 Last
Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i034.gif]

 


such notice is given before or after such change in GAAP or in the application
thereof (including through conforming changes made consistent with IFRS), then
(i) such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
“General Meeting” means the extraordinary general meeting of the Target
shareholders (and any adjournment thereof) to be convened in connection with the
Scheme. “Governmental Authority” means any nation or government, any state,
county, provincial or other political subdivision thereof, any agency,
authority, instrumentality, regulatory body, court, administrative tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government. “Granting Lender” has the meaning specified in Section 10.06(g).
“Guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations. “Guaranteed Obligations” has the meaning specified in Section
11.01. “Guarantors” means (a) the Restricted Subsidiaries of the Borrower as of
the Closing Date and those Restricted Subsidiaries that issue a Guarantee of the
Obligations after the Closing Date pursuant to Section 6.11, in each case, other
than Excluded Subsidiaries and (b) with respect to (i) Secured Hedging
Agreements or Treasury Services Agreements owing by any Loan Party (other than
the Borrower) and (ii) the payment and performance by each Loan Party that is
not an “eligible contract participant” under the Commodity Exchange Act
(determined prior to giving effect to Section 11.12) of its obligations under
its Guaranty with respect to all Swap Obligations, the Borrower. “Guaranty”
means, collectively, the guaranty of the Obligations by the Guarantors pursuant
to this Agreement. “Hazardous Materials” means all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, mold,
infectious or medical wastes that are regulated pursuant to, or the Release or
exposure to which could give rise to liability under, applicable Environmental
Law. “Hedge Bank” means any Person that is the Administrative Agent, an Arranger
or a Lender or an Affiliate of the Administrative Agent, an Arranger, or a
Lender on the Closing -29-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1
1000892582

GRAPHIC [g221451kw05i035.gif]

 


Date or at the time it enters into a Secured Hedge Agreement or a Treasury
Services Agreement, as applicable, in its capacity as a party thereto, and
(other than a Person already party hereto as a Lender) delivers to the
Administrative Agent a letter agreement reasonably satisfactory to it (i)
appointing the Collateral Agent as its agent under the applicable Loan Documents
and (ii) agreeing to be bound by Section 10.15 as if it were a Lender. “Hedging
Obligations” means, with respect to any Person, the obligations of such Person
under any interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, commodity swap agreement, commodity cap agreement,
commodity collar agreement, foreign exchange contract, currency swap agreement
or similar agreement providing for the transfer or mitigation of interest rate
or currency risks either generally or under specific contingencies. “Honor Date”
has the meaning set forth in Section 2.03(c)(i). “IFRS” means international
accounting standards as promulgated by the International Accounting Standards
Board. “Incremental Amendment” has the meaning set forth in Section 2.14(a).
“Incremental Assumption Agreement” means an Assumption Agreement among the
Borrower and one or more Extending Lenders entered into pursuant to Section 2.16
and acknowledged by the Administrative Agent. “Incremental Term Loans” has the
meaning set forth in Section 2.14(a). “Indebtedness” means, with respect to any
Person, without duplication: (a) any indebtedness (including principal and
premium) of such Person, whether or not contingent: (i) in respect of borrowed
money; (ii) instruments evidencedbybonds,notes,debenturesorsimilar or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof); (iii) representing the balance deferred and
unpaid of the purchase price of any property (including Capitalized Lease
Obligations), except (x) any such balance that constitutes a trade payable or
similar obligation to a trade creditor, in each case accrued in the ordinary
course of business, (y) any earn-out obligations until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP, and (z)
liabilities accrued in the ordinary course of business; or (iv) representing any
Hedging Obligations; -30-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1
1000892582

GRAPHIC [g221451kw05i036.gif]

 


if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP; (b) to the extent not otherwise included, any obligation by such
Person to be liable for, or to pay, as obligor, guarantor or otherwise, on the
obligations of the type referred to in clause (a) of a third Person (whether or
not such items would appear upon the balance sheet of such obligor or
guarantor), other than by endorsement of negotiable instruments for collection
in the ordinary course of business; and (c) to the extent not otherwise
included, the obligations of the type referred to in clause (a) of a third
Person secured by a Lien on any asset owned by such first Person, whether or not
such Indebtedness is assumed by such first Person; provided, however, that
notwithstanding the foregoing, Indebtedness shall be deemed not to include (a)
Contingent Obligations incurred in the ordinary course of business or (b)
obligations under or in respect of Receivables Facilities. “Indemnified Taxes”
means all Taxes, other than Excluded Taxes, imposed on or with respect to any
payment made by or on account of any obligation of any Loan Party under any Loan
Document. “Indemnitees” has the meaning set forth in Section 10.04. “Independent
Financial Advisor” means an accounting, appraisal, investment banking firm or
consultant to Persons engaged in Similar Businesses of nationally recognized
standing that is, in the good faith judgment of the Borrower, qualified to
perform the task for which it has been engaged. “Information” has the meaning
set forth in Section 10.07. “Initial Term Borrowing” means a borrowing
consisting of simultaneous Initial Term Loans of the same Type and currency and,
in the case of Eurodollar Rate Loans, having the same Interest Period made by
each of the Initial Term Lenders. “Initial Term Commitment” means, as to any
Initial Term Lender, the aggregate of its Term Commitments in an aggregate
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.01A under the caption “Initial Term Commitment.” “Initial Term
Facility” has the meaning specified in the definition of “Facility.” “Initial
Term Lender” means, at any time, any Lender that has an Initial Term Commitment
or an Initial Term Loan at such time. “Initial Term Loan” means a Loan made
pursuant to Section 2.01(a)(I). -31-Last Saved: 08/19/2013 8:50 pm CG&R Draft
1000892582v1 1000892582

GRAPHIC [g221451kw05i037.gif]

 


“Intellectual Property Security Agreement” has the meaning specified in Section
4.01(a)(iii). “Intercreditor Agreement” means a first lien intercreditor
agreement substantially in the form of Exhibit I-1 hereto, among the
Administrative Agent, the Collateral Agent and the representatives for any
Additional First Lien Secured Parties (as defined therein) (which agreement in
such form or with immaterial changes thereto the Administrative Agent is
authorized to enter into) together with any material changes thereto in light of
prevailing market conditions, which material changes shall be posted to the
Lenders not less than five (5) Business Days before execution thereof and, if
the Required Lenders shall not have objected to such changes within five (5)
Business Days after posting, then the Required Lenders shall be deemed to have
agreed that the Administrative Agent’s entry into such intercreditor agreement
(with such changes) is reasonable and to have consented to such intercreditor
agreement (with such changes) and to the Administrative Agent’s execution
thereof. “Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date
of the Facility under which such Loan was made; provided that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter or, to the extent agreed by each Lender of such Eurodollar Rate Loan,
twelve months or less than one month thereafter, as selected by the Borrower in
its Committed Loan Notice; provided that: (i) any Interest Period that would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day; (ii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and (iii)
no Interest Period shall extend beyond the Maturity Date of the Facility under
which such Loan was made. “Investment Grade Rating” means a rating equal to or
higher than Baa3 (or the equivalent) by Moody’s and BBB-(or the equivalent) by
S&P, or an equivalent rating by any other Rating Agency. -32-Last Saved:
08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i038.gif]

 


“Investment Grade Securities” means: (a)securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (b)debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Borrower and
its Subsidiaries; (c) investments in any fund that invests exclusively in
investments of the type described in clauses (a) and (b) which fund may also
hold immaterial amounts of cash pending investment or distribution; and (d)
corresponding instruments in countries other than the United States customarily
utilized for high quality investments. “Investments” means, with respect to any
Person, all investments by such Person in other Persons (including Affiliates)
in the form of loans (including guarantees), advances or capital contributions
(excluding accounts receivable, trade credit, deposits, advances to customers,
commission, travel and similar advances to officers and employees, in each case
made in the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities issued by
any other Person and investments that are required by GAAP to be classified on
the balance sheet (excluding the footnotes) of such Person in the same manner as
the other investments included in this definition to the extent such
transactions involve the transfer of cash or other property. For purposes of the
definition of “Unrestricted Subsidiary” and Section 7.05: (a)“Investments” shall
include the portion (proportionate to the Borrower’s direct or indirect equity
interest in such Subsidiary) of the fair market value (as determined in good
faith by the Borrower) of the net assets of a Subsidiary of the Borrower at the
time that such Subsidiary is designated an Unrestricted Subsidiary; provided,
however, that upon a redesignation of such Subsidiary as a Restricted
Subsidiary, the Borrower or applicable Restricted Subsidiary shall be deemed to
continue to have a permanent “Investment” in an Unrestricted Subsidiary in an
amount (if positive) equal to: (A) the Borrower’s direct or indirect
“Investment” in such Subsidiary at the time of such redesignation; less (B) the
portion (proportionate to the Borrower’s direct or indirect equity interest in
such Subsidiary) of the fair market value of the net assets of such Subsidiary
at the time of such redesignation; and -33-Last Saved: 08/19/2013 8:50 pm CG&R
Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i039.gif]

 


(b) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer as determined in
good faith by the Borrower. “IP Rights” has the meaning set forth in Section
5.16. “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance). “Issuer Documents” means with respect to any Letter of Credit, the
Letter of Credit Application, and any other document, agreement and instrument
entered into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor
of the L/C Issuer and relating to such Letter of Credit. “L/C Advance” means,
with respect to each Revolving Credit Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share. “L/C
Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. “L/C Credit Extension” means, with
respect to any Letter of Credit, the issuance thereof or extension of the expiry
date thereof, or the renewal or increase of the amount thereof. “L/C Issuer”
means Bank of America and any other Lender that becomes an L/C Issuer in
accordance with Section 2.03(k) or 10.06(h), in each case, in its capacity as an
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder. “L/C Obligations” means, as at any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. “Latest Maturity
Date” means, at any date of determination, the latest Maturity Date applicable
to any Loan or Commitment hereunder at such time, including the latest maturity
date of any Incremental Term Loan Commitment, any Other Term Loan Commitment,
any Extended Term Loan, any Extended Revolving Credit Commitment, any
Incremental Term Loans, any Incremental Revolving Credit Commitments or any
Other Revolving Credit Commitments, in each case as extended in accordance with
this Agreement from time to time. “Laws” means, collectively, all international,
foreign, Federal, state and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority. -34-Last Saved: 08/19/2013 8:50 pm CG&R Draft
1000892582v1 1000892582

GRAPHIC [g221451kw05i040.gif]

 


“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and a Swing Line
Lender, and their respective successors and assigns as permitted hereunder, each
of which is referred to herein as a “Lender,” together with, in each case, any
Affiliate of any such financial institution through which such financial
institution elects, by notice to the Administrative Agent, to make any Loans
available to the Borrower; provided that, for all purposes of voting or
consenting with respect to (a) any amendment, supplementation or modification of
any Loan Document, (b) any waiver of any requirements of any Loan Document or
any Default or Event of Default and its consequences, or (c) any other matter as
to which a Lender may vote or consent pursuant to Section 10.01 of this
Agreement, the financial institution making such election shall be deemed the
“Lender” rather than such Affiliate, which shall not be entitled to vote or
consent (it being agreed that failure of any such Affiliate to fund an
obligation under this Agreement shall not relieve its affiliated financial
institution from funding). “Lending Office” means, as to any Lender, such office
or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent. “Letter of Credit” means any letter of credit issued
hereunder. A Letter of Credit may be a standby letter of credit. “Letter of
Credit Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
relevant L/C Issuer. “Letter of Credit Expiration Date” means the day that is
five (5) Business Days prior to the scheduled Maturity Date then in effect for
the Revolving Credit Facility (or, if such day is not a Business Day, the next
preceding Business Day). “Letter of Credit Sublimit” means an amount equal to
the lesser of (a) $50,000,000 and (b) the aggregate amount of the Revolving
Credit Commitments. The Letter of Credit Sublimit is part of, and not in
addition to, the Revolving Credit Facility. “LIBOR” has the meaning specified in
the definition of “Eurodollar Rate.” “Lien” means, with respect to any asset,
any mortgage, lien (statutory or otherwise), pledge, hypothecation, charge,
security interest, preference, priority or encumbrance of any kind in respect of
such asset, whether or not filed, recorded or otherwise perfected under
applicable law, including any conditional sale or other title retention
agreement, any lease in the nature thereof, any option or other agreement to
sell or give a security interest in and any filing of or agreement to give any
financing statement under the Uniform Commercial Code (or equivalent statutes)
of any jurisdiction; provided that in no event shall an operating lease be
deemed to constitute a Lien. “Loan” means an extension of credit by a Lender to
the Borrower under Article II in the form of aan Initial Term Loan, a Tranche
B-2 Term Loan, a Revolving Credit Loan or a Swing Line Loan. -35-Last Saved:
08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i041.gif]

 


“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
the Collateral Documents, (iv) the Intercreditor Agreement (if any), (v) the
Second Lien Intercreditor Agreement (if any) and (vi) amendments of and joinders
to any Loan Documents that are deemed pursuant to their terms to be Loan
Documents for purposes hereof. “Loan Parties” means, collectively, the Borrower
and each Guarantor. “Longstop Date” means the date falling nine months after the
First Amendment Effective Date. “Margin Stock” has the meaning specified in
Section 5.13(a). “Master Agreement” has the meaning specified in the definition
of “Swap Contract.” “Material Adverse Effect” shall mean a material adverse
effect on (a) the business, assets, operations, or financial condition of the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Borrower
and the other Loan Parties, taken as a whole, to perform their payment
obligations under this Agreement or (c) the material rights and remedies of the
Administrative Agent and the Lenders under this Agreement. For purposes of
determining the satisfaction or waiver of the conditions set forth in Section
4.02(b) and Section 4.03 (including, without limitation, for purposes of any
Certain Funds Representation qualified by a Material Adverse Effect made during
the Certain Funds Period) and for purposes of Section 5.22 and Section 6.20,
“Material Adverse Effect” shall be deemed to refer solely to a material adverse
effect on the material rights and remedies of the Tranche B-2 Term Lenders in
connection with the 2015 Acquisition. “Maturity Date” means (i) with respect to
the Initial Term Loans, October 11, 2020 and, (ii) with respect to the Tranche
B-2 Term Loans, the date following seven (7) years and six (6) months after the
2015 Closing Date and (iii) with respect to the Revolving Credit Facility,
October 11 , 2018; provided that if either such day is not a Business Day, the
Maturity Date shall be the Business Day immediately succeeding such day.
“Maximum Incremental Facilities Amount” means, at any date of determination,
(A)(x) the amount of Indebtedness (if any) such that, after giving pro forma
effect to the incurrence of such amount, the Consolidated Secured Debt Ratio
would not exceed 2.00 to 1.00 (assuming (a) the Indebtedness being incurred or
committed as of such date of determination (and the Indebtedness previously
incurred in reliance on this clause (xA) which is still outstanding on such
date) would be included in the definition of Consolidated Secured Debt Ratio,
whether or not such Indebtedness would otherwise be so included and (b) with
respect to any Revolving Commitment Increase, including any previously
established Revolving Commitment Increase, assuming a borrowing of the maximum
amount of Revolving Credit Loans available thereunder), plus (yB) (I)(x) the sum
of (1) all voluntary prepayments of Term Loans and (2) all voluntary prepayments
of Revolving Credit Loans to the extent the Revolving Credit Commitments are
permanently reduced by the amount of such payments, on or prior to the date of
incurrence of such amount, plus (zy) $750,000,000, minus -36-CG&R Draft
1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i042.gif]

 


(BII) the sum of (i) the aggregate principal amount of Incremental Term Loans
and Revolving Commitment Increases incurred pursuant to Section 2.14(a) prior to
such date and (ii) the aggregate principal amount of Indebtedness pursuant to a
Permitted Debt Offering incurred pursuant to Section 7.02(b)(20) prior to such
date. “Maximum Rate” has the meaning specified in Section 10.09. “Minimum
Acceptance Condition” means receipt by Bidco of such number of acceptances (that
may not be withdrawn) from the shareholders of the Target pursuant to an Offer
which, once settled, would result in Bidco holding at least 80% in value of the
voting shares in the Target on a fully diluted basis. “Moody’s” means Moody’s
Investors Service, Inc. and any successor thereto. “Mortgage” has the meaning
specified in Section 6.11(c). “Multiemployer Plan” means any employee benefit
plan of the type described in Section 4001(a)(3) of ERISA, to which the
Borrower, any Subsidiary or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions. “Net Income” means, with respect to any Person,
the net income (loss) attributable to such Person and its Restricted
Subsidiaries, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock dividends. “Net Proceeds” means: (a) 100% of the cash
proceeds actually received by the Borrower or any of its Restricted Subsidiaries
from any Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, required debt payments and required payments of other obligations
relating to the applicable asset to the extent such debt or obligations are
secured by a pursuanttotheLoanDocuments Indebtedness)onsuchasset,other Lien
permitted hereunder (other than andCreditAgreementRefinancing customary expenses
and brokerage, consultant and other customary fees actually incurred in
connection therewith, (ii) Taxes paid or payable as a result thereof, and (iii)
the amount of any reasonable reserve established in accordance with GAAP against
any adjustment to the sale price or any liabilities (other than any taxes
deducted pursuant to clause (i) above) (x) related to any of the applicable
assets and (y) retained by the Borrower or any of its Restricted Subsidiaries
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations (however, the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Disposition or Casualty
Event occurring on the date of such -37-CG&R Draft 1000892582v1 Last Saved:
08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i043.gif]

 


reduction); provided, that, if the Borrower intends to use any portion of such
proceeds to acquire, maintain, develop, construct, improve, upgrade or repair
assets useful in the business of the Borrower or its Restricted Subsidiaries or
to make Permitted Acquisitions or any acquisition of all or substantially all
the assets of, or all the Equity Interests (other than directors’ qualifying
shares) in, a Person or division or line of business of a Person (or any
subsequent investment made in a Person, division or line of business previously
acquired), in each case within 12 months of such receipt, such portion of such
proceeds shall not constitute Net Proceeds except to the extent not, within 12
months of such receipt, so used or contractually committed to be so used (it
being understood that if any portion of such proceeds are not so used within
such 12 month period but within such 12-month period are contractually committed
to be used, then upon the termination of such contract or if such Net Proceeds
are not so used within the later of such 12-month period and 180 days from the
entry into such Contractual Obligation, such remaining portion shall constitute
Net Proceeds as of the date of such termination or expiry without giving effect
to this proviso) and (b) 100% of the cash proceeds from the incurrence, issuance
or sale by the Borrower of any Indebtedness, net of all taxes and fees
(including investment banking fees), commissions, costs and other expenses, in
each case incurred in connection with such issuance or sale. For purposes of
calculating the amount of Net Proceeds, fees, commissions and other costs and
expenses payable to the Borrower shall be disregarded. “New Revolving Amount”
has the meaning specified in Section 2.16(f)(i). “New Revolving Commitment
Lenders” has the meaning specified in Section 2.16(f)(i). “New Revolving Credit
Commitment” has the meaning specified in Section 2.16(f)(i). “Non-Defaulting
Lender” means, at any time, each Lender that is not a Defaulting Lender at such
time. “Non-Electing Lender” has the meaning specified in Section 2.16(f)(i).
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require. “Notes Offering Memorandum” means the Offering Memorandum
dated as of September 12, 2013 relating to the Senior Notes. -38-Last Saved:
08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i044.gif]

 


“NPL” means the National Priorities List under CERCLA. “Obligations” means all
(x) advances to, and debts, liabilities, obligations, covenants and duties of,
any Loan Party and its Subsidiaries arising under any Loan Document or otherwise
with respect to any Loan or Letter of Credit, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or Subsidiary of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding and (y) obligations of any Loan Party arising under any
Secured Hedge Agreement or any Treasury Services Agreement, excluding, in the
case of both (x) and (y), with respect to any Guarantor at any time, any
Excluded Swap Obligations with respect to such Guarantor at such time. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents (and of their Subsidiaries to the extent they have
obligations under the Loan Documents) include (a) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit fees,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by any Loan Party or Subsidiary under any Loan
Document and (b) the obligation of any Loan Party or Subsidiary to reimburse any
amount in respect of any of the foregoing that any Lender may elect to pay or
advance on behalf of such Loan Party or such Subsidiary in accordance with this
Agreement. “obligations” means any principal (including any accretion), interest
(including any interest accruing subsequent to the filing of a petition in
bankruptcy, reorganization or similar proceeding at the rate provided for in the
documentation with respect thereto, whether or not such interest is an allowed
claim under applicable state, federal or foreign law), penalties, fees,
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and banker’s acceptances), damages and other
liabilities, and guarantees of payment of such principal (including any
accretion), interest, penalties, fees, indemnifications, reimbursements, damages
and other liabilities, payable under the documentation governing any
Indebtedness. “OFAC” has the meaning specified in Section 5.15. “Offer” means a
public offer to be made by Bidco to all shareholders of the Target (other than
Bidco and its subsidiaries) to acquire some or all of the Target Shares as
outlined in the Offer Press Release. “Offer Closing Certificate” means in
respect of an Offer, a certificate from the Borrower confirming that: (a) the
Minimum Acceptance Condition has been satisfied; and (b) all other conditions
(except for any condition relating to the payment of the consideration in
respect of the 2015 Acquisition) of the Offer have been satisfied or waived
(and, to the extent waived, confirming that any -39-Last Saved: 08/19/2013 8:50
pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i045.gif]

 


such waiver does not, or will not upon becoming effective, constitute a Certain
Funds Default). “Offer Documents” means the 2015 Transaction Agreement, the
Offering Circular, the Offer Press Release, any other announcement, press
release or circular issued or filed by Bidco in connection with an Offer, any
other document dispatched to the shareholders of the Target generally in
relation to an Offer by Bidco, and any other document designated as such by the
Administrative Agent and the Borrower in writing. “Offer Effective Date” means,
if the 2015 Acquisition proceeds by way of an Offer, the date on which the Offer
is declared unconditional in all respects by Bidco. “Offer Press Release” means
the press announcement in the form agreed with the Tranche B-2 Arrangers to be
made by Bidco pursuant to Rule 2.5 of the Takeover Rules (in a manner amended
from time to time in a manner permitted by this Agreement). “Offering Circular”
means, if the 2015 Acquisition proceeds by way of an Offer, any public offer
document issued or to be issued by Bidco to the shareholders of the Target in
connection with an Offer setting out the terms of the Offer (including any
amendments, revisions or extensions thereof). “Organization Documents” means,
(a) with respect to any corporation, the certificate or articles of
incorporation and the bylaws (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction); (b) with respect to any limited
liability company, the certificate or articles of formation or organization and
operating agreement (or equivalent or comparable constitutive documents with
respect to any non-U.S. jurisdiction); and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity. “Other
Applicable Indebtedness” has the meaning set forth in Section 2.05(b)(i). “Other
Revolving Credit Commitments” means one or more Classes of Revolving Credit
Commitments hereunder that result from a Refinancing Amendment. “Other Revolving
Credit Loans” means one or more Classes of Revolving Credit Loans that result
from a Refinancing Amendment. “Other Taxes” has the meaning specified in Section
3.01(b). “Other Term Loan Commitments” means one or more Classes of term loan
commitments hereunder to fund Other Term Loans of the applicable Refinancing
Series hereunder that result from a Refinancing Amendment. -40-Last Saved:
08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i046.gif]

 


“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment. “Outstanding Amount” means (a) with respect to the
Initial Term Loans, Tranche B-2 Term Loans, Revolving Credit Loans and Swing
Line Loans on any date, the outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of Initial Term Loans,
Tranche B-2 Term Loans, Revolving Credit Loans (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) and Swing Line Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the outstanding amount thereof on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date. “Participant” has the meaning
specified in Section 10.06(d). “Participant Register” has the meaning set forth
in Section 10.06(d). “PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.
“Perfection Certificate” means a certificate in the form of Exhibit G-1 hereto
or any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise. “Perfection Certificate Supplement” means a certificate supplement in
the form of Exhibit G-2 hereto or any other form approved by the Collateral
Agent. “Permitted Acquisition” means any Investment permitted under clause (c)
of the definition of Permitted Investments. “Permitted Asset Swap” means the
concurrent purchase and sale or exchange of Related Business Assets or a
combination of Related Business Assets and Cash Equivalents between the Borrower
or any of its Restricted Subsidiaries and another Person; provided, that any
Cash Equivalents received must be applied in accordance with Section 7.04.
“Permitted Debt Offering” means any issuance of senior secured or junior secured
or unsecured Indebtedness by any Loan Party after the Closing Date through an
incurrence of -41-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1
1000892582

GRAPHIC [g221451kw05i047.gif]

 


term loans or through a public offering or private issuance of debt securities
under Rule 144A or Regulation S under the Securities Act, or otherwise, provided
that, (a) such Indebtedness may be secured by a first priority Lien on the
Collateral that is pari passu with the Lien securing the Obligations (other than
any Permitted Debt Offering Indebtedness incurred in the form of term loans,
which shall not be secured by a first priority Lien on the Collateral), or may
be secured by a Lien ranking junior to the Lien on the Collateral securing the
Obligations or may be unsecured; (b) such Permitted Debt Offering Indebtedness
is not secured by any collateral other than the Collateral securing the
Obligations; (c) such Permitted Debt Offering Indebtedness does not mature on or
prior to the Latest Maturity Date of, or have a shorter Weighted Average Life to
Maturity than, the Term Loans; (d) the covenants, events of default, guarantees,
collateral and other terms of such Permitted Debt Offering Indebtedness (other
than interest rate and redemption premiums) taken as a whole, are not more
restrictive to the Loan Parties than those set forth in this Agreement (it being
understood to the extent that any financial maintenance covenant is added for
the benefit of any Permitted Debt Offering, no consent shall be required from
the Administrative Agent or any Lender to the extent that such financial
maintenance covenant is also added for the benefit of any corresponding existing
Facility); (e) a certificate of a Responsible Officer of the issuing Loan Party
delivered to the Administrative Agent at least three (3) Business Days (or such
shorter period as the Administrative Agent may reasonably agree) prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the issuing Loan Party has
determined in good faith that such terms and conditions satisfy the foregoing
requirements shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirements; and (f) no Loan Party or any Subsidiary of a Loan
Party (other than the Borrower or a Guarantor) is a guarantor or borrower under
such Permitted Debt Offering Indebtedness. Notes issued by any Loan Party in
exchange for any Indebtedness issued in connection with a Permitted Debt
Offering in accordance with the terms of a registration rights agreement entered
into in connection with the issuance of such Permitted Debt Offering
Indebtedness shall also be considered a Permitted Debt Offering. “Permitted
Investments” means: (a)any Investment in the Borrower or any of its Restricted
Subsidiaries; provided, that any Investment by the Loan Parties in non-Loan
Parties pursuant to this clause (a) (other than any 2015 Transactions
Investment), together with, but without duplication of, Investments made by Loan
Parties in non-Loan Parties pursuant to clause (c) below, shall not exceed an
aggregate amount outstanding from time to time equal to the greater of (x)
$300,000,000 and (y) 2.50% of Total Assets at the time of such Investment (with
the amount of each Investment being measured without giving effect to subsequent
changes in value); at the time made and (b) Securities; any Investment in Cash
Equivalents or Investment Grade -42-Last Saved: 08/19/2013 8:50 pm CG&R Draft
1000892582v1 1000892582

GRAPHIC [g221451kw05i048.gif]

 


(c) any Investment by the Borrower or any of its Restricted Subsidiaries in a
Person that is engaged in a Similar Business if as a result of such Investment:
(i) such Person becomes a Restricted Subsidiary, or such Person, in one
transaction or a series of related transactions, is merged, consolidated or
amalgamated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, the Borrower or a Restricted Subsidiary;
provided, that any Investment by the Loan Parties in a Person that becomes a
non-Loan Party pursuant to this clause (c) (other than any 2015 Transactions
Investment made to effect the 2015 Acquisition, or made substantially
concurrently with the consummation of the 2015 Acquisition, in connection with
the 2015 Transactions), together with, but without duplication of, Investments
made by Loan Parties in non-Loan Parties pursuant to clause (a) above, shall not
exceed an aggregate amount outstanding from time to time equal to the greater of
(x) $300,000,000 and (y) 2.50% of Total Assets at the time of such Investment
(with the amount of each Investment being measured at the time made and without
giving effect to subsequent changes in value); and, in each case, any Investment
held by such Person; provided, that such Investment was not acquired by such
Person in contemplation of such acquisition, merger, consolidation or transfer;
(ii) except in the case of any Investment made in connection with the 2015
Transactions, no Event of Default shall exist either immediately before or after
such purchase or acquisition and (iii) Section 6.11 shall be complied with
respect to such newly acquired Restricted Subsidiary and property. (d) any
Investment in securities or other assets not constituting cash, Cash Equivalents
or Investment Grade Securities and received in connection with a Disposition
made pursuant to the provisions described under Section 7.04 or any other
disposition of assets not constituting an Disposition; (e) any Investment
existing on the Closing Date or made pursuant to binding commitments in effect
on the Closing Date and set forth on Schedule 1.01E or an Investment consisting
of any extension, modification or renewal of any Investment existing on the
Closing Date; provided that the amount of any such Investment may be Investment
as in existence under this Agreement; increased (x) as required by on the
Closing Date or (y) as the terms of such otherwise permitted -43-Last Saved:
08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i049.gif]

 


(f)any Investment acquired by the Borrower or any of its Restricted
Subsidiaries: (i)in exchange for any other Investment or accounts receivable
held by the Borrower or any such Restricted Subsidiary in connection with or as
a result of a bankruptcy workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable; or (ii) as a result of a
foreclosure by the Borrower or any of its Restricted Subsidiaries with respect
to any secured Investment or other transfer of title with respect to any secured
Investment in default; (g) Hedging Obligations permitted under Section
7.02(b)(9); (h) Investments the payment for which consists of Equity Interests
(exclusive of Disqualified Stock) of the Borrower; provided, however, that such
Equity Interests will not increase the amount available for Restricted Payments
under Section 7.05(a)(3); (i) guarantees of Indebtedness permitted under Section
7.02; (j) permitted any transaction to the extent it constitutes an Investment
that is and made in accordance with the provisions of Section 7.07(b) (except
transactions described in clauses (2), (5) and (9) thereof); (k)Investments
consistingofpurchasesandacquisitionsof inventory, supplies, material or
equipment, or other similar assets in the ordinary course of business or the
licensing or contribution of intellectual property pursuant to joint marketing
arrangements with other Persons; (l)additional Investments having an aggregate
fair market value (as determined in good faith by the Borrower), taken together
with all other Investments made pursuant to this clause (l) that are at that
time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), not to exceed the greater of (x) $300,000,000 and (y)
2.50% of Total Assets at the time of such Investment (with the fair market value
of each Investment being measured at the time made and without giving effect to
subsequent changes in value); (m) Investments relating to a Receivables
Subsidiary that, in the good faith determination of the Borrower are necessary
or advisable to effect any Receivables Facility or any repurchases in connection
therewith; (n) advances to, or guarantees of Indebtedness of, employees not in
excess of $20,000,000 outstanding at any one time, in the aggregate; and
-44-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i050.gif]

 


(o) loans and advances to officers, directors and employees for business-related
travel expenses, moving expenses, payroll expenses and other similar expenses,
in each case incurred in the ordinary course of business or consistent with past
practices or to fund such Person’s purchase of Equity Interests of the Borrower.
“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of second lien (or other junior lien) secured notes or
second lien (or other junior lien) secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a second priority (or other junior
priority) basis to the liens securing the Obligations and the obligations in
respect of any Permitted Pari Passu Secured Refinancing Debt and is not secured
by any property or assets of the Borrower or any Restricted Subsidiary other
than the Collateral, (ii) such Indebtedness may be secured by a Lien on the
Collateral that is junior to the Liens securing the Obligations and the
obligations in respect of any Permitted Pari Passu Secured Refinancing Debt,
notwithstanding any provision to the contrary contained in the definition of
Credit Agreement Refinancing Indebtedness, (iii) a Representative acting on
behalf of the holders of such Indebtedness shall have become party to or
otherwise subject to the provisions of a Second Lien Intercreditor Agreement;
provided that if such Indebtedness is the initial Permitted Junior Secured
Refinancing Debt incurred by the Borrower, then the Borrower, the Subsidiary
Guarantors, the Administrative Agent and the Representative for such
Indebtedness shall have executed and delivered a Second Lien Intercreditor
Agreement and (iv) such Indebtedness meets the Permitted Other Debt Conditions.
Permitted Junior Secured Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor. “Permitted Liens” has the definition assigned
to such term in Section 7.01. “Permitted Other Debt Conditions” means that such
applicable debt (i) does not mature or have scheduled amortization payments of
principal or payments of principal and is not subject to mandatory redemption,
repurchase, prepayment or sinking fund obligations (other than customary offers
to repurchase upon a change of control, asset sale or event of loss and a
customary acceleration right after an event of default), in each case prior to
the Latest Maturity Date at the time such Indebtedness is incurred, (ii) is not
at any time guaranteed by any Subsidiaries other than Subsidiaries that are
Guarantors, and (iii) to the extent secured, the security agreements relating to
such Indebtedness are substantially the same as or more favorable to the Loan
Parties than the Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent). “Permitted Pari Passu Secured
Refinancing Debt” means any secured Indebtedness (including any Registered
Equivalent Notes) incurred by the Borrower in the form of one or more series of
senior secured notes; provided that (i) such Indebtedness is secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations and is not secured by any property or assets of the
Borrower or any Restricted Subsidiary other than the Collateral, (ii) such
Indebtedness is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors, (iii) such Indebtedness does not mature or
have scheduled amortization or payments of principal (other than customary
offers -45-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i051.gif]

 


to repurchase upon a change of control, asset sale or event of loss and a
customary acceleration right after an event of default) prior to the date that
is the Latest Maturity Date at the time such Indebtedness is incurred or issued,
(iv) the security agreements relating to such Indebtedness are substantially the
same as or more favorable to the Loan Parties than the Collateral Documents
(with such differences as are reasonably satisfactory to the Administrative
Agent) and (v) a Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of an Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Pari Passu Secured Refinancing Debt incurred by the Borrower, then the
Borrower, the Subsidiary Guarantors, the Administrative Agent and the
Representative for such Indebtedness shall have executed and delivered an
Intercreditor Agreement. Permitted Pari Passu Secured Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor. “Permitted
Unsecured Refinancing Debt” means unsecured Indebtedness (including any
Registered Equivalent Notes) incurred by the Borrower in the form of one or more
series of senior unsecured notes or loans; provided that (i) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness and (ii) meets the
Permitted Other Debt Conditions. “Person” means any individual, corporation,
limited liability company, partnership, joint venture, association, joint stock
company, trust, unincorporated organization, government or any agency or
political subdivision thereof or any other entity. “Plan” means any “employee
benefit plan” (as such term is defined in Section 3(3) of ERISA) established or
maintained by any Loan Party or, with respect to any such plan that is subject
to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate. “Platform”
has the meaning assigned to such term in Section 6.02. “Pre-Effectiveness” has
the meaning specified in Section 2.16(f)(ii). “Preferred Stock” means any Equity
Interest with preferential rights of payment of dividends or upon liquidation,
dissolution, or winding up. “Pro Forma Basis” and “Pro Forma Compliance” mean,
with respect to compliance with any test or covenant hereunder, that to the
extent applicable, shall have been calculated in accordance with Section 1.08.
“Pro Rata Extension Offer” has the meaning set forth in Section 2.16. “Pro Rata
Share” means, with respect to each Lender at any time a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Commitments of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities at such time;
provided that if such Commitments have been terminated, then the Pro Rata Share
of each Lender shall be determined based on the Pro Rata -46-Last Saved:
08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i052.gif]

 


Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof. “Public
Lender” has the meaning assigned to such term in Section 6.02. “Qualified ECP
Guarantor” means, in respect of any Swap Obligation, each Guarantor that, at the
time the relevant Guarantee or grant of the relevant security interest becomes
effective with respect to such Swap Obligation, has total assets exceeding
$10,000,000 or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related consolidated statements of operations and cash flows of the Borrower
for the fiscal quarters ended March 31, 2013 and June 30, 2013. “Rating
Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not make a
rating on the Senior Notes publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Borrower which shall be substituted for Moody’s or S&P or both, as the case may
be. “Real Property” means, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof. “Receivables Facility” means any of one or more receivables
financing facilities as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the obligations of which are
non-recourse (except for customary representations, warranties, covenants and
indemnities made in connection with such facilities) to the Borrower or any of
its Restricted Subsidiaries (other than a Receivables Subsidiary) pursuant to
which the Borrower or any of its Restricted Subsidiaries sells its accounts
receivable to either (a) a Person that is not a Restricted Subsidiary or (b) a
Receivables Subsidiary that in turn sells its accounts receivable to a Person
that is not a Restricted Subsidiary. “Receivables Fees” means distributions or
payments made directly or by means of discounts with respect to any accounts
receivable or participation interest therein issued or sold in connection with,
and other fees paid to a Person that is not a Restricted Subsidiary in
connection with, any Receivables Facility. -47-Last Saved: 08/19/2013 8:50 pm
CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i053.gif]

 


“Receivables Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Receivables Facilities and other
activities reasonably related thereto. “Refinanced Debt” has the meaning set
forth in the definition of “Credit Agreement Refinancing Indebtedness.”
“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Other Term
Loans, Other Term Loan Commitments, Other Revolving Credit Commitments or Other
Revolving Credit Loans incurred pursuant thereto, in accordance with Section
2.15. “Refinancing Indebtedness” has the meaning set forth in Section
7.02(b)(12). “Refinancing Series” means all Other Term Loans or Other Term Loan
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Other Term Loans or Other Term Loan Commitments
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same yield (taking into account any
applicable interest rate margin, original issue discount, up-front fees and any
LIBOR “floor”) and amortization schedule. “Refunding Capital Stock” has the
meaning set forth in Section 7.05(b)(2). “Register” has the meaning set forth in
Section 10.06(c). “Registered Equivalent Notes” means, with respect to any notes
originally issued in an offering pursuant to Rule 144A under the Securities Act
or other private placement transaction under the Securities Act, substantially
identical notes (having the same guarantees) issued in a dollar-for-dollar
exchange therefor pursuant to an exchange offer registered with the SEC.
“Rejection Notice” has the meaning set forth in Section 2.05(b)(v). “Related
Business Assets” means assets (other than Cash Equivalents) used or useful in a
Similar Business, provided that any assets received by the Borrower or a
Restricted Subsidiary in exchange for assets transferred by the Borrower or a
Restricted Subsidiary shall not be deemed to be Related Business Assets if they
consist of securities of a Person, unless upon receipt of the securities of such
Person, such Person would become a Restricted Subsidiary. “Related Parties”
means, with respect to any Person, such Person’s Affiliates and the partners,
directors, officers, employees, agents, trustees and advisors of such Person and
of such Person’s Affiliates. -48-Last Saved: 08/19/2013 8:50 pm CG&R Draft
1000892582v1 1000892582

GRAPHIC [g221451kw05i054.gif]

 


“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment.
“Relevant Default” has the meaning set forth in Section 8.01. “Reportable Event”
means any of the events set forth in Section 4043(c) of ERISA or the regulations
issued thereunder, other than events for which the thirty (30) day notice period
has been waived. “Representative” means, with respect to any series of Permitted
Pari Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing
Debt, the trustee, administrative agent, collateral agent, security agent or
similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities. “Repricing Transaction” means the
prepayment (including repricings or refinancings) of all or a portion of the
Term Loans with proceeds from the incurrence by the Borrower of any new
Indebtedness having a yield (taking into account any applicable interest rate
margin, original issue discount, up-front fees and any LIBOR “floor”) that is
less than the yield of the applicable Term Loans (excluding any prepayments,
repricings or refinancings in connection with a Change of Control), including
without limitation, as may be effected through any amendment to this Agreement
relating to the yield of the applicable Term Loans. “Request for Credit
Extension” means (a) with respect to a Borrowing, continuation or conversion of
Term Loans or Revolving Credit Loans, a Committed Loan Notice, (b) with respect
to an L/C Credit Extension, a Letter of Credit Application, and (c) with respect
to a Swing Line Loan, a Swing Line Loan Notice. “Required Class Lenders” means,
as of any date of determination, Lenders of a Class having more than 50% of the
sum of the (a) Total Outstandings (with, in the case of the Revolving Credit
Facility, the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) for all Lenders of such Class and
(b) aggregate unused Commitments of all Lenders of such Class; provided that the
unused Commitment and the portion of the Total Outstandings held or deemed held
by, any Defaulting Lender of such Class shall be excluded for purposes of making
a determination of Required Class Lenders. “Required Lenders” means, as of any
date of determination, Lenders having more than 50% of the sum of the (a) Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition), (b) aggregate unused Term
Commitments and (c) aggregate unused Revolving Credit Commitments; provided that
the unused Term Commitment and unused Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
-49-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i055.gif]

 


“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, director, company secretary, treasurer or
assistant treasurer or other similar officer of a Loan Party and, as to any
document delivered on the Closing Date, any secretary or assistant secretary of
such Loan Party and, solely for purposes of notices given pursuant to Article
II, any other officer or employee of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. “Restricted Cash” means cash and Cash Equivalents held by
Restricted Subsidiaries that is contractually restricted from being distributed
to the Borrower, except for such restrictions that are contained in agreements
governing Indebtedness permitted under this Agreement and that is secured by
such cash or Cash Equivalents. “Restricted Investment” means any Investment
other than a Permitted Investment. “Restricted Payment” has the meaning set
forth in Section 7.05(a). “Restricted Subsidiary” means, at any time, each
direct and indirect Subsidiary of the Borrower (including any Foreign
Subsidiary) that is not then an Unrestricted Subsidiary; provided, however, that
upon the occurrence of an Unrestricted Subsidiary ceasing to be an Unrestricted
Subsidiary, such Subsidiary shall be included in the definition of “Restricted
Subsidiary.” “Revolving Commitment Increase” has the meaning set forth in
Section 2.14(a). “Revolving Commitment Increase Lender” has the meaning set
forth in Section 2.14(a). “Revolving Credit Borrowing” means a borrowing
consisting of simultaneous Revolving Credit Loans of the same Type and Class
and, in the case of Eurodollar Rate Loans, having the same Interest Period and
currency made by each of the Revolving Credit Lenders of such Class pursuant to
any clause of Section 2.01(b). “Revolving Credit Commitment” means, as to each
Revolving Credit Lender, its obligation to (a) make Revolving Credit Loans to
the Borrower pursuant to Section 2.01(b), (b) purchase participations in L/C
Obligations in respect of Letters of Credit and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth, and opposite such Lender’s name on Schedule
1.01A under the caption “Revolving Credit Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement (including Section 2.14). The aggregate Revolving Credit Commitments
of all Revolving Credit Lenders -50-Last Saved: 08/19/2013 8:50 pm CG&R Draft
1000892582v1 1000892582

GRAPHIC [g221451kw05i056.gif]

 


shall be $250,000,000 on the Closing Date, as such amount may be adjusted from
time to time in accordance with the terms of this Agreement. “Revolving Credit
Exposure” means, as to each Revolving Credit Lender, the sum of the amount of
the outstanding principal amount of such Revolving Credit Lender’s Revolving
Credit Loans and its Pro Rata Share of the amount of the L/C Obligations and the
Swing Line Obligations at such time. “Revolving Credit Facility” means, at any
time, the aggregate amount of the Revolving Credit Lenders’ Revolving Credit
Commitments at such time. “Revolving Credit Lender” means, at any time, any
Lender that has a Revolving Credit Commitment at such time. “Revolving Credit
Loans” has the meaning specified in Section 2.01(b). “Revolving Credit Note”
means a promissory note of the Borrower payable to any Revolving Credit Lender
or its registered assigns, in substantially the form of Exhibit C-2 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Revolving Credit
Lender resulting from the Revolving Credit Loans made by such Revolving Credit
Lender to the Borrower. “Revolving Pro Rata Extension Offers” has the meaning
specified in Section 2.16(a). “S&P” means Standard & Poor’s Financial Services,
LLC, a subsidiary of The McGraw-Hill Companies, Inc., and any successor to its
rating agency business. “Sale and Lease-Back Transaction” means any arrangement
providing for the leasing by the Borrower or any of its Restricted Subsidiaries
of any real or tangible personal property, which property has been or is to be
sold or transferred for value by the Borrower or such Restricted Subsidiary to a
third Person in contemplation of such leasing. “Same Day Funds” means
immediately available funds. “Sanction(s)” means any international economic
sanction administered or enforced by the United States Government (including
without limitation, OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury or other relevant sanctions authority. “Scheme”
means a scheme of arrangement made pursuant to Chapter 1 Part 9 of the Act which
is or may be proposed by the Target to its shareholders pursuant to which Bidco
will become, except with respect to the Euro Deferred Shares (as defined in the
2015 Transaction Agreement), the only shareholder of the Target as outlined in
the Scheme Press Release with or subject to any modification, addition or
condition approved or imposed by the Court. “Scheme Circular” means a document
issued by or on behalf of the Target to shareholders of the Target setting out
the proposals for the Scheme stating the -51-Last Saved: 08/19/2013 8:50 pm CG&R
Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i057.gif]

 


recommendation of the Scheme to the shareholders of Target by the board of
directors of Target including the notice of General Meeting and the Court
Meeting. “Scheme Documents” means the Scheme Circular together with the notices
of the Court Meeting and General Meeting which accompany that Scheme Circular,
the Scheme Press Release, the 2015 Transaction Agreement, the Scheme
Resolutions, any other document dispatched by or on behalf of the Target to its
shareholders in connection with the Scheme, and any other document designated as
such by the Administrative Agent and the Borrower in writing. “Scheme Effective
Date” means, if the 2015 Acquisition proceeds by way of a Scheme, the date on
which the Court Orders are filed with the Registrar of Companies in Ireland and
the Scheme becomes effective in accordance with Irish law. “Scheme Press
Release” means the press announcement in the form agreed with the Tranche B-2
Arrangers to be made by Bidco pursuant to Rule 2.5 of the Takeover Rules (in a
manner amended from time to time in a manner permitted by this Agreement) to
announce the terms of the 2015 Acquisition and confirming that, as at the date
of such press release, the 2015 Acquisition was recommended to the Target
shareholders by its board of directors. “Scheme Resolutions” means, if the 2015
Acquisition proceeds by way of a Scheme, the resolutions of the Target
shareholders for the implementation of the Scheme referred to and substantially
in the form to be set out in the Scheme Circular. “Scheme Settlement Date” means
the date which falls 14 days after the Scheme Effective Date. “SEC” means the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any of its principal functions. “Second Lien Intercreditor Agreement” means an
intercreditor agreement substantially (if applicable, subject to a customary
standstill period, of not less than 180 days) in the form of Exhibit I-2 hereto
(which agreement in such form or with immaterial changes thereto the
Administrative Agent is authorized to enter into) together with any material
changes thereto in light of prevailing market conditions, which material changes
shall be posted to the Lenders not less than five (5) Business Days before
execution thereof and, if the Required Lenders shall not have objected to such
changes within five (5) Business Days after posting, then the Required Lenders
shall be deemed to have agreed that the Administrative Agent’s entry into such
intercreditor agreement (with such changes) is reasonable and to have consented
to such intercreditor agreement (with such changes) and to the Administrative
Agent’s execution thereof. “Secured Hedge Agreement” means any Swap Contract
permitted under Article VII that is entered into by and between the Borrower or
any Loan Party and any Hedge Bank. -52-Last Saved: 08/19/2013 8:50 pm CG&R Draft
1000892582v1 1000892582

GRAPHIC [g221451kw05i058.gif]

 


“Secured Indebtedness” means any Indebtedness of the Borrower or any of its
Restricted Subsidiaries secured by a Lien. “Secured Parties” means,
collectively, the Administrative Agent, the Collateral Agent, the Lenders, the
Hedge Banks and each co-agent or sub-agent appointed by the Administrative Agent
or Collateral Agent from time to time pursuant to Section 9.02. “Securities Act”
means the Securities Act of 1933, as amended. “Security Agreement” has the
meaning specified in Section 4.01(a)(iii). “Senior Indebtedness” means: (a)all
Indebtedness of the Borrower or any Guarantor outstanding under this Agreement
and related Guarantees, the Senior Notes and related Guarantees (including
interest accruing on or after the filing of any petition in bankruptcy or
similar proceeding or for reorganization of the Borrower or any Guarantor (at
the rate provided for in the documentation with respect thereto, regardless of
whether or not a claim for post-filing interest is allowed in such
proceedings)), and any and all other fees, expense reimbursement obligations,
indemnification amounts, penalties, and other amounts (whether existing on the
Closing Date or thereafter created or incurred) and all obligations of the
Borrower or any Guarantor to reimburse any bank or other Person in respect of
amounts paid under letters of credit, acceptances or other similar instruments;
(b)all Hedging Obligations (and guarantees thereof) owing to a Hedge Bank,
provided that such Hedging Obligations are permitted to be incurred under the
terms of this Agreement; (c) any other Indebtedness of the Borrower or any
Guarantor permitted to be incurred under the terms of this Agreement, unless the
instrument under which such Indebtedness is incurred expressly provides that it
is subordinated in right of payment to the Obligations, the Senior Notes or any
related Guarantee; and (d) all obligations with respect to the items listed in
the preceding clauses (a), (b) and (c); provided, however, that Senior
Indebtedness shall not include: (A) any obligation of such Person to the
Borrower or any of its Subsidiaries; (B) any liability for federal, state, local
or other taxes owed or owing by such Person; (C) any accounts payable or other
liability to trade creditors provided that obligations arising in the ordinary
course of business; -53-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1
1000892582

GRAPHIC [g221451kw05i059.gif]

 


incurred under this Agreement shall not be excluded pursuant to this clause (C);
(D) any Indebtedness or other obligation of such Person which is subordinate or
junior in any respect to any other Indebtedness or other obligation of such
Person; or (E) that portion of any Indebtedness which at the time of incurrence
is incurred in violation of this Agreement. “Senior Notes” means (A)
$1,500,000,000 in aggregate principal amount of the Borrower’s 5.625% senior
unsecured notes due 2021 and (B) $750,000,000 in aggregate principal amount of
the Borrower’s 6.125% senior unsecured notes due 2023. “Senior Notes Indenture”
means the Indenture for the Senior Notes, dated September 19, 2013, between the
Borrower, Wells Fargo Bank, National Association, as trustee, and the other
entities from time to time party thereto, as the same may be amended, modified,
supplemented, replaced or refinanced to the extent not prohibited by this
Agreement. “Similar Business” means any business conducted or proposed to be
conducted by the Borrower and its Restricted Subsidiaries on the Closing Date or
any business that is similar, reasonably related, incidental or ancillary
thereto. “Solvent” and “Solvency” mean, with respect to any Person on any date
of determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is greater than the amount that will be required to pay the probable
liability of such Person on the sum of its debts and other liabilities,
including contingent liabilities, (c) such Person has not, does not intend to,
and does not believe (nor should it reasonably believe) that it will, incur
debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become due (whether at maturity or otherwise), (d) such
Person does not have unreasonably small capital with which to conduct the
businesses in which it is engaged as such businesses are now conducted (and
reflected in the projections delivered to the Administrative Agent and the
Lenders) and are proposed to be conducted following the Closing Date and (e)
such Person is “solvent” within the meaning given to that term and similar terms
under the Bankruptcy Code of the United States and applicable laws relating to
fraudulent transfers and conveyances. The amount of contingent liabilities at
any time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability. “SPC” has the meaning
specified in Section 10.06(g). “Specified Transaction” means, with respect to
any period, any Investment, Disposition, incurrence or repayment of
Indebtedness, Restricted Payment, Subsidiary designation, merger, amalgamation,
consolidation, Incremental Term Loan or Revolving Commitment Increase that by
the terms of this Agreement requires “Pro Forma Compliance” -54-CG&R Draft
1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i060.gif]

 


with a test or covenant hereunder or requires such test or covenant to be
calculated on a “Pro Forma Basis”. “Squeeze-Out” means any procedure under the
Act for the compulsory acquisition by Bidco of any minority shareholders in the
Target whether initiated by Bidco or any minority shareholder in the Target.
“Squeeze-Out Date” means the first date (if any) on which Bidco shall be
entitled pursuant to the Offer to apply the Squeeze-Out procedures in respect of
those Target Shares that have not been assented to the Offer. “Squeeze-Out
Settlement Date” means the date on which the cash consideration is paid to
Target shareholders in relation to the Squeeze-Out. “Stock Buy-Back” means the
purchase by the Borrower of approximately 428,676,471 shares of the capital
stock of the Borrower via the purchase of Amber Holding, which will hold such
stock on or prior to the Closing Date, pursuant to the Stock Purchase Agreement.
“Stock Purchase Agreement” means, the Stock Purchase Agreement, dated as of July
25, 2013, by and among the Borrower, ASAC II LP, an exempted limited partnership
organized under the laws of the Cayman Islands and Vivendi, S. A. “Subordinated
Indebtedness” means: (a) any Indebtedness of the Borrower which is by its terms
subordinated in right of payment to Senior Indebtedness, and (b)any Indebtedness
of any Guarantor which is by subordinated in right of payment to the Guarantee
of such entity Indebtedness. its terms of Senior “Subordinated Indebtedness
Documentation” means any documentation governing any Subordinated Indebtedness.
“Subsidiary” means, with respect to any Person: (a)any corporation, association,
or other business entity (other than a partnership, joint venture, limited
liability company or similar entity but including any Irish incorporated limited
liability company) of which more than 50% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
of determination owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof;
and (b) any partnership, joint venture, limited liability company (other than an
Irish incorporated limited liability company) or similar entity of which
-55-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i061.gif]

 


(A)more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general or limited partnership interests, as applicable, are
owned or controlled, directly or indirectly, by such Person or one or more of
the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership or otherwise, and
(B) such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity. “Successor Company” has the
meaning specified in Section 7.03(d). “Survey” means a survey of any Real
Property subject to a Mortgage (and all improvements thereon) which is (a) (i)
prepared by a surveyor or engineer licensed to perform surveys in the
jurisdiction where such Real Property is located, (ii) dated (or redated) not
earlier than six months prior to the date of delivery thereof unless there shall
have occurred within six months prior to such date of delivery any exterior
construction on the site of such Real Property or any easement, right of way or
other interest in the Real Property has been granted or become effective through
operation of law or otherwise with respect to such Real Property which, in
either case, can be depicted on a survey, in which events, as applicable, such
survey shall be dated (or redated) after the completion of such construction or
if such construction shall not have been completed as of such date of delivery,
not earlier than 30 days prior to such date of delivery, or after the grant or
effectiveness of any such easement, right of way or other interest in the
subject Real Property, (iii) certified by the surveyor (in a manner reasonably
acceptable to the Administrative Agent) to the Administrative Agent, the
Collateral Agent and the title company, (iv) complying in all material respects
with the minimum detail requirements of the American Land Title Association as
such requirements are in effect on the date of preparation of such survey and
(v) sufficient for the title company to issue a Title Policy or (b) otherwise
reasonably acceptable to the Collateral Agent. “Swap” means any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act. “Swap Contract” means (a) any and all rate
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with -56-Last Saved: 08/19/2013
8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i062.gif]

 


any related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement. “Swap Obligation” means, with respect to
any Guarantor, any obligation to pay or perform under any Swap. “Swing Line
Borrowing” means a borrowing of a Swing Line Loan pursuant to Section 2.04.
“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04. “Swing Line Lender” means Bank of
America, in its capacity as provider of Swing Line Loans or any successor or
additional swing line lender hereunder. “Swing Line Loan” has the meaning
specified in Section 2.04(a). “Swing Line Loan Notice” means a notice of a Swing
Line Borrowing pursuant to Section 2.04(b), which, if in writing, shall be
substantially in the form of Exhibit B hereto. or such other form as approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower. “Swing Line Note” means a promissory note of the Borrower payable to
any Swing Line Lender or its registered assigns, in substantially the form of
Exhibit C-3 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Swing Line Lender resulting from the Swing Line Loans. “Swing Line
Obligations” means, as at any date of determination, the aggregate principal
amount of all Swing Line Loans outstanding. “Swing Line Sublimit” means an
amount equal to the lesser of (a) $25,000,000 and (b) the aggregate amount of
the Revolving Credit Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Revolving Credit Commitments. “Syndication Agent” means J.P.
Morgan Securities LLC, as syndication agent. “Takeover Panel” means the Irish
Takeover Panel. “Takeover Rules” means the Irish Takeover Panel Act 1997 and the
Takeover Rules 2013 of Ireland, as amended and in force from time to time.
“Target” means King Digital Entertainment plc, a public limited company
incorporated in Ireland. “Target Shares” means the issued shares in the capital
of the Target (including any shares of the Target issued prior to completion of
the 2015 Acquisition) to the extent not -57-Last Saved: 08/19/2013 8:50 pm CG&R
Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i063.gif]

 


cancelled as part of the Scheme, if the 2015 Acquisition proceeds by way of a
Scheme, other than the Euro Deferred Shares (as defined in the 2015 Transaction
Agreement). “Taxes” means any present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges imposed by any
Governmental Authority, including any interest, additions to tax and penalties
applicable thereto. “Term Borrowing” means a borrowing consisting of
simultaneous Term Loans of the same Type and currency and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the Term
Lenders.an Initial Term Borrowing or a Tranche B-2 Term Borrowing, as the
context may require. “Term Commitment” means, as to each Term Lender, its
obligation to make aan Initial Term Loan and a Tranche B-2 Term Loan to the
Borrower pursuant to Section 2.01(a) in an aggregate amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 1.01A under the caption
“Initial Term Commitment” or “Tranche B-2 Term Commitment,” as applicable, or in
the Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including Section 2.14). The initial aggregate
amount of (I) the Initial Term Commitments is $2,500,000,000 and (II) the
Tranche B-2 Term Commitments is $2,300,000,000. “Term Lender” means, at any
time, any Lender that has a Term Commitment or a Term Loan at such time. “Term
Loan” means a Loan made pursuant to Section 2.01(a). “Term Loan Standstill
Period” has the meaning set forth in Section 8.01(b). “Term Note” means a
promissory note of the Borrower payable to any Initial Term Lender or Tranche
B-2 Term Lender, as applicable, or its registered assigns, in substantially the
form of Exhibit C-1 hereto, evidencing the aggregate Indebtedness of the
Borrower to such Initial Term Lender or Tranche B-2 Term Lender, as applicable
resulting from the Initial Term Loans or the Tranche B-2 Term Loans, as
applicable, made by such Initial Term Lender or Tranche B-2 Term Lender, as
applicable. “Term Pro Rata Extension Offers” has the meaning specified in
Section 2.16(a). “Test Period” means, for any date of determination under this
Agreement, the four consecutive fiscal quarters of the Borrower then last ended.
“Threshold Amount” means $100,000,000. “Title Policy” means a policy of title
insurance (or marked-up title insurance commitment having the effect of a policy
of title insurance) insuring the Lien of a Mortgage as a valid first mortgage
Lien on the mortgaged property and fixtures described therein in the amount
equal to not less than the fair market value of such mortgaged property and
fixtures, issued by a title company reasonably acceptable to the Collateral
Agent which shall (A) to the -58-CG&R Draft 1000892582v1 Last Saved: 08/19/2013
8:50 pm 1000892582

GRAPHIC [g221451kw05i064.gif]

 


extent necessary, include such reinsurance arrangements (with provisions for
direct access, if necessary) as shall be reasonably acceptable to the Collateral
Agent, (B) contain a “tie-in” or “cluster” endorsement, if available under
applicable law (i.e., policies which insure against losses regardless of
location or allocated value of the insured property up to a stated maximum
coverage amount), (C) have been supplemented by such endorsements as shall be
reasonably requested by the Collateral Agent (including endorsements on matters
relating to usury, first loss, last dollar, zoning, contiguity, revolving
credit, doing business, non-imputation, public road access, survey, variable
rate, environmental lien, subdivision, mortgage recording tax, separate tax lot,
revolving credit and so-called comprehensive coverage over covenants and
restrictions), and (D) contain no exceptions to title other than Liens permitted
hereunder. “Total Assets” means total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis, shown on the most recent balance sheet of
the Borrower and its Restricted Subsidiaries as may be expressly stated without
giving effect to any amortization of the amount of intangible assets since the
Closing Date, with such pro forma adjustments as are appropriate and consistent
with the pro forma adjustment provisions set forth in Section 1.08. “Total
Outstandings” means the aggregate Outstanding Amount of all Loans and all L/C
Obligations. “Tranche B-2 Arrangers” means Bank of America, N.A., an affiliate
of Merrill Lynch, Pierce, Fenner & Smith Incorporated, and Goldman Sachs Bank
USA, in their capacities as lead arrangers and lead bookrunners. “Tranche B-2
Term Borrowing” means a borrowing consisting of simultaneous Tranche B-2 Term
Loans of the same Type and currency and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Tranche B-2 Term Lenders.
“Tranche B-2 Term Commitment” means, as to any Tranche B-2 Term Lender, the
aggregate of its Term Commitments in an aggregate amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 1.01A under the caption
“Tranche B-2 Term Commitment.” “Tranche B-2 Term Facility” has the meaning
specified in the definition of “Facility.” “Tranche B-2 Term Lender” means, at
any time, any Lender that has a Tranche B-2 Term Commitment or a Tranche B-2
Term Loan at such time. “Tranche B-2 Term Loan” means a Loan made pursuant to
Section 2.01(a)(II). “Transaction” means, collectively (i) the Stock Buy-Back,
(ii) the issuance of the Senior Notes, (iii) the funding of the Loans on the
Closing Date and the execution and delivery of Loan Documents to be entered into
on the Closing Date and (iv) the payment of Transaction Expenses. “Transaction
Expenses” means any fees or expenses incurred or paid by the Borrower (or any
direct or indirect parent of the Borrower) or any of its (or their) Subsidiaries
in -59-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i065.gif]

 


connection with the Transaction (including expenses in connection with hedging
transactions), this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby. “Transferred Guarantor” has the meaning
specified in Section 11.09. “Treasury Capital Stock” has the meaning set forth
in Section 7.05(b)(2). “Treasury Services Agreement” means any agreement between
any Loan Party and any Hedge Bank relating to commercial credit or debit card,
merchant card, or purchasing card programs (including non-card e-payables
services), or treasury, depository, or cash management services (including
automatic clearing house transfer of funds, overdraft, controlled disbursement,
electronic funds transfer, lockbox, stop payment, return item and wire transfer
services). “Type” means, with respect to a Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan. “U.S. Lender” means any Lender that is a “United
States person” as defined in Section 7701(a)(30) of the Code. “Uniform
Commercial Code” or “UCC” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral. “United States” and
“U.S.” mean the United States of America. “United States Tax Compliance
Certificate” has the meaning set forth in Section 3.01(d). “Unreimbursed Amount”
has the meaning set forth in Section 2.03(c)(i). “Unrestricted Subsidiary”
means: (a)anySubsidiaryoftheBorrowerwhichatthetimeof determination is an
Unrestricted Subsidiary (as designated by the Borrower, pursuant to Section
6.14); and (b) any Subsidiary of an Unrestricted Subsidiary. “USA Patriot Act”
has the meaning specified in Section 5.15. “Voting Stock” of any Person as of
any date means the Capital Stock of such Person that is at the time entitled to
vote in the election of the board of directors of such Person. “Weighted Average
Life to Maturity” means, when applied to any Indebtedness, Disqualified Stock or
Preferred Stock, as the case may be, at any date, the quotient obtained -60-CG&R
Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i066.gif]

 


by dividing (1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by (2) the
sum of all such payments; provided that for purposes of determining the Weighted
Average Life to Maturity of any Refinanced Debt, any Refinanced Debt (as defined
in the definition of Refinancing Indebtedness) or any Indebtedness that is being
modified, refinanced, refunded, renewed, replaced or extended (the “Applicable
Indebtedness”), the effects of any amortization or prepayments made on such
Applicable Indebtedness prior to the date of the applicable modification,
refinancing, refunding, renewal, replacement or extension shall be disregarded.
“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Equity Interests of which (other than directors’ qualifying
shares and shares required to be held by foreign nationals) shall at the time be
owned by such Person or by one or more Wholly-Owned Subsidiaries of such Person.
“Withholding Agent” means any Loan Party, the Administrative Agent and, in the
case of any U.S. federal withholding Tax, any other applicable withholding
agent. Section 1.02Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms. (b) The words
“herein,” “hereto,” “hereof” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not
to any particular provision thereof. (c) Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears. (d) The
term “including” is by way of example and not limitation. (e) The term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form. (f) In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including.” (g) Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document. -61-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm
1000892582

GRAPHIC [g221451kw05i067.gif]

 


Section 1.03Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein. (b)
Notwithstanding anything to the contrary herein, for purposes of this Agreement
(including, without limitation, in determining compliance with any test or
covenant contained herein) with respect to any period during which any Specified
Transaction occurs, the Fixed Charge Coverage Ratio and the Consolidated Secured
Debt Ratio shall be calculated with respect to such period and such Specified
Transaction on a Pro Forma Basis. Section 1.04Rounding. Any financial ratios
required to be maintained by the Borrower pursuant to this Agreement (or
required to be satisfied in order for a specific action to be permitted under
this Agreement) shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding up if there is no nearest number). Section
1.05References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
the Loan Documents; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law. Section 1.06Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable). Section 1.07Timing of Payment of Performance. When
the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day. -62-Last Saved: 08/19/2013 8:50 pm CG&R Draft
1000892582v1 1000892582

GRAPHIC [g221451kw05i068.gif]

 


Section 1.08Pro Forma and Other Calculations. (a) Notwithstanding anything to
the contrary herein, financial ratios and tests, including the Consolidated
Secured Debt Ratio and the Fixed Charge Coverage Ratio, shall be calculated in
the manner prescribed by this Section 1.08; provided, that notwithstanding
anything to the contrary in clauses (b), (c), (d) or (e) of this Section 1.08,
when calculating the Consolidated Secured Debt Ratio for purposes of (i) the
definition of “Applicable Rate” and (ii) Section 7.09 (other than for the
purpose of determining pro forma compliance with Section 7.09), the events
described in this Section 1.08 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect. (b) In the event
that the Borrower or any of its Restricted Subsidiaries incurs, assumes,
guarantees, redeems, retires or extinguishes any Indebtedness (other than, for
purposes of calculating Consolidated EBITDA only, Indebtedness incurred under
any revolving credit facility unless such Indebtedness has been permanently
repaid and has not been replaced) or issues or redeems Disqualified Stock or
Preferred Stock subsequent to the commencement of the Test Period for which the
Consolidated Secured Debt Ratio or the Fixed Charge Coverage Ratio, as
applicable, is being calculated but prior to or simultaneously with the event
for which the calculation of the applicable ratio is made (the “Ratio
Calculation Date”), then the applicable ratio shall be calculated giving pro
forma effect to such incurrence, assumption, guarantee, redemption, retirement
or extinguishment of Indebtedness, or such issuance or redemption of
Disqualified Stock or Preferred Stock, as if the same had occurred at the
beginning of the applicable Test Period; provided, however, that, for purposes
of any pro forma calculation of the Fixed Charge Coverage Ratio on such
determination date pursuant to the provisions described in Section 7.02(a), the
pro forma calculation shall not give effect to any Indebtedness incurred on such
determination date pursuant to the provisions described under Section 7.02(b).
(c) For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations and consolidations (as
determined in accordance with GAAP), in each case with respect to a business (as
such term is used in Regulation S-X Rule 11-01 under the Securities Act), a
company, a segment, an operating division or unit or line of business that the
Borrower or any of its Restricted Subsidiaries has determined to make and/or
made during the Test Period or subsequent to such Test Period and on or prior to
or simultaneously with the Ratio Calculation Date shall be calculated on a pro
forma basis in accordance with GAAP (except as set forth in the last sentence of
clause (d) below) assuming that all such Investments, acquisitions,
dispositions, mergers, amalgamations and consolidations (and the change in any
associated fixed charge obligations and the change in Consolidated EBITDA
resulting therefrom) had occurred on the first day of the Test Period. If since
the beginning of such Test Period any Person that subsequently became a
Restricted Subsidiary or was merged with or into the Borrower or any of its
Restricted Subsidiaries since the beginning of such Test Period shall have made
any Investment, acquisition, disposition, merger, amalgamation and
consolidation, in each case with respect to a business (as such term is used in
Regulation S-X Rule 11-01 under the Securities Act), a company, a segment, an
operating division or unit or line of business that would have required
adjustment pursuant to this Section 1.08, then the applicable ratio shall be
calculated giving pro forma effect thereto -63-CG&R Draft 1000892582v1 Last
Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i069.gif]

 


for such Test Period as if such Investment, acquisition, disposition, merger and
consolidation had occurred at the beginning of the applicable Test Period. (d)
For purposes of making the computation referred to above, whenever pro forma
effect is to be given to a transaction, the pro forma calculations shall be made
in good faith by a responsible financial or accounting officer of the Borrower.
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Ratio Calculation Date had been the applicable rate for
the entire Test Period (taking into account any Hedging Obligations applicable
to such Indebtedness). Interest on a Capitalized Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer of the Borrower to be the rate of interest
implicit in such Capitalized Lease Obligation in accordance with GAAP. For
purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable Test Period except as set forth in clause (b) of this
Section 1.08. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Borrower may designate. Any such pro forma calculation may include
adjustments appropriate, in the reasonable determination of the Borrower as set
forth in an officer'sofficer’s certificate, to reflect (1) reasonably
identifiable and factually supportable operating expense reductions and other
operating improvements or synergies reasonably expected to result from any
action taken or expected to be taken within six fiscal quarters after the date
of any acquisition, amalgamation or merger (including, to the extent applicable,
from the Transaction); and (2) any adjustment of the nature used in connection
with the calculation of “Adjusted EBITDA” as set forth in footnotes (b) to the
“Summary Historical and Pro forma Financial Information” under “Summary” in the
Notes Offering Memorandum to the extent any such adjustment, without
duplication, continues to be applicable to such Test Period. (e) For purposes of
calculation of the Fixed Charge Coverage Ratio, any amount in a currency other
than U.S. dollars will be converted to U.S. dollars based on the average
exchange rate for such currency for the most recent twelve month period
immediately prior to the date of determination determined in a manner consistent
with that used in calculating Consolidated EBITDA for the applicable Test
Period. Section 1.09Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time. -64-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i070.gif]

 


ARTICLE II. The Commitments and Credit Extensions Section 2.01The Loans. (a) The
Term Borrowings. Subject to the terms and conditions set forth herein, (I) each
Initial Term Lender severally agrees to make to the Borrower on a pro rata basis
on the Closing Date Loans denominated in Dollars in an aggregate amount not to
exceed at any time outstanding the amount of such Initial Term Lender’s Initial
Term Commitment and (II) each Tranche B-2 Term Lender severally agrees to make
to the Borrower on a pro rata basis on the 2015 Closing Date Loans denominated
in Dollars in an aggregate amount not to exceed at any time outstanding the
amount of such Tranche B-2 Term Lender’s Tranche B-2 Term Commitment. Amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be reborrowed.
Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein. (b) The Revolving Credit Borrowings. Subject to the terms and conditions
set forth herein, each Revolving Credit Lender severally agrees to make
Revolving Credit Loans denominated in Dollars pursuant to Section 2.02 to the
Borrower from its applicable Lending Office (each such loan, a “Revolving Credit
Loan”) from time to time, on any Business Day until the Maturity Date for the
Revolving Credit Facility, in an aggregate principal amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Credit Commitment;
provided that after giving effect to any Revolving Credit Borrowing, the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans, shall not exceed such Lender’s Revolving Credit Commitment. Within the
limits of each Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01(b),
prepay under Section 2.05, and reborrow under this Section 2.01(b). Revolving
Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein. Section 2.02Borrowings, Conversions and Continuations of Loans.
(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
telephone(A) telephone or (B) other Committed Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a written Committed Loan Notice. Each such notice,
except any such notice with respect to Certain Funds Credit Extensions, must be
received by the Administrative Agent not later than 2:00 p.m. (i) three (3)
Business Days prior to the requested date of any Borrowing or continuation of
Eurodollar Rate Loans or any conversion of Base Rate Loans to Eurodollar Rate
Loans, and (ii) one (1) Business Day before the requested date of any Borrowing
of Base Rate Loans. Each such notice with respect to Certain Funds Credit
Extensions must be received by the Administrative Agent by 1:00 p.m. -65-Last
Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i071.gif]

 


on the requested date of any Borrowing of Base Rate Loans (or such later time as
may be agreed by the Administrative Agent in its sole discretion). Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Except as provided in Section 2.14(a), each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a minimum
principal amount of $5,000,000, or a whole multiple of $1,000,000, in excess
thereof. Except as provided in Section 2.03(c), 2.04(c), 2.14(a) or the last
sentence of this paragraph, each Borrowing of or conversion to Base Rate Loans
shall be in a minimum principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting aan Initial Term
Borrowing, a Tranche B-2 Term Borrowing, a Revolving Credit Borrowing, a
conversion of Initial Term Loans, Tranche B-2 Term Loans or Revolving Credit
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Initial Term Loans, Tranche B-2 Term Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or fails to give a timely notice requesting a conversion
or continuation, then the applicable Term Loans or Revolving Credit Loans shall
be made as, or converted to, Base Rate Loans. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.
(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Pro Rata Share of
the applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Appropriate Lender of the details of any automatic conversion to Base Rate
Loans or continuation described in Section 2.02(a). In the case of each
Borrowing (except in the case of any Certain Funds Credit Extension), each
Appropriate Lender shall make the amount of its applicable Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Committed
Loan Notice. In the case of each Certain Funds Credit Extension, each
Appropriate Lender shall make the amount of its applicable Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 3:00 p.m. on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) -66-CG&R Draft
1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i072.gif]

 


the Administrative Agent by the Borrower; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Borrower,
there are Swing Line Loans or L/C Borrowings outstanding, then the proceeds of
such Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowing, second, to the payment in full of any such Swing Line Loans, and
third, to the Borrower as provided above. (c) Except as otherwise provided
herein, a Eurodollar Rate Loan may be continued or converted only on the last
day of an Interest Period for such Eurodollar Rate Loan unless the Borrower pays
the amount due, if any, under Section 3.05 in connection therewith. During the
existence of an Event of Default, the Administrative Agent or the Required
Lenders may require that no Loans may be converted to or continued as Eurodollar
Rate Loans. (d) The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in the Bank of America prime rate used in determining the
Base Rate promptly following the public announcement of such change. (e) After
giving effect to all Term Borrowings, all Revolving Credit Borrowings, all
conversions of Term Loans or Revolving Credit Loans from one Type to the other,
and all continuations of Term Loans or Revolving Credit Loans as the same Type,
there shall not be more than twelve (12) Interest Periods in effect. (f) The
failure of any Lender to make the Loan to be made by it as part of any Borrowing
shall not relieve any other Lender of its obligation, if any, hereunder to make
its Loan on the date of such Borrowing, but no Lender shall be responsible for
the failure of any other Lender to make the Loan to be made by such other Lender
on the date of any Borrowing. Section 2.03Letters of Credit. (a) The Letter of
Credit Commitment. (i) Subject to the terms and conditions set forth herein, (A)
each L/C Issuer agrees, in reliance upon the agreements of the other Revolving
Credit Lenders set forth in this Section 2.03, (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars for the
account of the Borrower (provided, that any Letter of Credit may be for the
benefit of any Subsidiary of the Borrower) and to amend or renew Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drafts under the Letters of Credit and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued pursuant to this
Section 2.03; provided that no L/C Issuer shall be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in any Letter of Credit if as of the date of such L/C
Credit Extension, (x) the Revolving Credit Exposure of any Revolving Credit
Lender would exceed such Lender’s Revolving Credit Commitment or (y) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit. Within the -67-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm
1000892582

GRAPHIC [g221451kw05i073.gif]

 


foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. (ii) An L/C Issuer shall be under no obligation to issue any Letter
of Credit if: (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it; (B) subject to
Section 2.03(b)(iii), the expiry date of such requested Letter of Credit would
occur more than twelve months after the date of issuance or last renewal, unless
(1) each Appropriate Lender has approved of such expiration date or (2) the
Outstanding Amount of L/C Obligations in respect of such requested Letter of
Credit has been Cash Collateralized or back-stopped by a letter of credit
reasonably satisfactory to the applicable L/C Issuer; (C) the expiry date of
such requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless (1) each Appropriate Lender has approved of such
expiration date or (2) the Outstanding Amount of L/C Obligations in respect of
such requested Letter of Credit has been Cash Collateralized or back-stopped by
a letter of credit reasonably satisfactory to the applicable L/C Issuer; (D) the
issuance of such Letter of Credit would violate any Laws binding upon such L/C
Issuer; (E) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000,
in the case of a standby Letter of Credit; (F) the issuance of the Letter of
Credit would violate one or more policies of the L/C Issuer applicable to
letters of credit generally; (G) Dollars; or the Letter of Credit is to be
denominated in a currency other than -68-Last Saved: 08/19/2013 8:50 pm CG&R
Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i074.gif]

 


(H) any Revolving Credit Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion. (iii) An L/C Issuer shall be under no obligation to amend any
Letter of Credit if (A) such L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or (B)
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit. (iv) The L/C Issuer shall act on behalf of the
Revolving Credit Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer. (b) Procedures for Issuance and Amendment of Letters
of Credit; Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be
issued or amended, as the case may be, upon the request of the Borrower
delivered to an L/C Issuer (with a copy to the Administrative Agent) in the form
of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower. Such Letter of Credit Application must be
received by the relevant L/C Issuer and the Administrative Agent not later than
2:00 p.m. at least two (2) Business Days prior to the proposed issuance date or
date of amendment, as the case may be; or, in each case, such later date and
time as the relevant L/C Issuer may agree in a particular instance in its sole
discretion. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer: (a) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (b) the
amount thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; and (e) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the relevant L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request. Additionally, the
Borrower shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested -69-Last Saved:
08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i075.gif]

 


Letter of Credit issuance or amendment, including any Issuer Documents, as the
L/C Issuer or the Administrative Agent may reasonably require. (ii) Promptly
after receipt of any Letter of Credit Application, the relevant L/C Issuer will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, such L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the relevant L/C Issuer has received written
notice from any Revolving Credit Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the relevant L/C Issuer shall, on the requested
date, issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
relevant L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Revolving Credit Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the relevant L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Pro Rata Share times the amount of
such Letter of Credit. (iii) If the Borrower so requests in any applicable
Letter of Credit Application, the relevant L/C Issuer may, in its discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the relevant L/C Issuer to prevent any such
extension at least once in each twelve month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the relevant L/C Issuer, the Borrower shall
not be required to make a specific request to the relevant L/C Issuer for any
such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the relevant
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided that
the relevant L/C Issuer shall not permit any such extension if (A) the relevant
L/C Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its extended form under the terms hereof (by reason of
the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
five (5) Business Days before the Non-Extension Notice Date from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied. (iv) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the relevant L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment. -70-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm
1000892582

GRAPHIC [g221451kw05i076.gif]

 


(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof. Not later than 2:00 p.m. on the
Business Day immediately following any payment by an L/C Issuer under a Letter
of Credit with notice to the Borrower (each such date, an “Honor Date”), the
Borrower shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing. If the Borrower fails to so
reimburse such L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Credit Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Pro Rata Share thereof. In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans but subject to the amount of the
unutilized portion of the Revolving Credit Commitments of the Revolving Credit
Lenders and the conditions set forth in Section 4.02 (other than the delivery of
a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice. (ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the relevant L/C
Issuer at the Administrative Agent’s Office for payments in an amount equal to
its Pro Rata Share of the Unreimbursed Amount not later than 4:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the relevant L/C Issuer. (iii) With respect to any Unreimbursed
Amount that is not fully refinanced by a Revolving Credit Borrowing of Base Rate
Loans because the conditions set forth in Section 4.02 cannot be satisfied or
for any other reason, the Borrower shall be deemed to have incurred from the
relevant L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03. (iv) Until each Revolving
Credit Lender funds its Revolving Credit Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the relevant L/C Issuer for -71-Last Saved:
08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i077.gif]

 


any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer. (v) Each Revolving Credit Lender’s obligation to make
Revolving Credit Loans or L/C Advances to reimburse an L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the relevant L/C Issuer, the Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrower of
a Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein. (vi) If any Revolving Credit
Lender fails to make available to the Administrative Agent for the account of
the relevant L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
agreement, such L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the relevant L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error. (d) Repayment of Participations. (i) If, at any time
after an L/C Issuer has made a payment under any Letter of Credit and has
received from any Revolving Credit Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.03(c), the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Pro Rata Share thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent. -72-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1
1000892582

GRAPHIC [g221451kw05i078.gif]

 


(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement. (e) Obligations Absolute. The obligation of the
Borrower to reimburse the relevant L/C Issuer for each drawing under each Letter
of Credit issued by it and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following: (i)
any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other agreement or instrument relating thereto; (ii) the existence of any
claim, counterclaim, setoff, defense or other right that any Loan Party may have
at any time against any beneficiary or any transferee of such Letter of Credit
(or any Person for whom any such beneficiary or any such transferee may be
acting), the relevant L/C Issuer or any other Person, whether in connection with
this Agreement, the transactions contemplated hereby or by such Letter of Credit
or any agreement or instrument relating thereto, or any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or (v) any other circumstance
or happening whatsoever, whether or not similar to any of the foregoing,
including any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Loan Party. The Borrower shall promptly
examine a copy of each Letter of Credit and each amendment thereto that is
delivered to it and, in the event of any claim of noncompliance with the
Borrower’s instructions or other irregularity, the Borrower will immediately
notify the L/C -73-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm
1000892582

GRAPHIC [g221451kw05i079.gif]

 


Issuer. The Borrower shall be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid. (f) Role of L/C Issuers. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the relevant L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, any Related Parties nor any of the respective correspondents,
participants or assignees of any L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Lenders holding a majority of the Revolving
Credit Commitments, as applicable; (ii) any action taken or omitted in the
absence of bad faith, gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Related Parties,
nor any of the respective correspondents, participants or assignees of any L/C
Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s bad faith, willful misconduct or gross negligence or such L/C
Issuer’s willful or grossly negligent failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, each L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, and no L/C Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. Notwithstanding anything to the contrary
contained in this Section 2.03(f), the Borrower shall retain any and all rights
it may have against any L/C Issuer for any liability arising out of the bad
faith, gross negligence or willful misconduct of such L/C Issuer, as determined
by a final judgment of a court of competent jurisdiction. (g) Cash
Collateral.(i) (i) If an L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing and the conditions set forth in Section 4.02 to a Revolving Credit
Borrowing cannot then be met, (ii) if, as of the Letter of Credit Expiration
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn (and arrangements that are reasonably satisfactory to the
applicable L/C Issuer have not otherwise been made), (iii) if any Event of
Default occurs and is continuing and the Administrative Agent or the Lenders
holding a majority of the Revolving Credit Commitments, as applicable, require
the Borrower to Cash Collateralize -74-Last Saved: 08/19/2013 8:50 pm CG&R Draft
1000892582v1 1000892582

GRAPHIC [g221451kw05i080.gif]

 


the L/C Obligations pursuant to Section 8.02, (iv) if, after the issuance of any
Letter of Credit, any Lender becomes a Defaulting Lender or (v) an Event of
Default set forth under Section 8.01(f) occurs and is continuing, then the
Borrower shall Cash Collateralize (A) the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount determined as of the
date of such L/C Borrowing or the Letter of Credit Expiration Date, as the case
may be) or (B) in the case of clause (iv) above, the L/C Issuer’s Fronting
Exposure with respect to the then Outstanding Amount of all L/C Obligations
(determined as of the date such Lender becomes a Defaulting Lender), and shall
do so not later than 4:00 p.m., on (x) in the case of the immediately preceding
clauses (i) through (iv), (1) the Business Day that the Borrower receives notice
thereof, if such notice is received on such day prior to 12:00 Noon, or (2) if
clause (1) above does not apply, the Business Day immediately following the day
that the Borrower receives such notice and (y) in the case of the immediately
preceding clause (v), the Business Day on which an Event of Default set forth
under Section 8.01(f) occurs or, if such day is not a Business Day, the Business
Day immediately succeeding such day. For purposes hereof, “Cash Collateralize”
means to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the relevant L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (“Cash Collateral”) pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the relevant L/C Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuers and the Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked accounts at the
Administrative Agent and may be invested in readily available Cash Equivalents.
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent (on behalf of the Secured Parties) or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the deposit accounts at the Administrative Agent as aforesaid, an amount
equal to the excess of (a) such aggregate Outstanding Amount over (b) the total
amount of funds, if any, then held as Cash Collateral that the Administrative
Agent reasonably determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower. (h) Letter of Credit Fees. The
Borrower shall pay to the Administrative Agent for the account of each Revolving
Credit Lender in accordance with its Pro Rata Share a Letter of Credit fee for
each Letter of Credit issued pursuant to this Agreement to the Borrower equal to
the Applicable Rate times the daily maximum amount then available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit). Such letter of credit fees
shall be computed on a quarterly basis in arrears. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the -75-CG&R
Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i081.gif]

 


amount of such Letter of Credit shall be determined in accordance with Section
1.09. Such letter of credit fees shall be due and payable in U.S. Dollars on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily maximum
amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. (i) Fronting Fee and Documentary and Processing
Charges Payable to L/C Issuers. The Borrower shall pay directly to each L/C
Issuer for its own account a fronting fee with respect to each Letter of Credit
issued by it to the Borrower equal to 0.125% per annum of the daily maximum
amount then available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit). Such fronting fees shall be computed on a quarterly basis in arrears.
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. Such fronting fees shall be due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. In
addition, the Borrower shall pay directly to each L/C Issuer for its own account
with respect to each Letter of Credit issued to the Borrower the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable within ten (10) Business Days of demand and are nonrefundable. (j)
Conflict with Issuer Documents. Notwithstanding anything else to the contrary in
this Agreement, in the event of any conflict between the terms hereof and the
terms of any Issuer Document, the terms hereof shall control. (k) Addition of an
L/C Issuer. A Revolving Credit Lender may become an additional L/C Issuer
hereunder pursuant to a written agreement among the Borrower, the Administrative
Agent and such Revolving Credit Lender. The Administrative Agent shall notify
the Revolving Credit Lenders of any such additional L/C Issuer. (l)
Applicability of ISP; Limitation of Liability. Unless otherwise expressly agreed
by the L/C Issuer and the Borrower when a Letter of Credit is issued, the rules
of the ISP shall apply to each standby Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Borrower for, and the
L/C Issuer’s rights and remedies against the Borrower shall not be impaired by,
any action or inaction of the L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the L/C Issuer or the beneficiary is located, the practice stated in the ISP, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association -76-Last Saved: 08/19/2013 8:50 pm
CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i082.gif]

 


(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice. (m) Letters of Credit
Issued for Subsidiaries. Notwithstanding that a Letter of Credit issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, a Subsidiary, the Borrower shall be obligated to reimburse the L/C Issuer
hereunder for any and all drawings under such Letter of Credit. The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.
(n) Reporting of Letter of Credit Information. At any time that any Revolving
Credit Lender other than the Person serving as the Administrative Agent is an
L/C Issuer, then (i) on the last Business Day of each calendar month, (ii) on
each date that a Letter of Credit is amended, terminated or otherwise expires,
(iii) on each date than an L/C Credit Extension occurs with respect to any
Letter of Credit, and (iv) upon the request of the Administrative Agent, each
L/C Issuer (or, in the case of part (ii), (iii) or (iv), the applicable L/C
Issuer) shall deliver to the Administrative Agent a report setting forth in form
and detail reasonably satisfactory to the Administrative Agent information
(including, without limitation, any reimbursement, Cash Collateral, or
termination in respect of Letters of Credit issued by such L/C Issuer) with
respect to each Letter of Credit issued by such L/C Issuer that is outstanding
hereunder, including any auto-renewal or termination of auto-renewal provisions
in such Letter of Credit. No failure on the part of any L/C Issuer to provide
such information pursuant to this Section 2.03(n) shall limit the obligation of
the Borrower or any Revolving Credit Lender hereunder with respect to its
reimbursement and participation obligations, respectively, pursuant to this
Section 2.03. Section 2.04Swing Line Loans. (a) The Swing Line. Subject to the
terms and conditions set forth herein, Bank of America in its capacity as Swing
Line Lender, in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, may in its sole discretion, make loans to the Borrower (each
such loan, a “Swing Line Loan”) from time to time on any Business Day (other
than the Closing Date) until the Maturity Date for the Revolving Credit Facility
in an aggregate amount not to exceed at any time the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Pro Rata Share of the Outstanding Amount of Revolving Credit Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Swing Line Lender’s Revolving Credit Commitment; provided that, after
giving effect to any Swing Line Loan, (i) the Revolving Credit Exposure shall
not exceed the aggregate Revolving Credit Commitment and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender (other than the
relevant Swing Line Lender), plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment then in effect; provided further that Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan; provided, further, that the Swing Line Lender shall be under no
obligation to make Swing Line Loans at any time if any Lender is at such time a
Defaulting -77-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i083.gif]

 


Lender hereunder, unless such Defaulting Lender’s participation in the Swing
Line Loan would be reallocated, in full, to Non-Defaulting Lenders in accordance
with Section 2.17(a). Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
Loan shall be a Base Rate Loan. Immediately upon the making of a Swing Line
Loan, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan. (b) Borrowing
Procedures. Each Swing Line Borrowing shall be made upon the Borrower’s
irrevocable notice to the Swing Line Lender and the Administrative Agent, which
may be given by telephone. Each such notice(A) telephone or (B) by other Swing
Line Loan Notice; provided that any telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice. Each such Swing Line Loan Notice must be received by the
relevant Swing Line Lender and the Administrative Agent not later than 2:00 p.m.
on the requested borrowing date, and shall specify (i) the amount to be
borrowed, which shall be a minimum of $100,000 and (ii) the requested borrowing
date, which shall be a Business Day. Each such telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and the Administrative
Agent of a written Swing Line Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Promptly after receipt by the relevant
Swing Line Lender of any Swing Line Loan Notice (by telephone or in writing),
such Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the relevant
Swing Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 3:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing such Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the relevant Swing Line Lender will, not later than 4:00 p.m. on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the Borrower. (c) Refinancing of Swing Line Loans.
(A) (A) The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf the Borrower (which hereby irrevocably authorizes such
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments and the conditions set forth in Section
4.02. The relevant Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such -78-Last
Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i084.gif]

 


notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Committed
Loan Notice available to the Administrative Agent in Same Day Funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 4:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan, as applicable, to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender. (i) If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit Borrowing in accordance with
this Section 2.04(c)(i), the request for Base Rate Loans submitted by the
relevant Swing Line Lender as set forth herein shall be deemed to be a request
by such Swing Line Lender that each of the Revolving Credit Lenders fund its
risk participation in the relevant Swing Line Loan and each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to this Section 2.04(c)(i) shall be deemed payment in respect of
such participation. (ii) If any Revolving Credit Lender fails to make available
to the Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Federal Funds Rate from time to time in effect. A certificate of
the Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (ii) shall be conclusive
absent manifest error. (iii) Each Revolving Credit Lender’s obligation to make
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Revolving Credit Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.04(c) (but not to purchase and fund risk
participations in Swing Line Loans) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein. (d) Repayment of Participations. (i) (i) At any
time after any Revolving Credit Lender has purchased and funded a risk
participation in a Swing Line Loan, if the relevant Swing Line Lender receives
any payment on account of such Swing Line Loan, such Swing -79-CG&R Draft
1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i085.gif]

 


Line Lender will distribute to such Lender its Pro Rata Share of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by such Swing Line Lender. (ii) If any payment received
by the Swing Line Lender in respect of principal or interest on any Swing Line
Loan is required to be returned by the Swing Line Lender under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the Swing Line Lender in its discretion), each Revolving Credit
Lender shall pay to the Swing Line Lender its Pro Rata Share thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the applicable
Federal Funds Rate. The Administrative Agent will make such demand upon the
request of a Swing Line Lender. (e) Interest for Account of Swing Line Lender.
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans. Until each Revolving Credit Lender funds its
Base Rate Loan, Eurodollar Rate Loan or risk participation pursuant to this
Section 2.04 to refinance such Lender’s Pro Rata Share of any Swing Line Loan,
interest in respect of such Pro Rata Share shall be solely for the account of
the Swing Line Lender. (f) Payments Directly to Swing Line Lender. The Borrower
shall make all payments of principal and interest in respect of the Swing Line
Loans directly to the Swing Line Lender. Section 2.05Prepayments. (a) Optional.
(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans and Revolving Credit Loans in
whole or in part without premium or penalty (except as provided in clause (iii)
below); provided that (1) such notice must be in a form reasonably acceptable to
the Administrative Agent and be received by the Administrative Agent not later
than 2:00 p.m. (A) three (3) Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans; (2)
any prepayment of Eurodollar Rate Loans shall be in a minimum principal amount
of $5,000,000 or a whole multiple of $1,000,000; and (3) any prepayment of Base
Rate Loans shall be in a minimum principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Class(es) and Type(s) of Loans and
the order of Borrowing(s) to be prepaid. The Administrative Agent will promptly
notify each Appropriate Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein; provided that the Borrower may rescind any notice of prepayment under
this Section 2.05(a) if such prepayment would have resulted from a refinancing
or other repayment of all of the Facility or other transaction, which
refinancing or transaction shall not be consummated -80-CG&R Draft 1000892582v1
Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i086.gif]

 


or shall otherwise be delayed. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. In the case of each prepayment of the
Loans pursuant to this Section 2.05(a)(i), the Borrower may in its sole
discretion select the Borrowing or Borrowings (and the order of maturity of
principal payments) to be repaid, and such payment shall be paid to the
Appropriate Lenders in accordance with their respective Pro Rata Shares. (ii)
The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 3:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein; provided that the Borrower may
rescind any notice of prepayment under this Section 2.05(a)(ii) if such
prepayment would have resulted from a refinancing of all of the Facility or
other transaction, which refinancing or transaction shall not be consummated or
shall otherwise be delayed. (iii) In the event that on or prior to the date that
is six months following the Closing Date, the Borrower (x) makes any prepayment
of Initial Term Loans in connection with any Repricing Transaction, or (y)
effects any amendment of this Agreement resulting in a Repricing Transaction,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each Initial Term Lender, (I) in the case of clause (x), a prepayment premium of
1% of the amount of the Initial Term Loans being prepaid and (II) in the case of
clause (y), a payment equal to 1% of the aggregate amount of the Initial Term
Loans outstanding immediately prior to such amendment that have been repriced.
(iv) (iii) In the event that, following the 2015 Closing Date and on or prior to
the date that is six months following the 2015 Closing Date, the Borrower (x)
makes any prepayment of Tranche B-2 Term Loans in connection with any Repricing
Transaction, or (y) effects any amendment of this Agreement resulting in a
Repricing Transaction with respect to Tranche B-2 Term Loans, the Borrower shall
pay to the Administrative Agent, for the ratable account of each Tranche B-2
Term Lender, (I) in the case of clause (x), a prepayment premium of 1% of the
amount of the Tranche B-2 Term Loans being prepaid and (II) in the case of
clause (y), a payment equal to 1% of the aggregate amount of the Tranche B-2
Term Loans outstanding immediately prior to such amendment that have been
repriced. (b) Mandatory. (i) If (1) the Borrower or any Restricted Subsidiary
Disposes of any property or assets (other than (x) any Disposition of any
property or assets permitted by -81-CG&R Draft 1000892582v1 Last Saved:
08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i087.gif]

 


Section 7.04 (excluding Section 7.04(o)) or (y) any Disposition of equity
interests of Amber Holding or acquisition of shares of Capital Stock of the
Borrower acquired in the Stock Buy-Back) or (2) any Casualty Event occurs, which
results in the realization or receipt by the Borrower or Restricted Subsidiary
of Net Proceeds in excess of $75,000,000, the Borrower shall cause to be prepaid
on or prior to the date which is ten (10) Business Days after the date of the
realization or receipt by the Borrower or Restricted Subsidiary of such Net
Proceeds an aggregate amount of Term Loans in an amount equal to 100% of all Net
Proceeds received; provided that if at the time that any such prepayment would
be required, the Borrowers (or any Restricted Subsidiary) are required to offer
to repurchase Permitted Pari Passu Secured Refinancing Debt (or any Refinancing
Indebtedness in respect thereof that is secured on a pari passu basis with the
Obligations) pursuant to the terms of the documentation governing such
Indebtedness with the net proceeds of such Disposition or Casualty Event (such
Permitted Pari Passu Secured Refinancing Debt (or any Refinancing Indebtedness
in respect thereof) required to be offered to be so repurchased, “Other
Applicable Indebtedness”), then the Borrowers (or any Restricted Subsidiary) may
apply such Net Proceeds on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and Other Applicable
Indebtedness at such time; provided that the portion of such net proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such net proceeds required to be allocated to the Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such net
proceeds shall be allocated to the Term Loans in accordance with the terms
hereof) to the prepayment of the Term Loans and to the repurchase or prepayment
of Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to this Section 2.05(b)(i)
shall be reduced accordingly; provided, further, that to the extent the holders
of Other Applicable Indebtedness decline to have such indebtedness repurchased
or prepaid, the declined amount shall promptly (and in any event within ten (10)
Business Days after the date of such rejection) be applied to prepay the Term
Loans in accordance with the terms hereof; provided, further, that no prepayment
shall be required pursuant to this Section 2.05(b)(i) with respect to such
portion of such Net Proceeds that the Borrower shall have reinvested (or entered
into a binding commitment to reinvest) in accordance with the definition of “Net
Proceeds.” (ii) If any Loan Party or any Restricted Subsidiary of a Loan Party
incurs or issues any Indebtedness after the Closing Date (other than, in the
case of the Borrower or any Restricted Subsidiary, Indebtedness not prohibited
under Section 7.02), including Credit Agreement Refinancing Indebtedness, the
Borrower shall cause to be prepaid an aggregate amount of Term Loans in an
amount equal to 100% of all Net Proceeds received therefrom on or prior to the
date which is five (5) Business Days after the receipt by such Loan Party or
Restricted Subsidiary of such Net Proceeds. (iii) If for any reason the
aggregate Revolving Credit Exposures at any time exceeds the aggregate Revolving
Credit Commitments then in effect, the Borrower shall promptly prepay or cause
to be promptly prepaid Revolving Credit Loans and Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate -82-Last Saved: 08/19/2013
8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i088.gif]

 


amount equal to such excess; provided that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iii)
unless after the prepayment in full of the Revolving Credit Loans and Swing Line
Loans such aggregate Outstanding Amount exceeds the aggregate Revolving Credit
Commitments then in effect. (iv) Each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be applied in direct order of maturity to repayments
thereof required pursuant to Section 2.07(a); and each such prepayment shall be
paid to the Lenders in accordance with their respective Pro Rata Shares
(provided that any prepayment of Term Loans with the Net Proceeds of Credit
Agreement Refinancing Indebtedness shall be applied solely to each applicable
Class of Refinanced Debt), subject to clause (vii) of this Section 2.05(b). (v)
The Borrower shall notify the Administrative Agent in writing of any mandatory
prepayment of Term Loans required to be made pursuant to clauses (i) through
(iii) of this Section 2.05(b) at least three (3) Business Days prior to the date
of such prepayment. Each such notice shall specify the date of such prepayment
and provide a reasonably detailed calculation of the amount of such prepayment.
The Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s prepayment notice and of such Appropriate Lender’s
Pro Rata Share of the prepayment. Each Term Lender may reject all or a portion
of its Pro Rata Share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of Term Loans required to be made pursuant to clauses (i)
through (iii) of this Section 2.05(b) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m. one Business Day after the date of such Lender’s receipt of notice
from the Administrative Agent regarding such prepayment. Each Rejection Notice
from a given Lender shall specify the principal amount of the mandatory
repayment of Term Loans to be rejected by such Lender. If a Term Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory prepayment of Term Loans. Any Declined
Proceeds remaining thereafter shall be retained by the Borrower to the extent
permitted by the Senior Notes Indenture. (vi) Funding Losses, Etc. All
prepayments under this Section 2.05 shall be made together with, in the case of
any such prepayment of a Eurodollar Rate Loan on a date other than the last day
of an Interest Period therefor, any amounts owing in respect of such Eurodollar
Rate Loan pursuant to Section 3.05. Notwithstanding any of the other provisions
of this Section 2.05(b), so long as no Event of Default shall have occurred and
be continuing, if any prepayment of Eurodollar Rate Loans is required to be made
under this Section 2.05(b), other than on the last day of the Interest Period
therefor, the Borrower may, in its sole discretion, deposit the amount of any
such prepayment otherwise required to be made thereunder into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the -83-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm
1000892582

GRAPHIC [g221451kw05i089.gif]

 


Borrower or any other Loan Party) to apply such amount to the prepayment of such
Loans in accordance with this Section 2.05(b). Upon the occurrence and during
the continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with this Section 2.05(b). (vii) Notwithstanding any other
provisions of this Section 2.05, (i) to the extent that any of or all the Net
Proceeds of any Disposition by a Foreign Subsidiary (“Foreign Disposition”) or
the Net Proceeds of any Casualty Event from a Foreign Subsidiary (a “Foreign
Casualty Event”) are prohibited or delayed by applicable local law from being
repatriated to the United States, the portion of such Net Proceeds so affected
will not be required to be applied to repay Term Loans at the times provided in
this Section 2.05(b) but may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable local law will not permit repatriation
to the United States, and once such repatriation of any of such affected Net
Proceeds is permitted under the applicable local law, such repatriation will be
promptly effected and an amount equal to such repatriated Net Proceeds will be
promptly applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this Section
2.05(b) to the extent provided herein and (ii) to the extent that the Borrower
has determined in good faith that repatriation of any of or all the Net Proceeds
of any Foreign Disposition or any Foreign Casualty Event would have adverse tax
consequences with respect to such Net Proceeds, such Net Cash Proceeds so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 2.05(b) but may be retained by the applicable Foreign
Subsidiary. Section 2.06Termination or Reduction of Commitments. (a) Optional.
The Borrower may, upon notice to the Administrative Agent, terminate the Tranche
B-2 Term Commitments, the Revolving Credit Facility, the Letter of Credit
Sublimit or the Swing Line Sublimit, or from time to time permanently reduce the
Tranche B-2 Term Commitments, the Revolving Credit Facility, the Letter of
Credit Sublimit or the Swing Line Sublimit; provided that (i) any such notice
shall be received by the Administrative Agent not later than 2:00 p.m. three
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof and, (iii) the Borrower shall not
terminate or reduce (A) the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Letter of Credit Sublimit., and (iv) the Borrower
may rescind any such notice under this Section 2.06(a) with respect to Tranche
B-2 Term Commitments if such termination or reduction would have resulted from a
refinancing or other replacement of all of the Tranche B-2 Term Facility or
other transaction, which refinancing, replacement or -84-Last Saved: 08/19/2013
8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i090.gif]

 


transaction shall not be consummated or shall otherwise be delayed. In addition,
unless previously terminated in accordance with other terms hereof, the Tranche
B-2 Term Commitments shall automatically terminate on the earliest to occur of
(i) 12:01 am, New York City time, on the day immediately following the last day
of the Certain Funds Period and (ii) the consummation of the 2015 Acquisition
without the use of the Tranche B-2 Term Loans. (b) Application of Commitment
Reductions; Payment of Fees. The Administrative Agent will promptly notify the
Lenders of any termination or reduction of unused portions of the Letter of
Credit Sublimit or the Swing Line Sublimit or the unused Commitments of any
Class under this Section 2.06. Upon any reduction of unused Commitments of any
Class, the Commitment of each Lender of such Class shall be reduced by such
Lender’s Pro Rata Share of the amount by which such Commitments are reduced
(other than the termination of the Commitment of any Lender as provided in
Section 10.13). All commitment fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination. Section 2.07Repayment of Loans. (a) Term Loans. The Borrower
shall repay to the Administrative Agent (I) for the ratable account of the
Initial Term Lenders (i) on the last Business Day of each March, June, September
and December, commencing with the first full fiscal quarter after Closing Date,
an aggregate amount equal to 0.25% of the aggregate principal amount of all
Initial Term Loans outstanding on the Closing Date (which payments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05) and (ii) on the Maturity Date for
the Initial Term Loans, the aggregate principal amount of all Initial Term Loans
outstanding on such date and (II) for the ratable account of the Tranche B-2
Term Lenders (i) on the last Business Day of each March, June, September and
December, commencing with the first full fiscal quarter after the 2015 Closing
Date, an aggregate amount equal to 0.25% of the aggregate principal amount of
all Tranche B-2 Term Loans outstanding on the 2015 Closing Date (which payments
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05) and (ii) on the Maturity
Date for the Tranche B-2 Term Loans, the aggregate principal amount of all
Tranche B-2 Term Loans outstanding on such date. (b) Revolving Credit Loans.
Each Borrower shall repay to the Administrative Agent for the ratable account of
the Appropriate Lenders on the Maturity Date for each Revolving Credit Facility
the aggregate principal amount of all of the Borrower’s Revolving Credit Loans
under such Facility outstanding on such date. (c) Swing Line Loans. The Borrower
shall repay the aggregate principal amount of its Swing Line Loans on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility. Section
2.08Interest. (a) Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per -85-CG&R Draft 1000892582v1 Last
Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i091.gif]

 


annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Revolving Credit Loans. (b) (i) If any amount of principal of any Loan
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. (ii) (ii) If
any amount (other than principal of any Loan) payable by the Borrower under any
Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws. (iii) (iii) Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand. (c) Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
Section 2.09Fees. In addition to certain fees described in Sections 2.03(h) and
(i): (a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Credit Lender under each Facility in
accordance with its Pro Rata Share, a commitment fee equal to the Applicable
Rate with respect to the Revolving Credit Loan commitment fees times the actual
daily amount by which the aggregate Revolving Credit Commitment exceeds the sum
of (A) the Outstanding Amount of Revolving Credit Loans and (B) the Outstanding
Amount of L/C Obligations; provided that any commitment fee accrued with respect
to any of the Commitments of a Defaulting Lender during the period prior to the
time such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting Lender
except to the extent that such commitment fee shall otherwise have been due and
payable by the Borrower prior to such time; and provided further that no
commitment fee shall accrue on any of the Commitments of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender. The commitment fee on each
Revolving Credit Facility shall accrue at all times from the Closing Date until
the Maturity Date for the applicable Revolving Credit Facility, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be -86-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i092.gif]

 


due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date for each Revolving Credit Facility.
The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect. For the avoidance
of doubt, the Outstanding Amount of Swing Line Loans shall not be counted
towards or considered usage of the Aggregate Commitments for purposes of
determining the commitment fee. (b) Closing Fees. The Borrower agrees to pay on
the Closing Date to each Lender party to this Agreement on the Closing Date, as
fee compensation for the funding of such Lender’s Term Loan and making of such
Lender’s Revolving Credit Commitment, a closing fee (the “Closing Fee”) in an
amount equal to (x) 0.50% of the stated principal amount of such Lender’s Term
Loan funded on the Closing Date and (y) 0.50% of the stated principal amount of
such Lender’s Revolving Credit Commitment on the Closing Date. Such Closing Fee
will be in all respects fully earned, due and payable on the Closing Date and
non-refundable and non-creditable thereafter and, in the case of the Closing Fee
on the Term Loan, shall be netted against Term Loans made by such Lender. (c)
Other Fees. The Borrower shall pay to the Agents such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever (except as expressly agreed between the Borrower and the
applicable Agent). Section 2.10Computation of Interest and Fees. All
computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error. Section
2.11Evidence of Indebtedness. (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the -87-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i093.gif]

 


obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Section 2.12Payments Generally. (a) All payments to be made by
the Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in Dollars and in Same Day Funds
not later than 3:00 p.m. on the date specified herein. The Administrative Agent
will promptly distribute to each Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s applicable Lending Office. All payments received by
the Administrative Agent after 3:00 p.m., shall in each case be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. (b) If any payment to be made by the Borrower shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be; provided that, if such extension would
cause payment of interest on or principal of Eurodollar Rate Loans to be made in
the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day. (c) (i) (i) Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing of Eurodollar Rate Loans (or, in the case of any Borrowing of Base
Rate Loans, prior to 3:00 p.m. on the date of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to -88-CG&R Draft 1000892582v1
Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i094.gif]

 


the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. (ii) (ii) Unless the Administrative Agent
shall have received notice from the Borrower prior to the time at which any
payment is due to the Administrative Agent for the account of the Lenders or the
L/C Issuer hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Appropriate Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. A notice of the Administrative Agent to any Lender or
the Borrower with respect to any amount owing under this subsection (c) shall be
conclusive, absent manifest error. (d) If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest. (e) The obligations of the Lenders hereunder to make Loans, to
fund participations in Letters of Credit and Swing Line Loans and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such -89-CG&R Draft 1000892582v1 Last
Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i095.gif]

 


participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, purchase its participation or to make its
payment under Section 10.04(c). (f) Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner. (g) Except as
otherwise provided herein, whenever any payment received by the Administrative
Agent under this Agreement or any of the other Loan Documents is insufficient to
pay in full all amounts due and payable to the Administrative Agent and the
Lenders under or in respect of this Agreement and the other Loan Documents on
any date, such payment shall be distributed by the Administrative Agent and
applied by the Administrative Agent and the Lenders in the order of priority set
forth in Section 8.04. If the Administrative Agent receives funds for
application to the Obligations of the Loan Parties under or in respect of the
Loan Documents under circumstances for which the Loan Documents do not specify
the manner in which such funds are to be applied, the Administrative Agent may
(to the fullest extent permitted by mandatory provisions of applicable Law), but
shall not be obligated to, elect to distribute such funds to each of the Lenders
in accordance with such Lender’s Pro Rata Share of the sum of (a) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender. Section 2.13Sharing of Payments. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and subparticipations in L/C Obligations and
Swing Line Loans of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of -90-Last Saved:
08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i096.gif]

 


Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that: (i) (i) if any such
participations or subparticipations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and (ii) (ii) the provisions of this
Section shall not be construed to apply to (x) any payment made by or on behalf
of the Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender), (y) the application of Cash Collateral provided for in
Section 2.17, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to the Borrower or any of its Subsidiaries
(as to which the provisions of this Section shall apply). Each Loan Party
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.
Section 2.14Incremental Credit Extensions. (a) The Borrower at any time or from
time to time after the Closing Date, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request (a) one or more additional tranches of term loans (the
“Incremental Term Loans”) or (b) one or more increases in the amount of the
Revolving Credit Commitments of any Facility or the addition of a new tranche of
the Revolving Credit Facility (each such increase or new Revolving Credit
Facility, a “Revolving Commitment Increase”), provided that upon the
effectiveness of any Incremental Amendment referred to below, no Event of
Default shall exist and at the time that any such Incremental Term Loan (other
than any Incremental Term Loan under the Tranche B-2 Term Facility to be made
during the Certain Funds Period) is made (and after giving effect thereto) no
Event of Default shall exist (except in connection with a Permitted Acquisition
or Investment in which case no Event of Default pursuant to Section 8.01(a) or
(f) shall exist). Each tranche of Incremental Term Loans and each Revolving
Commitment Increase shall be in an aggregate principal amount that is not less
than $50,000,000 (provided that such amount may be less than $50,000,000 if such
amount represents all remaining availability under the limit set forth in the
next sentence). Notwithstanding anything to the contrary herein, the aggregate
amount of the Incremental Term Loans and the Revolving Commitment Increases
(other than, for the avoidance of doubt, those established in respect of
Extended Term Loans or Extended Revolving Credit Commitments pursuant to Section
2.16) shall not exceed, with respect to the Tranche B-2 Term Facility as of the
First Amendment Effective Date (and after giving pro forma effect to the
Incurrence of Indebtedness in connection therewith), the Maximum -91-Last Saved:
08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i097.gif]

 


Incremental Facilities Amount. Any Revolving Commitment Increase shall be on the
same terms and pursuant to the same documentation applicable to the Revolving
Credit Facility (including the maturity date in respect thereof) (provided the
applicable margin applicable thereto may be increased if necessary to be
consistent with that for the Revolving Commitment Increase). The Incremental
Term Loans (a) shall rank pari passu or junior in right of payment and of
security with the Revolving Credit Loans and the Term Loans, which, for the
avoidance of doubt, may be unsecured, (b) shall not mature earlier than the
Maturity Date with respect to the Term Loans, (c) shall not have a shorter
Weighted Average Life to Maturity than the remaining Weighted Average Life to
Maturity of the Term Loans, (d) except as set forth above, shall be treated
substantially the same as the Term Loans (in each case, including with respect
to mandatory and voluntary prepayments) and (e) the Applicable Rate for the
Incremental Term Loans shall be determined by the Borrower and the applicable
new Lenders; provided, however, that (i)(A) until April 11, 2015, the interest
rate margins for the Incremental Term Loans shall not be greater than the
interest rate margins that may be payable with respect to Initial Term Loans
plus 50 basis points (and the interest rate margins applicable to any class of
the Initial Term Loans shall be increased to the extent necessary to achieve the
foregoing) and (B) until the day that is 18 months from the 2015 Closing Date,
the interest rate margins for the Incremental Term Loans shall not be greater
than the interest rate margins that may be payable with respect to Tranche B-2
Term Loans plus 50 basis points (and the interest rate margins applicable to the
Tranche B-2 Term Loans shall be increased to the extent necessary to achieve the
foregoing) and (ii) solely for purposes of the foregoing clause (i), (x) the
interest rate margins applicable to any applicable Term Loans or Incremental
Term Loans shall be deemed to include all upfront or similar fees or original
issue discount payable generally to Lenders providing such Term Loans or such
Incremental Term Loans based on an assumed four-year life to maturity), (y)
customary arrangement or commitment fees payable to the Arrangers (or the
Tranche B-2 Arrangers, as applicable, or their respective affiliates) in
connection with the applicable Term Loans or to one or more arrangers (or their
affiliates) of the Incremental Term Loans shall be excluded; and (z) if the
LIBOR or Base Rate “floor” for the Incremental Term Loans is greater than the
LIBOR or Base Rate “floor,” respectively, for the applicable existing Term
Loans, the difference between such floor for the Incremental Term Loans and the
applicable existing Term Loans shall be equated to an increase in the Applicable
Rate, provided that (i) the Incremental Term Loans shall be on terms and
pursuant to documentation to be determined by the Borrower, provided that, to
the extent such terms and documentation are not consistent with, the Term
Facility (except to the extent permitted by clauses (b), (c) and (e) above),
they shall be reasonably satisfactory to the Administrative Agent (it being
understood to the extent that any financial maintenance covenant is added for
the benefit of any Incremental Facility, no consent shall be required from the
Administrative Agent or any Lender to the extent that such financial maintenance
covenant is also added for the benefit of any corresponding existing Term Loans)
and (ii) subject to clauses (b) and (c) above, the amortization schedule
applicable to the Incremental Term Loans shall be determined by the Borrower and
the lenders thereof. Each notice from the Borrower pursuant to this Section 2.14
shall set forth the requested amount and proposed terms of the relevant
Incremental Term Loans or Revolving Commitment Increases. Incremental Term Loans
may be made, and Revolving Commitment Increases may be provided, by any existing
Lender (it being understood that no existing Lender has an obligation to make an
Incremental Term Loan or provide a Revolving Commitment Increase, -92-CG&R Draft
1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i098.gif]

 


as applicable) or by any other bank or other financial institution (any such
other bank or other financial institution being called an “Additional Lender”),
provided that the Administrative Agent, each Swing Line Lender and each L/C
Issuer shall have consented (not to be unreasonably withheld) to such Lender’s
or Additional Lender’s making such Incremental Term Loans or providing such
Revolving Commitment Increases if such consent would be required under Section
10.06(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Lender or Additional Lender. Commitments in respect of
Incremental Term Loans and Revolving Commitment Increases shall become
Commitments (or in the case of a Revolving Commitment Increase to be provided by
an existing Revolving Credit Lender, an increase in such Lender’s applicable
Revolving Credit Commitment) under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any Loan Party
other than the Borrower, the Agents or the Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.14. The effectiveness of any Incremental
Amendment shall be subject to such conditions as the parties thereto shall
agree. The Borrower will use the proceeds of the Incremental Term Loans and
Revolving Commitment Increases for any purpose not prohibited by this Agreement.
No Lender shall be obligated to provide any Incremental Term Loans or Revolving
Commitment Increases, unless it so agrees. Upon each increase in the Revolving
Credit Commitments pursuant to this Section 2.14, (a) if the increase relates to
the Revolving Credit Facility, each Revolving Credit Lender immediately prior to
such increase will automatically and without further act be deemed to have
assigned to each Lender providing a portion of the Revolving Commitment Increase
(each a “Revolving Commitment Increase Lender”), and each such Revolving
Commitment Increase Lender will automatically and without further act be deemed
to have assumed (in the case of an increase to the Revolving Credit Facility
only), a portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit and Swing Line Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (i) participations hereunder in Letters
of Credit and (ii) participations hereunder in Swing Line Loans held by each
Revolving Credit Lender (including each such Revolving Commitment Increase
Lender) will equal the percentage of the aggregate Revolving Credit Commitments
of all Revolving Credit Lenders represented by such Revolving Credit Lender’s
Revolving Credit Commitment and (b) if, on the date of such increase, there are
any Revolving Credit Loans under the applicable Facility outstanding, such
Revolving Credit Loans shall on or prior to the effectiveness of such Revolving
Commitment Increase be prepaid from the proceeds of additional Revolving Credit
Loans under the applicable Facility made hereunder (reflecting such increase in
Revolving Credit Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Credit Loans being prepaid and any reasonable and
documented out-of-pocket costs incurred by any Lender in accordance with Section
3.05. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence. -93-CG&R Draft 1000892582v1 Last
Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i099.gif]

 


(b) contrary. This Section 2.14 shall supersede any provisions in Section 2.13
or 10.01 to the Section 2.15Refinancing Amendments. (a) On one or more occasions
after the Closing Date, the Borrower may obtain, from any Lender or any
Additional Refinancing Lender, Credit Agreement Refinancing Indebtedness in
respect of all or any portion of the Term Loans and the Revolving Credit Loans
(or unused Revolving Credit Commitments) then outstanding under this Agreement
(which for purposes of this clause (a) will be deemed to include any then
outstanding Other Term Loans or Incremental Term Loans), in the form of Other
Term Loans, Other Term Loan Commitments, Other Revolving Credit Commitments or
Other Revolving Credit Loans pursuant to a Refinancing Amendment; provided that
notwithstanding anything to the contrary in this Section 2.15 or otherwise, (1)
the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Other Revolving Credit Commitments (and related
outstandings), (B) repayments required upon the Maturity Date of the Other
Revolving Credit Commitments and (C) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (3)
below)) of Loans with respect to Other Revolving Credit Commitments after the
date of obtaining any Other Revolving Credit Commitments shall be made on a pro
rata basis with all other Revolving Credit Commitments, (2) subject to Section
2.14 to the extent dealing with Swing Line Loans and Letters of Credit which
mature or expire after a Maturity Date when there exist Extended Revolving
Credit Commitments with a longer Maturity Date, all Swing Line Loans and Letters
of Credit shall be participated on a pro rata basis by all Lenders with
Commitments in accordance with their percentage of the Revolving Credit
Commitments (and except as provided in Section 2.14), without giving effect to
changes thereto on an earlier Maturity Date with respect to Swing Line Loans and
Letters of Credit theretofore incurred or issued), (3) the permanent repayment
of Revolving Credit Loans with respect to, and termination of, Other Revolving
Credit Commitments after the date of obtaining any Other Revolving Credit
Commitments shall be made on a pro rata basis with all other Revolving Credit
Commitments, except that the Borrower shall be permitted to permanently repay
and terminate commitments of any such Class on a better than a pro rata basis as
compared to any other Class with a later Maturity Date than such Class and (4)
assignments and participations of Other Revolving Credit Commitments and Other
Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans. (b) The effectiveness of any Refinancing Amendment shall
be subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.02 (which, for the avoidance of doubt, shall not require
compliance with Section 7.09 for any incurrence of Other Term Loans) and, to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) customary legal opinions, board resolutions and
officers’ certificates consistent with those delivered on the Closing Date
(conformed as appropriate) other than changes to such legal opinions resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Collateral Documents -94-CG&R Draft
1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i100.gif]

 


as may be reasonably requested by the Administrative Agent in order to ensure
that such Credit Agreement Refinancing Indebtedness is provided with the benefit
of the applicable Loan Documents. (c) Each issuance of Credit Agreement
Refinancing Indebtedness under Section 2.15(a) shall be in an aggregate
principal amount that is (x) not less than $50,000,000 and (y) an integral
multiple of $5,000,000 in excess thereof. (d) Each of the parties hereto hereby
agrees that this Agreement and the other Loan Documents may be amended pursuant
to a Refinancing Amendment, without the consent of any other Lenders, to the
extent (but only to the extent) necessary to (i) reflect the existence and terms
of the Credit Agreement Refinancing Indebtedness incurred pursuant thereto and
(ii) effect such other amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.15, and the Required Lenders hereby expressly authorize the Administrative
Agent to enter into any such Refinancing Amendment. Section 2.16Extension
Offers. (a) Pursuant to one or more offers made from time to time by the
Borrower to all Initial Term Lenders or all Tranche B-2 Term Lenders, as
applicable, with notice to the Administrative Agent, on a pro rata basis (based
on the aggregate outstanding Initial Term Loans) or Tranche B-2 Term Loans, as
applicable, each applicable Loan, an “Applicable Existing Term Loan”) and on the
same terms (“Term Pro Rata Extension Offers”), the Borrower is hereby permitted
to consummate transactions with individual Term Lenders from time to time to
extend the maturity date of such Lender'sLender’s Applicable Existing Term Loans
and to otherwise modify the terms of such Lender’s Applicable Existing Term
Loans pursuant to the terms of the relevant Term Pro Rata Extension Offer
(including without limitation increasing the interest rate or fees payable in
respect of such Lender’s Applicable Existing Term Loans and/or modifying the
amortization schedule in respect of such Lender'sLender’s Applicable Existing
Term Loans). Pursuant to one or more offers made from time to time by the
Borrower to all Revolving Credit Lenders with notice to the Administrative
Agent, on a pro rata basis (based on the aggregate outstanding Revolving Credit
Commitments) and on the same terms (“Revolving Pro Rata Extension Offers” and,
together with Term Pro Rata Extension Offers, “Pro Rata Extension Offers”), the
Borrower is hereby permitted to consummate transactions with individual
Revolving Credit Lenders from time to time to extend the maturity date of such
Lender'sLender’s Revolving Credit Commitments and to otherwise modify the terms
of such Lender’s Revolving Credit Commitments pursuant to the terms of the
relevant Revolving Pro Rata Extension Offer (including without limitation
increasing the interest rate or fees payable in respect of such Lender’s
Revolving Credit Commitments). For the avoidance of doubt, the reference to “on
the same terms” in the preceding sentences shall mean, (i) when comparing Term
Pro Rata Extension Offers, that the Applicable Existing Term Loans are offered
to be extended for the same amount of time and that the interest rate changes
and fees payable in respect thereto are the same and (ii) when comparing
Revolving Pro Rata Extension Offers, that the Revolving Credit Commitments are
offered to be extended for the same amount of time and that the interest rate
changes and fees payable in respect thereto are the same. Any such extension (an
-95-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i101.gif]

 


“Extension”) agreed to between the Borrower and any such Lender (an “Extending
Lender”) will be established under this Agreement by implementing an Incremental
Term Loan (provided that, for the avoidance of doubt, the implementation of an
Incremental Term Loan to establish an Extended Term Loan shall not count as an
Incremental Term Loan for purposes of calculating the Maximum Incremental
Facilities Amount) for such Lender (if such Lender is extending an existing
Applicable Existing Term Loan (such extended Term Loan, an “Extended Term
Loan”)) or a Revolving Commitment Increase for such Lender (if such Lender is
extending an existing Revolving Credit Commitment (such extended Revolving
Credit Commitment, an “Extended Revolving Credit Commitment”)). (b) The Borrower
and each Extending Lender shall execute and deliver to the Administrative Agent
an Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Extended Term
Loans and/or Extended Revolving Credit Commitments of such Extending Lender.
Each Incremental Assumption Agreement shall specify the terms of the applicable
Extended Term Loans and/or Extended Revolving Credit Commitments; provided that
(i) except as to interest rates, fees, amortization, final maturity date,
collateral arrangements and voluntary and mandatory prepayment arrangements
(which shall, subject to clauses (ii) and (iii) of this proviso, be determined
by the Borrower and set forth in the Pro Rata Extension Offer), the Extended
Term Loans shall have (x) the same terms as the Applicable Existing Term Loans
from which such Extended Term Loans have been extended, or (y) such other terms
as shall be reasonably satisfactory to the Administrative Agent, (ii) the final
maturity date of anythe Extended Term Loans shall be no earlier than the
Maturity Date for the Applicable Existing Term Loans from which such Extended
Term Loans have been extended, (iii) the Weighted Average Life to Maturity of
anythe Extended Term Loans shall be no shorter than the remaining Weighted
Average Life to Maturity of the Applicable Existing Term Loans from which such
Extended Term Loans have been extended and (iv) except as to interest rates,
fees, final maturity, collateral arrangements and voluntary and mandatory
prepayment arrangements, any Extended Revolving Credit Commitment shall be a
Revolving Credit Commitment with the same terms as the Revolving Credit Loans.
Upon the effectiveness of any Incremental Assumption Agreement, this Agreement
shall be amended to the extent necessary to reflect the existence and terms of
the Extended Term Loans and/or Extended Revolving Credit Commitments evidenced
thereby as provided for in Section 10.01 and other changes necessary to preserve
the intent of this Agreement. Any such deemed amendment may, at the
Administrative Agent’s or the Borrower’s request, be memorialized in writing by
the Administrative Agent and the Borrower and furnished to the other parties
hereto. (c) Upon the effectiveness of any such Extension, the applicable
Extending Lender’s Applicable Existing Term Loan will be automatically
designated an Extended Term Loan and/or such Extending Lender’s Revolving Credit
Commitment will be automatically designated an Extended Revolving Credit
Commitment.For the avoidance of doubt, the commitments and obligations of any
Swing Line Lender or L/C Issuer can only be extended pursuant to an Extension or
otherwise with such Person’s consent. (d) Notwithstanding anything to the
contrary set forth in this Agreement or any other Loan Document (including
without limitation this Section 2.16), (i) no Extended Term Loan or Extended
Revolving Credit Commitment is required to be in any minimum amount or -96-CG&R
Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i102.gif]

 


any minimum increment; provided that the aggregate amount of Extended Term Loans
or Extended Revolving Credit Commitment for any new Class of Term Loans or
Revolving Credit Commitments made in connection with any Pro Rata Extension
Offer shall be at least $50,000,000, (ii) any Extending Lender may extend all or
any portion of its Applicable Existing Term Loans and/or Revolving Credit
Commitment pursuant to one or more Pro Rata Extension Offers (subject to
applicable proration in the case of over participation) (including the extension
of any Extended Term Loan and/or Extended Revolving Credit Commitment), (iii)
there shall be no condition to any Extension of any Loan or Revolving Credit
Commitment at any time or from time to time other than notice to the
Administrative Agent of such Extension and the terms of the Extended Term Loan
or Extended Revolving Credit Commitment implemented thereby, (iv) the interest
rate limitations referred to in the proviso to clause (d) of Section 2.14(a)
shall not be implicated by any Extension and (v) all Extended Term Loans,
Extended Revolving Credit Commitments and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other Obligations under
this Agreement and the other Loan Documents. (e) Each extension shall be
consummated pursuant to procedures set forth in the associated Pro Rata
Extension Offer; provided that the Borrower shall cooperate with the
Administrative Agent prior to making any Pro Rata Extension Offer to establish
reasonable procedures with respect to mechanical provisions relating to such
Extension, including, without limitation, timing, rounding and other
adjustments. (f) (i) Notwithstanding the foregoing, from time to time after the
Closing Date, upon notice by the Borrower to the Administrative Agent, banks or
other financial institutions (“New Revolving Commitment Lenders”), which may or
may not be existing Lenders, may elect to provide a new Revolving Credit
Commitment (a “New Revolving Credit Commitment”) hereunder; provided that, to
the extent such banks or other financial institutions are not existing Lenders,
such banks or institutions shall be reasonably acceptable to the Administrative
Agent. Such New Revolving Credit Commitment will be in an amount (the “New
Revolving Amount”) and have the terms specified in the notice to the
Administrative Agent; provided that except as to interest rates, fees, final
maturity, subordinated collateral arrangements and subordinated voluntary and
mandatory prepayment arrangements, any New Revolving Credit Commitment shall be
a Revolving Credit Commitment with the same terms as the Revolving Credit Loans.
Upon receipt of a New Revolving Credit Commitment, the Borrower shall make a Pro
Rata Extension Offer to all existing Revolving Credit Lenders to extend the
maturity date of their Revolving Credit Commitments on the same terms as the New
Revolving Credit Commitment (each Revolving Credit Lender that accepts such Pro
Rata Extension Offer, an “Electing Lender”, and each existing Revolving Credit
Lender that is not an Electing Lender, a “Non-Electing Lender”). Following such
election (i) the Revolving Credit Commitments of all existing Revolving Credit
Lenders will be permanently reduced by an aggregate amount equal to the New
Revolving Amount in the manner specified by Section 2.06(b) and (ii) the New
Revolving Credit Commitment of the New Revolving Commitment Lenders will become
effective and the aggregate Revolving Credit Commitment shall be increased by
the New Revolving Amount. In connection with the foregoing, each Electing Lender
may further elect (a -97-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1
1000892582

GRAPHIC [g221451kw05i103.gif]

 


“Further Election”) to provide a New Revolving Credit Commitment hereunder in an
amount such that after giving effect to all New Revolving Credit Commitments,
the amount of such Electing Lender’s Revolving Credit Commitment will equal the
amount of such Electing Lender’s Revolving Credit Commitment prior to any such
reduction. In the event any Electing Lender has made a Further Election, the
reduction of all Revolving Credit Commitments contemplated by the second
preceding sentence will instead be made in an aggregate amount to reflect the
New Revolving Amount of the New Revolving Commitment Lenders and the new
commitments of all Electing Lenders making a Further Election. Subject to the
foregoing, the New Revolving Credit Commitments of the New Revolving Commitment
Lenders and the new commitments of all Electing Lenders making a Further
Election will otherwise be incorporated as Revolving Credit Commitments
hereunder in the same manner in which Extended Revolving Credit Commitments are
incorporated hereunder pursuant to this Section 2.16, including without
limitation for purposes of Section 2.16(e). (ii) For the avoidance of doubt,
after giving effect to such New Revolving Credit Commitments, (1) the aggregate
amount of Revolving Credit Commitments of all Classes derived from each Class in
effect prior to such New Revolving Credit Commitments will be the same as the
aggregate amount of Revolving Credit Commitments of each Class in effect prior
to giving effect to such New Revolving Credit Commitments (“Pre-Effectiveness”),
(2) the Revolving Credit Lenders that are Non-Electing Lenders will have
Revolving Credit Commitments with the same terms as the Revolving Credit
Commitment in effect Pre-Effectiveness, (3) the Revolving Credit Lenders that
are Electing Lenders will have Revolving Credit Commitments with the same terms
as the New Revolving Credit Commitment, (4) each Revolving Credit Lender that is
an Electing Lender that has made a Further Election will have an aggregate
amount of Revolving Credit Commitments equal to the amount of Revolving Credit
Commitments it had Pre-Effectiveness and (5) the New Revolving Commitment Lender
will have a Revolving Credit Commitment on the terms of the New Revolving Credit
Commitment in an aggregate amount equal to the New Revolving Amount. Section
2.17Defaulting Lenders. (a) Reallocation of Participations to Reduce Fronting
Exposure. All or any part of a Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 4.02 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation. -98-Last Saved: 08/19/2013 8:50 pm CG&R
Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i104.gif]

 


(b) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in Section 2.17(a) cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.03(g). (c) New Swing Line Loans/Letters of Credit. Notwithstanding
anything in this Agreement to the contrary, so long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) no L/C Issuer shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
ARTICLE III. Taxes, Increased Costs Protection and Illegality Section 3.01Taxes.
(a) Any and all payments by any Loan Party to or for the account of any Agent or
any Lender under any Loan Document shall be made free and clear of and without
deduction for any Taxes, except as required by applicable Law. If any
Withholding Agent shall be required by any Laws to deduct any Taxes from or in
respect of any sum paid or payable under any Loan Document to any Agent or any
Lender, (i) if the Tax in question is an Indemnified Tax or Other Tax, the sum
payable shall be increased as necessary so that after all required deductions
have been made (including deductions applicable to additional sums payable under
this Section 3.01), each of such Agent and such Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
applicable Withholding Agent shall make such deductions, (iii) the applicable
Withholding Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Laws, and (iv) within
thirty (30) days after the date of such payment (or, if receipts or evidence are
not available within thirty (30) days, as soon as possible thereafter), the
Borrower shall furnish to such Agent or Lender (as the case may be) the original
or a copy of a receipt evidencing payment thereof or other evidence acceptable
to such Agent or Lender. (b) In addition, the Borrower and Guarantors agree to
pay any and all present or future stamp, court or documentary Taxes and any
other excise, property, intangible or mortgage recording Taxes which arise from
any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document, excluding any such Taxes imposed as a result of an assignment by
a Lender (other than an assignment made pursuant to Section 10.13) that are
imposed as a result of a present or former connection of the assignor or
assignee with the jurisdiction imposing such Tax (other than any connection
arising from having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, and/or enforced,
any Loan Documents) (hereinafter referred to as “Other Taxes”). -99-CG&R Draft
1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i105.gif]

 


(c) The Borrower and each Guarantor agrees to indemnify each Agent and each
Lender, within 10 days after written demand therefor, for (i) the full amount of
any Indemnified Taxes and Other Taxes (including Indemnified Taxes and Other
Taxes imposed on or attributable to amounts payable under this Section 3.01)
payable by such Agent or Lender, whether or not such Taxes were correctly or
legally imposed or asserted by the Governmental Authority. A certificate as to
the amount of such payment or liability prepared in good faith and delivered by
a Lender or by the Administrative Agent on its own behalf or on behalf of a
Lender shall be conclusive absent manifest error. (d) Status of Lenders. Each
Lender shall, at such times as are reasonably requested by the Borrower or the
Administrative Agent, provide the Borrower and the Administrative Agent with any
documentation prescribed by any Laws or reasonably requested by the Borrower or
the Administrative Agent certifying as to any entitlement of such Lender to an
exemption from, or reduction in, any applicable withholding Tax with respect to
any payments to be made to such Lender under any Loan Document. Each such Lender
shall, whenever a lapse in time or change in circumstances renders any such
documentation (including any specific documentation required below in this
Section 3.01(d)) obsolete, expired or inaccurate in any respect, deliver
promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its legal ineligibility to do so. Without
limiting the generality of the foregoing: (1) (1) Each U.S. Lender shall deliver
to the Borrower and the Administrative Agent on or before the date on which it
becomes a party to this Agreement two properly completed and duly signed
original copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding. (2) (2) Each Foreign Lender shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement whichever of the following is applicable: (A) (A) two
properly completed and duly signed original copies of IRS Form W-8BENBEN-E (or
any successor forms) claiming eligibility for the benefits of an income tax
treaty to which the United States is a party, (B) (B) two properly completed and
duly signed original copies of IRS Form W-8ECI (or any successor forms), (C) (C)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (A) two
properly completed and duly signed certificates substantially in the form of
Exhibit J (any such certificate, a “United States Tax Compliance Certificate”)
and (B) two properly completed and duly signed original copies of IRS Form
W-8BENBEN-E (or any successor forms), -100-CG&R Draft 1000892582v1 Last Saved:
08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i106.gif]

 


(D) (D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), IRS Form
W-8IMY (or any successor forms) of the Foreign Lender, accompanied by a Form
W-8ECI, W-8BENBEN-E, United States Tax Compliance Certificate, Form W-9, Form
W-8IMY or any other required information (or any successor forms) from each
beneficial owner that would be required under this Section 3.01(d) if such
beneficial owner were a Lender, as applicable (provided that if the Foreign
Lender is a partnership (and not a participating Lender) and one or more direct
or indirect partners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Foreign Lender on
behalf of such direct or indirect partner(s)), or (E) (E) two properly completed
and duly signed original copies of any other form prescribed by applicable U.S.
federal income tax laws (including the Treasury Regulations) as a basis for
claiming a complete exemption from, or a reduction in, United States federal
withholding tax on any payments to such Lender under the Loan Documents. (3) (3)
If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Sections 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their FATCA obligations, to determine whether such Lender
has or has not complied with such Lender’s FATCA obligations and to determine
the amount, if any, to deduct and withhold from such payment. Notwithstanding
any other provision of this Section 3.01(d), a Lender shall not be required to
deliver any documentation that such Lender is not legally eligible to deliver.
(e) Any Lender claiming any additional amounts payable pursuant to this Section
3.01 shall use its reasonable efforts to change the jurisdiction of its Lending
Office if such a change would reduce any such additional amounts in the future
and would not, in the sole determination of such Lender, result in any
unreimbursed cost or expense or be otherwise materially disadvantageous to such
Lender. (f) If any Lender or Agent determines, in its sole discretion, that it
has received a refund in respect of any Indemnified Taxes or Other Taxes as to
which indemnification or additional amounts have been paid to it pursuant to
this Section 3.01, it shall promptly remit an amount equal to such refund to the
Borrower or applicable Guarantor, net of all out-of-pocket expenses of such
Lender or Agent (including any Taxes imposed with respect to such refund) and
without interest (other than any interest paid by the relevant Governmental
-101-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i107.gif]

 


Authority with respect to such refund); provided that the Borrower and
Guarantors, upon the request of such Lender or Agent, agree promptly to return
such refund (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Lender or Agent, as applicable, in the
event such Lender or Agent is required to repay such refund to the relevant
Governmental Authority. This Section 3.01(f) shall not be construed to require
any Lender or Agent to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to any Loan Party or any other
Person. (g) For the avoidance of doubt, the term “Lender” shall, for purposes of
this Section 3.01, include any Swing Line Lender and any L/C Issuer. Section
3.02Illegality. If any Lender determines in good faith in its reasonable
discretion that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to the Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. -102-Last Saved: 08/19/2013 8:50
pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i108.gif]

 


Section 3.03Inability to Determine Rates. If in connection with any request for
a Eurodollar Rate Loan or a conversion to or continuation thereof that (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan, or (b) the Required Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a committed Borrowing of Base Rate
Loans in the amount specified therein. Section 3.04Increased Cost and Reduced
Return; Capital Adequacy; Reserves on Eurodollar Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall: (i) (i) impose, modify or deem applicable
any reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(d)) or the L/C Issuer; (ii) (ii) subject any Lender
or the L/C Issuer to any Tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any participation in a Letter of Credit or any
Loan made by it, or change the basis of taxation of payments to such Lender or
the L/C Issuer in respect thereof (except for (i) Indemnified Taxes or Other
Taxes indemnifiable under Section 3.01 and (ii) Excluded Taxes); or (iii) (iii)
impose on any Lender or the L/C Issuer or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or any Letter of Credit or participation therein; and the
result of any of the foregoing shall be to increase the cost to such Lender of
making or maintaining any Loan the interest on which is determined by reference
to the Eurodollar Rate (or, in the case of clause (ii) above, any Loan), or of
maintaining its -103-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm
1000892582

GRAPHIC [g221451kw05i109.gif]

 


obligation to make any such Loan, or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered, to the extent such
compensation is sought from similarly situated borrowers. (b) Capital
Requirements. If any Lender or the L/C Issuer determines in good faith in its
reasonable discretion that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the L/C Issuer, to a level below
that which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then, to the extent such compensation is sought from
similarly situated borrowers, the Borrower, upon request of such Lender or the
L/C Issuer, as the case may be, will pay to such Lender or the L/C Issuer such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered. (c) Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof. (d) Reserves on Eurodollar
Rate Loans. The Borrower shall pay to each Lender, as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive absent manifest error), which
shall be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice. -104-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1
1000892582

GRAPHIC [g221451kw05i110.gif]

 


Section 3.05Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
actually incurred by it as a result of: (a) any continuation, conversion,
payment or prepayment of any Eurodollar Rate Loan of the Borrower on a day other
than the last day of the Interest Period for such Loan; (b) any failure by the
Borrower (for a reason other than the failure of such Lender to make a Loan) to
prepay, borrow, continue or convert any Eurodollar Rate Loan of the Borrower on
the date or in the amount notified by the Borrower; or (c) any assignment of a
Eurodollar Rate Loan on a day other than the last day of the Interest Period
therefor as a result of a request by the Borrower pursuant to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing. Section 3.06Matters Applicable to All Requests for Compensation. (a)
Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods. (b) Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to Section
3.01, 3.02, 3.03 or 3.04 shall not constitute a waiver of such Lender’s or the
L/C Issuer’s right to demand such compensation, provided that the Borrower shall
not be required to compensate such Lender for any amount incurred more than one
hundred and eighty (180) days prior to the date that such Lender notifies the
Borrower of the event that gives rise to such claim; provided that, if the
circumstance giving rise to such claim is retroactive, then such 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. If any Lender requests compensation by the Borrower under Section 3.04,
the Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another applicable Eurodollar Rate Loans, or, if applicable,
to convert Base Rate Loans into Eurodollar Rate Loans, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested. -105-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1
1000892582

GRAPHIC [g221451kw05i111.gif]

 


(c) If the obligation of any Lender to make or continue any Eurodollar Rate
Loan, or to convert Base Rate Loans into Eurodollar Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurodollar Rate Loans shall be automatically converted into Base Rate Loans (or,
if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurodollar Rate Loans (or, in the case of an
immediate conversion required by Section 3.02, on such earlier date as required
by Law) and, unless and until such Lender gives notice as provided below that
the circumstances specified in Section 3.01, 3.02, 3.03 or 3.04 hereof that gave
rise to such conversion no longer exist: (i) to the extent that such Lender’s
Eurodollar Rate Loans have been so converted, all payments and prepayments of
principal that would otherwise be applied to such Lender’s applicable Eurodollar
Rate Loans shall be applied instead to its Base Rate Loans; and (ii) all Loans
that would otherwise be made or continued from one Interest Period to another by
such Lender as Eurodollar Rate Loans shall be made or continued instead as Base
Rate Loans (if possible), and all Base Rate Loans of such Lender that would
otherwise be converted into Eurodollar Rate Loans shall remain as Base Rate
Loans. (d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurodollar Rate Loans pursuant to this Section 3.06 no longer exist (which such
Lender agrees to do promptly upon such circumstances ceasing to exist) at a time
when Eurodollar Rate Loans made by other Lenders under the applicable Facility
are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurodollar Rate Loans, to the extent necessary so
that, after giving effect thereto, all Loans held by the Lenders holding
Eurodollar Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.
Section 3.07Replacement of Lenders under Certain Circumstances. (a)
(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to -106-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm
1000892582

GRAPHIC [g221451kw05i112.gif]

 


any unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.
(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.
Section 3.08Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, resignation of the Administrative Agent and any
assignment of rights by, or replacement of, a Lender or L/C Issuer. ARTICLE IV.
Conditions Precedent to Credit Extensions Section 4.01Conditions of Initial
Credit Extension. The obligation of the L/C Issuer and each Lender to make its
initial Credit Extension hereunder (other than a Certain Funds Credit Extension)
is subject to satisfaction or waiver of the following conditions precedent: (a)
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders: (i) (i) executed counterparts of
this Agreement, sufficient in number for distribution to the Administrative
Agent, each Lender and the Borrower; (ii) (ii) a Note executed by the Borrower
in favor of each Lender requesting a Note; (iii) (iii) a security agreement, in
substantially the form of Exhibit F hereto (together with each security
agreement supplement delivered pursuant to Section 6.11, in each case as
amended, the “Security Agreement”), duly executed by each Loan Party, together
with: (A) (A) certificates and instruments representing the Collateral referred
to therein accompanied by undated stock powers or instruments of transfer
executed in blank, -107-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1
1000892582

GRAPHIC [g221451kw05i113.gif]

 


(B) (B) proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement,
(C) (C) copies of UCC, United States Patent and Trademark Office and United
States Copyright Office, tax and judgment lien searches, or equivalent reports
or searches, each of a recent date listing all effective financing statements,
lien notices or comparable documents (together with copies of such financing
statements and documents) that name any Loan Party as debtor and that are filed
in those state and county jurisdictions in which any Loan Party is organized or
maintains its principal place of business and such other searches that are
required by the Perfection Certificate or that the Administrative Agent
reasonably deems necessary or appropriate, none of which encumber the Collateral
covered or intended to be covered by the Collateral Documents (other than
Permitted Liens), (D) Parties, and (D) a Perfection Certificate duly executed by
each of the Loan (E) (E) a Copyright Security Agreement, Patent Security
Agreement and Trademark Security Agreement (as each such term is defined in the
Security Agreement and to the extent applicable) (together with each other
intellectual property security agreement delivered pursuant to Section 6.11, in
each case as amended or supplemented, the “Intellectual Property Security
Agreement”), duly executed by each applicable Loan Party, together with evidence
that all action that the Administrative Agent may reasonably deem necessary or
desirable in order to perfect the Liens created under the Intellectual Property
Security Agreement has been taken; provided, however, that, to the extent any
security interest in any Collateral is not or cannot be provided and/or
perfected on the Closing Date (other than the pledge and perfection of the
security interests in (1) the certificated equity securities of any material
wholly owned U.S. subsidiary of the Borrower, (2) intellectual property pursuant
to filings with the United States Patent and Trademark Office and the United
States Copyright Office and (3) other assets with respect to which a lien may be
perfected by the filing of a financing statement under the UCC) after the
Borrower’s use of commercially reasonable efforts to do so or without undue
burden or expense, then the provision and/or perfection of a security interest
in such Collateral shall not constitute a condition precedent to the
availability of the initial Credit Extension on the Closing Date but instead
shall be required to be delivered and/or perfected in the manner and during the
period required by Schedule 4.01(a)(iii). (iv) (iv) such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and -108-CG&R Draft
1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i114.gif]

 


capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to be a party; (v) (v) such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is duly organized or formed; (vi) (vi) a favorable opinion
of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, in a form reasonably
satisfactory to the Administrative Agent and the Arrangers;
(vii)(vii)[reserved]; (viii)(viii)a certificate signed by a Responsible Officer
of the Borrower certifying that the conditions specified in Sections 4.02(i) and
(ii) have been satisfied; (ix) (ix) (i) audited financial statements of the
Borrower for each of the three fiscal years immediately preceding the initial
funding ended more than 90 days prior to the Closing Date; and (ii) unaudited
financial statements of the Borrower for any fiscal quarter ended after the date
of the most recent audited financial statements of such Person and more than 45
days prior to the Closing Date; (x) (x) a certificate attesting to the Solvency
of the Borrower and its Subsidiaries on a consolidated basis, before and after
giving effect to the Transaction, from the Borrower’s chief financial officer,
substantially in the form of Exhibit K hereto; (xi) (xi) at least five Business
Days prior to the Closing Date, all documentation and other information required
by regulatory authorities with respect to the Borrower reasonably requested by
the Initial Lenders under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA Patriot
Act, to the extent requested at least 10 days prior to the Closing Date; and
(xii) (xii) (A) the terms of the Stock Purchase Agreement will be reasonably
satisfactory to the Arrangers; provided that the Arrangers acknowledge that the
Stock Purchase Agreement dated as of July 25, 2013 is reasonably satisfactory to
the Arrangers and (B) no conditions precedent to the consummation of the Stock
Buy-Back or other provision in the Stock Purchase Agreement dated as of July 25,
2013 shall have been waived, modified, supplemented or amended (and no consent
granted), in a manner materially adverse to the Arrangers or the Lenders in
their capacities as Lenders, in each case without the consent of the Arrangers,
not to be unreasonably withheld or delayed (it being understood and agreed that
any increase or reduction in the purchase price shall not be deemed to be
materially adverse to the Lenders; provided that (i) any increase in the
purchase price shall be funded solely by the available domestic cash of the
Borrower and its Subsidiaries (the “Domestic Cash”) -109-CG&R Draft 1000892582v1
Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i115.gif]

 


and (ii) any reduction shall be allocated to ratably reduce the Domestic Cash,
the Senior Notes (or bridge loans in lieu of the Senior Notes and/or any other
securities issued or incurred in lieu of such bridge loans) and the Loans in
proportion to the actual percentages that the amount of Domestic Cash, the
Senior Notes (or bridge loans in lieu of the Senior Notes and/or any other
securities issued or incurred in lieu of such bridge loans) and the Loan bear to
the pro forma total capitalization of the Borrower and its Subsidiaries after
giving effect to the Stock Buy-Back). (b) (b) To the extent invoiced at least
three Business Days prior to the Closing Date, (i) all fees required to be paid
to the Administrative Agent and the Arranger on or before the Closing Date shall
have been paid and (ii) all fees required to be paid to the Lenders on or before
the Closing Date shall have been paid. (c) (c) Unless waived by the
Administrative Agent, the Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced at least two
Business Days prior to the Closing Date. (d) (d) Except as has been disclosed in
the Borrower’s public filings with the SEC as of the date hereof (excluding any
risk factor disclosures set forth under the heading “Risk Factors” or any
disclosure of risks included in any “forward-looking statements” disclaimer to
the extent that such disclosures are general in nature, or cautionary,
predictive or forward-looking in nature), since December 31, 2012, there has not
occurred any event that has had or would reasonably be expected to have a
Company Material Adverse Effect. (e) (e) The issuance of the Senior Notes shall
occur prior to or substantially concurrently with the initial Credit Extension
under this Agreement. (f) satisfied. (f) The conditions set forth in clauses
(i), (ii) and (iii) of Section 4.02(a) are Without limiting the generality of
the provisions of Section 9.03(e), for purposes of determining compliance with
the conditions specified in this Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto. Section 4.02Conditions
to All Credit Extensions After the Closing Date. (a) Following the Closing Date,
the obligation of each Lender to honor any Request for Credit Extension (other
than (I) a Committed Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans or (II) a Committed Loan
Notice with respect to a Certain Funds Credit Extension) is subject to the
following conditions precedent: -110-Last Saved: 08/19/2013 8:50 pm CG&R Draft
1000892582v1 1000892582

GRAPHIC [g221451kw05i116.gif]

 


(i) The representations and warranties of each Loan Party contained in Article V
or any other Loan Document shall be true and correct in all material respects on
and as of the date of such Credit Extension (except to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct as of such earlier date); provided that, to the extent that
such representations and warranties are qualified by materiality, material
adverse effect or similar language, they shall be true and correct in all
respects. (ii) No Default or Event of Default shall exist or would result from
such proposed Credit Extension or from the application of the proceeds
therefrom. (iii) The Administrative Agent and, if applicable, the relevant L/C
Issuer or the relevant Swing Line Lender shall have received a Request for
Credit Extension in accordance with the requirements hereof. (iv) In the case of
any incurrence of a Revolving Credit Loan or a Swing Line Loan or the issuance
of a Letter of Credit (other than (1) any Borrowing of Revolving Credit Loans to
reimburse an Unreimbursed Amount or (2) any Credit Extension, if after giving
effect (on a Pro Forma Basis) to such Credit Extension, the Outstanding Amount
of Revolving Credit Loans (including the Outstanding Amount of Swing Line Loans
and the aggregate Outstanding Amount of L/C Obligations, but excluding (i) all
Letters of Credit that are Cash Collateralized and (ii) non-Cash Collateralized
Letters of Credit in an aggregate amount not to exceed $20,000,000) does not
exceed 15% of the total Revolving Credit Commitments of all Revolving Credit
Lenders), the Consolidated Secured Debt Ratio for the most recently ended Test
Period, calculated without giving effect to such Credit Extension, shall be less
than or equal to 2.50 to 1.00. Each Request for Credit Extension (other than a
Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurodollar Rate Loans) submitted by the Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(i), (ii) and (iv) (if applicable) have been satisfied on and as of
the date of the applicable Credit Extension. (b) Notwithstanding anything herein
(including in Sections 4.01 and 4.02(a)) or in any other Loan Document to the
contrary but subject to Section 4.03, during the Certain Funds Period the
obligation of each Tranche B-2 Term Lender to honor any Request for Credit
Extension with respect to Tranche B-2 Term Loans is subject to solely the
following conditions precedent: (i) The Administrative Agent’s receipt of a
Committed Loan Notice in accordance with the requirements hereof; (ii) In the
case of a Scheme: (A) the Scheme Effective Date shall have occurred; -111-Last
Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i117.gif]

 


(B) the 2015 Acquisition shall have been, or substantially concurrently with the
occurrence of the 2015 Closing Date shall be, consummated in all material
respects in accordance with the terms of the 2015 Transaction Agreement and the
other Scheme Documents (including the Scheme Press Release), after giving effect
to any modifications, amendments, consents or waivers thereof or thereto, other
than those modifications, amendments, consents or waivers that are materially
adverse to the interests of the Tranche B-2 Term Lenders that are effected
without the prior written consent of the Tranche B-2 Arrangers (such consent not
to be unreasonably withheld, delayed or conditioned) (it being understood that,
if Bidco becomes aware of any circumstance or event which would entitle or could
reasonably be expected to entitle Bidco to withdraw from the Scheme by invoking
the condition specified in paragraph 3.7.1 of Appendix I to the Scheme Press
Release, any modification, amendment, consent or waiver of that condition shall
be deemed materially adverse to the interests of the Tranche B-2 Term Lenders),
provided that no consent of the Tranche B-2 Arrangers shall be required if any
such modification, amendment, consent or waiver shall have been required by any
applicable Law (including, without limitation, the Act or the Takeover Rules),
the Takeover Panel, any applicable stock exchange, any applicable government or
other regulatory authority, or a court of competent jurisdiction (including,
without limitation, the Court); (C) Borrower of: receipt by the Administrative
Agent of a copy certified by the (1) the Court Orders; (2) each of (i) the
Scheme Documents and (ii) documents reflecting amendments or waivers thereof and
thereto as are permitted by the terms of this Agreement; and (3) the
certificates of the Registrar of Companies in Ireland confirming registration of
the Court Orders; (iii) In the case of an Offer: (A) the Offer Effective Date
has occurred; (B) receipt by the Administrative Agent of a copy certified by the
Borrower of each of (i) the Offer Documents and (ii) documents -112-Last Saved:
08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i118.gif]

 


otherwise reflecting amendments or waivers thereof and thereto as are permitted
by the terms of this Agreement; (C) the acquisition of no less than 80% of the
Target Shares shall have been, or substantially concurrently with the occurrence
of the 2015 Closing Date shall be, consummated in all material respects in
accordance with the terms of the 2015 Transaction Agreement and the other Offer
Documents (including the Offer Press Release), after giving effect to any
modifications, amendments, consents or waivers thereof or thereto, other than
those modifications, amendments, consents or waivers that are materially adverse
to the interests of the Tranche B-2 Term Lenders that are effected without the
prior written consent of the Tranche B-2 Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned) (it being understood that, if
Bidco becomes aware of any circumstance or event which would entitle or could
reasonably be expected to entitle Bidco to withdraw from the Offer by invoking a
condition equivalent to that specified in paragraph 3.7.1 of Appendix I to the
Scheme Press Release, any modification, amendment, consent or waiver of that
condition shall be deemed materially adverse to the interests of the Tranche B-2
Term Lenders), provided that no consent of the Tranche B-2 Arrangers shall be
required if any such modification, amendment, consent or waiver shall have been
required by any applicable Law (including, without limitation, the Act or the
Takeover Rules), the Takeover Panel, any applicable stock exchange, any
applicable government or other regulatory authority, or a court of competent
jurisdiction (including, without limitation, the Court); and (D) receipt by the
Administrative Agent of the Offer Closing Certificate, duly signed for and on
behalf of the Borrower. (iv) As of the 2015 Closing Date, no Certain Funds
Default has occurred and is continuing or would result from the consummation of
the requested Certain Funds Credit Extension or from the application of the
proceeds therefrom. (v) To the extent invoiced at least three Business Days
prior to the 2015 Closing Date, the Administrative Agent and the Tranche B-2
Term Lenders, respectively, shall have received, or shall substantially
simultaneously receive, all fees and expenses then due and payable to them in
connection with the 2015 Transactions. (vi) Each Certain Funds Representation
shall, except to the extent it relates to a particular date, be true and correct
in all material respects on and as of the 2015 Closing Date as if made on and as
of such date; provided that, to the extent that such representations and
warranties are qualified by materiality, material adverse effect or similar
language, they shall be true and correct in all respects; it being understood
that -113-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i119.gif]

 


the truth and accuracy of any other representation or warranty of the Loan
Parties under the Loan Documents made on the 2015 Closing Date shall not
constitute a condition precedent under this Section 4.02(b). (vii) Receipt by
the Administrative Agent of a certificate signed by a Responsible Officer of the
Borrower certifying that the conditions specified in Sections 4.02(b)(ii),
(iii), (iv) and (vi) have been satisfied. The provisions of this Section 4.02(b)
are for the benefit of the Tranche B-2 Term Lenders only and, notwithstanding
anything herein to the contrary, the Loan Parties and the Tranche B-2 Term
Lenders may amend, waive or otherwise modify this Section 4.02(b) or the defined
terms used solely for purposes of this Section 4.02(b) or waive any Default
resulting from a breach of this Section 4.02(b) without the consent of any other
Lender. The making of Certain Funds Credit Extensions by the Tranche B-2 Term
Lenders shall conclusively be deemed to constitute an acknowledgment by the
Administrative Agent and each Tranche B-2 Term Lender that each of the
conditions precedent set forth in this Section 4.02(b) shall have been satisfied
in accordance with its respective terms or shall have been irrevocably waived by
such Person. Section 4.03Certain Funds. Notwithstanding anything else herein
(including in Sections 4.01 and 4.02(a)) or in any other Loan Document to the
contrary, during the Certain Funds Period, none of the Tranche B-2 Term Lenders
shall be entitled to: (a) Subject to Section 4.02(b), refuse to participate in
or make available its participation in any Certain Funds Credit Extension; (b)
cancel any of its Tranche B-2 Term Commitments to the extent to do so would
prevent or limit the making of a Certain Funds Credit Extension; (c) rescind,
terminate or cancel this Agreement or any of its Tranche B-2 Term Commitments or
exercise any similar right or remedy or make or enforce any claim under the Loan
Documents it may have to the extent to do so would prevent or limit the making
of a Certain Funds Credit Extension; (d) exercise any right, power or discretion
to terminate or cancel the obligation to make available any Certain Funds Credit
Extension; (e) exercise any right of set-off or counterclaim in respect of any
Certain Funds Credit Extension (other than set-off in respect of fees as agreed
in the applicable funds flow document); (f) take any steps to seek any repayment
or prepayment of any Loan made hereunder in any way to the extent to do so would
prevent or limit the making of a Certain Funds Credit Extension; or -114-Last
Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i120.gif]

 


(g) take any step to exercise (or to instruct the Administrative Agent to
exercise) its rights under Section 8.02 or to enforce any security in respect of
any Certain Funds Credit Extension or the Tranche B-2 Term Commitments. in each
case, (i) unless a Certain Funds Default has occurred and is continuing on the
date, or would result from the making, of such Certain Funds Credit Extension or
(ii) except to the extent it is illegal for such Tranche B-2 Term Lender to make
such Certain Funds Credit Extension, provided that (x) such Tranche B-2 Term
Lender has used commercially reasonable efforts to make the Certain Funds Credit
Extension through an Affiliate of such Tranche B-2 Term Lender not subject to
the respective legal restriction and (y) the occurrence of such event with
respect to one Tranche B-2 Term Lender shall not relieve any other Lender of its
obligation hereunder. Upon the expiration of the Certain Funds Period, all
rights, remedies and entitlements in clauses (a) through (g) above shall,
subject to and in accordance with the applicable provisions of the Loan
Documents, be available even though they have not been exercised or available
during the Certain Funds Period. ARTICLE V. Representations and Warranties Each
Loan Party represents and warrants to the Agents and the Lenders that: Section
5.01Existence, Qualification and Power; Compliance with Laws. Each Loan Party
(a) is a Person duly organized or formed, validly existing and in good standing
(where relevant) under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business as currently conducted and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and in good standing (where relevant) under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification, (d) is in compliance
with all Laws, orders, writs and injunctions and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause
(b)(i), (c), (d) or (e), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect. Section
5.02Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party, and the
consummation of the Transaction, are within such Loan Party’s corporate or other
powers, (a) have been duly authorized by all necessary corporate or other
organizational action and (b) do not and will not (i) contravene the terms of
any of such Person’s Organization Documents, (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01) (x) any material order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject or (y) any material agreement to which such Person is a
party; or (iii) violate any material Law; except with respect to any -115-CG&R
Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i121.gif]

 


conflict, breach, violation or contravention referred to in clause (ii) or
(iii), to the extent that such conflict, breach, violation or contravention
could not reasonably be expected to have a Material Adverse Effect. Section
5.03Governmental Authorization; Other Consents. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with (a) the
execution, delivery or performance by any Loan Party of this Agreement or any
other Loan Document, or for the consummation of the Transaction, (b) the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents or (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof), except for (i) filings
and registrations necessary to perfect the Liens on the Collateral granted by
the Loan Parties in favor of the Secured Parties, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect (or, with
respect to consummation of the Transaction, will be duly obtained, taken, given
or made and will be in full force and effect, in each case within the time
period required to be so obtained, taken, given or made) and (iii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect. Section 5.04Binding Effect. This Agreement
and each other Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto. This Agreement and each other Loan Document
constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity and (ii) the need for filings and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Secured Parties and (iii) the effect of foreign
Laws, rules and regulations as they relate to pledges of Equity Interests in
Foreign Subsidiaries (other than those pledges made under the Laws of the
jurisdiction of formation of the applicable Foreign Subsidiary). Section
5.05Financial Statements; No Material Adverse Effect. (a) The Audited Financial
Statements and the Quarterly Financial Statements fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
dates thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, (A) except as otherwise expressly noted therein and (B) subject, in the
case of the Quarterly Financial Statements, to changes resulting from normal
year-end adjustments and the absence of footnotes. (b) (i) Since the Closing
Date, there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) for purposes of the initial borrowing and other
Extensions of -116-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm
1000892582

GRAPHIC [g221451kw05i122.gif]

 


Credit on the Closing Date, except as has been disclosed in the Borrower’s
public filings with the SEC as of the date hereof (excluding any risk factor
disclosures set forth under the heading “Risk Factors” or any disclosure of
risks included in any “forward-looking statements” disclaimer to the extent that
such disclosures are general in nature, or cautionary, predictive or
forward-looking in nature), since December 31, 2012, there has not occurred any
event that has had or would reasonably be expected to have a Company Material
Adverse Effect. Section 5.06Litigation. There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
threatened in writing or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of their properties or revenues (other than actions,
suits, proceedings and claims in connection with the Transaction) that either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Section 5.07No Default. No Default has occurred and is
continuing hereunder. Section 5.08Ownership of Property; Liens. Each Loan Party
and each of its Subsidiaries has good record title to, or valid leasehold
interests in, or easements or other limited property interests in, all Real
Property necessary in the ordinary conduct of its business, free and clear of
all Liens except as set forth on Schedule 5.08 and except for minor defects in
title that do not materially interfere with its ability to conduct its business
or to utilize such assets for their intended purposes and Liens permitted by
Section 7.01 and except where the failure to do so could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Section 5.09Environmental Compliance. (a) There are no claims, actions, suits,
or proceedings alleging potential liability or responsibility for violation of,
or otherwise relating to, any Environmental Law that could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. (b)
Except as specifically disclosed in Schedule 5.09(b) or except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (i) none of the properties currently or formerly owned, leased
or operated by any Loan Party or any of its Subsidiaries is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or is adjacent to any such property; (ii) there are no and never have
been any underground or aboveground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned, leased or
operated by any Loan Party or any of its Subsidiaries or, to its knowledge, on
any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (iii) there is no asbestos or asbestos--117-Last Saved: 08/19/2013
8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i123.gif]

 


containing material on any property currently owned or operated by any Loan
Party or any of its Subsidiaries; and (iv) Hazardous Materials have not been
released, discharged or disposed of by any Person on any property currently or
formerly owned, leased or operated by any Loan Party or any of its Subsidiaries
and Hazardous Materials have not otherwise been released, discharged or disposed
of by any Loan Party or any of its Subsidiaries at any other location. (c) The
properties owned, leased or operated by the Loan Parties and their Subsidiaries
do not contain any Hazardous Materials in amounts or concentrations which (i)
constitute, or constituted a violation of, (ii) require remedial action under,
or (iii) could give rise to liability under, Environmental Laws, which
violations, remedial actions and liabilities, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. (d) Except
as specifically disclosed in Schedule 5.09(d), none of the Loan Parties or their
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law except for such
investigation or assessment or remedial or response action that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. (e) All Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries have been disposed of
in a manner not reasonably expected to result, individually or in the aggregate,
in a Material Adverse Effect. (f) Except as would not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect, none of
the Loan Parties or any of their Subsidiaries has contractually assumed any
liability or obligation under or relating to any Environmental Law. Section
5.10Taxes. Except as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each of the Loan
Parties and each of their Subsidiaries have filed all Tax returns required to be
filed, and have paid all Taxes levied or imposed upon them or their properties
(including in its capacity as withholding agent), that are due and payable,
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. Section 5.11ERISA Compliance. (a) Except as could not,
either individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, each Plan is in compliance with the applicable
provisions of ERISA, the Code and other Federal or state Laws. -118-CG&R Draft
1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i124.gif]

 


(b) (i) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Pension Plan or Multiemployer Plan; (ii) neither any Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (iii) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA, except, with respect to each of the
foregoing clauses of this Section 5.11(b), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. (c)
The Foreign Plans of the Loan Parties and the Subsidiaries are in compliance
with the requirements of any Law applicable in the jurisdiction in which the
relevant Foreign Plan is maintained, in each case, except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. Section 5.12Subsidiaries; Equity Interests. As of the Closing
Date (after giving effect to any part of the Transaction that is consummated on
or prior to the Closing Date), no Loan Party has any material Subsidiaries other
than those specifically disclosed in Schedule 5.12, and all of the outstanding
Equity Interests owned by the Loan Parties in such material Subsidiaries have
been validly issued and are fully paid and all Equity Interests owned by a Loan
Party in such material Subsidiaries are owned free and clear of all Liens except
(i) those created under the Collateral Documents and (ii) any Lien that is
permitted under Section 7.01. As of the Closing Date, Schedules 1(a) and 10(a)
and (b) to the Perfection Certificate (a) set forth the name and jurisdiction of
each Domestic Subsidiary that is a Loan Party and (b) set forth the ownership
interest of the Borrower and any other Subsidiary thereof in each Subsidiary,
including the percentage of such ownership. Section 5.13Margin Regulations;
Investment Company Act. (a) The Borrower is not engaged nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB
(“Margin Stock”)), or extending credit for the purpose of purchasing or carrying
Margin Stock, and no proceeds of any Borrowings or drawings under any Letter of
Credit will be used for the purpose of purchasing or carrying Margin Stock
(other than the Stock Buy-Back or Margin Stock of King Digital Entertainment
plc) or any purpose that violates Regulation U. (b) None of the Borrower or any
of the Subsidiaries of the Borrower is or is required to be registered as an
“investment company” under the Investment Company Act of 1940. -119-Last Saved:
08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i125.gif]

 


Section 5.14Disclosure. To the best of the Borrower’s knowledge, no report,
financial statement, certificate or other written information (other than as set
forth below and other than information of a general economic or industry nature)
furnished by or on behalf of any Loan Party to any Agent or any Lender in
connection with the Transaction and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information and pro forma financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such financial information as it relates to future events is not
to be viewed as fact and that such projections may vary from actual results and
that such variances may be material. Section 5.15Patriot Act and OFAC. (a) No
Loan Party is in violation of (i) any applicable requirement of Law relating to
terrorism or money laundering in the respective jurisdictions in which such Loan
Party or its Affiliates operates (“Anti-Terrorism Laws”), including Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001 (the
“Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (the “USA Patriot Act”) or (ii) the Trading with the Enemy
Act, as amended or any of the foreign asset control regulations of the United
States Department of the Treasury (31 C.F.R. Subtitle B, Chapter V) (“OFAC”).
(b) No Loan Party and, to the knowledge of each Loan Party, no Affiliate or
broker or other agent of such Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following: (i) a person that is listed
in the annex to, or is otherwise subject to the provisions of, the Executive
Order; (ii) a person owned or controlled by, or acting for or on behalf of, any
person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order; (iii) a person with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law; (iv)
a person that commits, threatens or conspires to commit or supports “terrorism”
as defined in the Executive Order; or -120-Last Saved: 08/19/2013 8:50 pm CG&R
Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i126.gif]

 


(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by OFAC at its official website or
any replacement website or other replacement official publication of such list.
(c) No Loan Party and, to the knowledge of each Loan Party, no broker or other
agent of such Loan Party acting in any capacity in connection with the Loans (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph (b) above (other than as authorized by OFAC) (solely with respect to
the provision of services, to the Loan Parties’ knowledge), (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. (d) Neither the Borrower, nor any of its
Subsidiaries, nor, to the knowledge of the Borrower and its Subsidiaries, any
director, officer or employee thereof, is an individual or entity currently the
subject of any Sanctions applicable in the jurisdictions in which the Borrower
operates, nor is the Borrower or any Subsidiary located, organized or resident
in a Designated Jurisdiction. (e) The use of proceeds of the Loans will not
violate OFAC. Section 5.16Intellectual Property; Licenses, Etc. Each of the Loan
Parties and their Subsidiaries owns, licenses or possesses the right to use, all
of the trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, technology, software, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are used or held for use in connection with and reasonably necessary for the
operation of their respective businesses as currently conducted, and, without
conflict with the rights of any Person, except to the extent such conflicts,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. No IP Rights and, to the Loan Parties'’
knowledge, no advertising, product, process, method, substance, part or other
material used by any Loan Party or any of its Subsidiaries in the operation of
their respective businesses as currently conducted, infringes upon any rights
held by any Person except for such infringements, individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the IP Rights, is pending or, to
the knowledge of the Borrower, threatened against any Loan Party or any of its
Subsidiaries, which, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect. Except pursuant to licenses and
other user agreements entered into by each Loan Party, on and as of the Closing
Date (i) each Loan Party owns and possesses the right to use, and has not
authorized any other Person to use, any copyright, patent or trademark listed in
Schedule 12(a) or 12(b) to the Perfection Certificate and (ii) all registrations
listed in Schedule 12(a) or 12(b) to the Perfection Certificate are valid and in
full force and effect, except, in -121-CG&R Draft 1000892582v1 Last Saved:
08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i127.gif]

 


each case, to the extent failure to own or possess such right to use or of such
registrations to be valid and in full force and effect could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
Section 5.17Solvency. On the Closing Date after giving effect to the
Transaction, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent. On the 2015 Closing Date after giving effect to the 2015 Transactions,
the Borrower and its Subsidiaries, on a consolidated basis, are Solvent. Section
5.18Subordination of Subordinated Indebtedness. The Obligations are “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Subordinated
Indebtedness Documentation. Section 5.19FCPA. No Loan Party, none of its
Subsidiaries nor, to the knowledge of the Borrower, any director, officer,
agent, employee or affiliate of the Borrower or any of its Subsidiaries is aware
of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the FCPA, including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA and the Borrower, its
Subsidiaries and, to the knowledge of the Borrower, its affiliates have
conducted their businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith. Section
5.20Security Documents. (a) Security Agreement. The Collateral Documents are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Collateral described therein to the extent intended to be created
thereby and (i) when financing statements and other filings in appropriate form
are filed in the offices specified on Schedule 7 to the Perfection Certificate
and (ii) upon the taking of possession or control by the Collateral Agent of
such Collateral with respect to which a security interest may be perfected only
by possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the Security Agreement or the Intercreditor Agreement (if in
effect), the Liens created by the Collateral Documents shall constitute fully
perfected Liens on, and security interests in (to the extent intended to be
created thereby), all right, title and interest of the grantors in such
Collateral to the extent perfection can be obtained by filing -122-Last Saved:
08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i128.gif]

 


financing statements or taking possession or control, in each case subject to no
Liens other than Liens permitted hereunder. (b) PTO Filing; Copyright Office
Filing. In addition to the actions taken pursuant to Section 5.21(a)(i), when
the Security Agreement or a short form thereof (including any Intellectual
Property Security Agreement) is properly filed in the United States Patent and
Trademark Office and the United States Copyright Office, the Liens created by
such Security Agreement (or Intellectual Property Security Agreement) shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors thereunder (to the extent intended to be created
thereby) in Patents (as defined in the Security Agreement) registered or applied
for with the United States Patent and Trademark Office or Copyrights (as defined
in such Security Agreement) and Trademarks (as defined in the Security
Agreement) registered or applied for with the United States Copyright Office, as
the case may be, in each case subject to no Liens other than Liens permitted
hereunder (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered or applied-for Trademarks, Patents and
Copyrights acquired by the grantors thereof after the Closing Date). (c) Valid
Liens. Each Collateral Document delivered pursuant to Sections 6.11 and 6.13
will, upon execution and delivery thereof, be effective to create in favor of
the Collateral Agent, for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in (to the extent intended to be
created thereby), all of the Loan Parties’ right, title and interest in and to
the Collateral thereunder and (i) when all appropriate filings, recordings,
registrations or notifications are made as may be required under applicable Law
and (ii) upon the taking of possession or control by the Collateral Agent of
such Collateral with respect to which a security interest may be perfected only
by possession or control (which possession or control shall be given to the
Collateral Agent to the extent required by any such Collateral Document), such
Collateral Documents will constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Loan Parties in such
Collateral (to the extent required thereby), in each case subject to no Liens
other than Liens permitted hereunder. (d) Notwithstanding anything herein
(including this Section 5.21) or in any other Loan Document to the contrary,
neither the Borrower nor any other Loan Party makes any representation or
warranty as to the effects of perfection or non-perfection, the priority or the
enforceability of any pledge of or security interest (other than with respect to
those pledges and security interests made under the Laws of the jurisdiction of
formation of the applicable Foreign Subsidiary) in any Equity Interests of any
Foreign Subsidiary, or as to the rights and remedies of the Agents or any Lender
with respect thereto, under foreign Law. Section 5.21Use of Proceeds. The
Borrower will use the proceeds of the Loans made on the Closing Date to fund the
Stock Buy-Back and pay fees and expenses associated therewith and after the
Closing Date use the proceeds of any Borrowing (other than any Tranche B-2 Term
Borrowing) for general corporate purposes and working capital needs. The
Borrower will use the proceeds of the -123-Last Saved: 08/19/2013 8:50 pm CG&R
Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i129.gif]

 


Tranche B-2 Term Loans made during the Certain Funds Period to fund the 2015
Transactions. Section 5.222015 Acquisition Related Representations (a) The
execution, delivery and performance by the Borrower and Bidco of each of the
2015 Acquisition Documents to which the Borrower or Bidco is a party has been
duly authorised by the Borrower and/or Bidco, as the case may be. Each of the
2015 Acquisition Documents to which the Borrower or Bidco is a party is the
legal, valid and binding obligation of the Borrower and/or Bidco, as the case
may be, enforceable against the Borrower and/or Bidco, as the case may be, in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws or by general principles of equity. Neither the Borrower nor
Bidco is in default in the performance or compliance with any of the provisions
of the 2015 Acquisition Documents to which it is a party in any respect that is
materially adverse to the interests of the Tranche B-2 Term Lenders, unless such
failure to comply is compelled by any applicable Law (including, without
limitation, the Act or the Takeover Rules), the Takeover Panel, any applicable
stock exchange, any applicable government or other regulatory authority, or a
court of competent jurisdiction (including, without limitation, the Court). (b)
As of the 2015 Closing Date, (in the case of a Scheme) the 2015 Acquisition or
(in the case of an Offer) the acquisition by Bidco of no less than 80% of the
Target Shares shall have been, or substantially concurrently with the occurrence
of the 2015 Closing Date shall be, consummated in all material respects in
accordance with all applicable laws, including the Act and the Takeover Rules
(subject to any applicable waivers granted by the Takeover Panel). ARTICLE VI.
Affirmative Covenants So long as any Lender shall have any Commitment hereunder,
any Loan or other Obligation hereunder which is accrued and payable remains
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, each of
the Loan Parties shall, and shall cause each of their Restricted Subsidiaries
to: Section 6.01Financial Statements. (a) Deliver to the Administrative Agent
for prompt further distribution to each Lender within ninety (90) days after the
end of each fiscal year of the Borrower beginning with the 2013 fiscal year, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of PricewaterhouseCoopers or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
-124-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i130.gif]

 


qualification or exception or any qualification or exception as to the scope of
such audit (other than any qualification that is expressly solely with respect
to, or expressly resulting solely from, (A) an upcoming maturity date of the
Revolving Facility or (B) any potential inability to satisfy a financial
maintenance covenant on a future date or in a future period) (an “Accounting
Opinion”); and (b) Deliver to the Administrative Agent for prompt further
distribution to each Lender within forty-five (45) days after the end of each of
the first three (3) fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter and the related (i) consolidated statements of income or
operations for such fiscal quarter and for the portion of the fiscal year then
ended and (ii) consolidated statements of cash flows for the portion of the
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes. Notwithstanding the foregoing, the obligations in paragraphs (a) and
(b) of this Section 6.01 may be satisfied with respect to financial information
of the Borrower and the Restricted Subsidiaries by furnishing the Borrower’s
Form 10-K or 10-Q, as applicable, filed with the SEC; provided that, to the
extent such information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by an Accounting Opinion.
Documents required to be delivered pursuant to Section 6.01 and Section 6.02(b)
and (c) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower (or any direct or
indirect parent of the Borrower) posts such documents, or provides a link
thereto, at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent). Section 6.02Certificates; Other
Information. Deliver to the Administrative Agent for prompt further distribution
to each Lender: (a) no later than five (5) days after the delivery of the
financial statements referred to in Section 6.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower; (b)
promptly after the same are publicly available, copies of all annual, regular,
periodic and special reports and registration statements which the Borrower or
any Subsidiary files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to -125-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50
pm 1000892582

GRAPHIC [g221451kw05i131.gif]

 


any registration statement and, if applicable, any registration statement on
Form S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto; (c) together with the delivery of each
Compliance Certificate pursuant to Section 6.02(a) (but only together with the
delivery of a Compliance Certificate in connection with financial statements
delivered pursuant to Section 6.01(a)), (i) a report setting forth the
information required by a Perfection Certificate Supplement or confirming that
there has been no change in such information since the Closing Date or the date
of the last such report (provided no such Perfection Certificate Supplement or
confirmation shall be required in connection with the Compliance Certificate to
be delivered for the financial statements relating to the fiscal year ended
December 31, 2013) and (ii) a list of the Subsidiaries of the Borrower that
identifies each Subsidiary as a Restricted or an Unrestricted Subsidiary as of
the date of delivery of such Compliance Certificate; and (d) promptly, such
additional information regarding the business, legal, financial or corporate
affairs of the Loan Parties or any of their respective Subsidiaries, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request. The Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Arranger will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that so long as the Borrower is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the -126-CG&R Draft
1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i132.gif]

 


foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC”. Section 6.03Notices. Promptly after a Responsible Officer of
a Loan Party has obtained knowledge thereof, notify the Administrative Agent:
(a) of the occurrence of any Default; (b) of the occurrence of any ERISA Event;
and (c) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect. Each notice pursuant to this Section shall
be accompanied by a written statement of a Responsible Officer of the Borrower
setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto. Section
6.04Payment of Taxes. Pay, discharge or otherwise satisfy as the same shall
become due and payable in the normal conduct of its business, all its
obligations and liabilities in respect of Taxes imposed upon it (including in
its capacity as withholding agent) or upon its income or profits or in respect
of its property, except, in each case, (i) to the extent the failure to pay or
discharge the same could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect or (ii) which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP. Section
6.05Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization except (x) in a transaction permitted by Section 7.03 or 7.04 and
(y) any Restricted Subsidiary may merge or consolidate with any other Restricted
Subsidiary and (b) take all reasonable action to maintain all rights, privileges
(including its good standing where applicable in the relevant jurisdiction),
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except (i) to the extent that failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section 7.03 or
7.04 or clause (y) of this Section 6.05. Section 6.06Maintenance of Properties.
Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) maintain,
preserve and protect all of its material tangible properties and equipment
necessary in the operation of its business in good working order, repair and
condition, ordinary wear and tear excepted and casualty or -127-CG&R Draft
1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i133.gif]

 


condemnation excepted, and (b) make all necessary renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof or
thereto in accordance with prudent industry practice and in the normal conduct
of its business. Section 6.07Maintenance of Insurance. Maintain with financially
sound and reputable insurance companies, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance reasonable and customary
for similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons. All such insurance policies of the
Loan Parties shall name the Collateral Agent as additional insured or loss
payee, as applicable. With respect to each parcel of Real Property that is
subject to a Mortgage, obtain flood insurance in such total amount as the
Administrative Agent or the Required Lenders may from time to time reasonably
require, if at any time the area in which any improvements located on such Real
Property is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as amended from time to time. Section
6.08Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except if the failure to comply therewith could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Section 6.09Books and Records. Maintain proper books of record
and account, in which entries are full, true and correct in all material
respects and are in conformity with GAAP consistently applied and which reflect
all material financial transactions and matters involving the business of the
Loan Parties or a Restricted Subsidiary, as the case may be (it being understood
and agreed that certain Foreign Subsidiaries maintain individual books and
records in conformity with generally accepted accounting principles in their
respective countries of organization and that such maintenance shall not
constitute a breach of the representations, warranties or covenants hereunder).
Section 6.10Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, senior officers, and independent
public accountants, all at reasonable times during normal business hours, upon
reasonable advance notice to the -128-CG&R Draft 1000892582v1 Last Saved:
08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i134.gif]

 


Borrower; provided, however, (a) unless an Event of Default exists, only the
Administrative Agent on behalf of the Lenders may exercise the rights under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than one time during any calendar year (at the expense of the Borrower in
accordance with Section 10.04), (b) if an Event of Default exists and an
individual Lender elects to exercise rights under this Section 6.10, (x) such
Lender shall coordinate with the Administrative Agent and any other Lender
electing to exercise such rights and shall share the results of such inspection
with the Administrative Agent on behalf of the Lenders and (y) the number of
visits and expense associated with such individual Lender inspections must be
reasonable, (c) no Loan Party will be required to disclose, permit the
inspection, examination or making copies of or abstracts from, or discussion of,
any document, information or other matter that (i) constitutes trade secrets or
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any Contractual Obligations or (iii) is
subject to attorney-client or similar privilege or constitutes attorney work
product, and (d) the Borrower shall have the opportunity to participate in any
discussions with the Borrower’s independent public accountants. Section
6.11Additional Collateral; Additional Guarantors. (a) Subject to this Section
6.11 and Section 6.13(b), with respect to any property acquired after the
Closing Date by any Loan Party that is intended to be subject to the Lien
created by any of the Collateral Documents but is not so subject, promptly (and
in any event within 60 days after the acquisition thereof (or, with respect to
intellectual property, in any event on a quarterly basis) (or such later date as
the Administrative Agent may agree)) (i) execute and deliver to the
Administrative Agent and the Collateral Agent such amendments or supplements to
the relevant Collateral Documents or such other documents as the Administrative
Agent or the Collateral Agent shall reasonably deem necessary or advisable to
grant to the Collateral Agent, for its benefit and for the benefit of the other
Secured Parties, a Lien on such property subject to no Liens other than Liens
permitted hereunder, and (ii) take all commercially reasonable actions necessary
to cause such Lien to be duly perfected within the United States to the extent
required by such Collateral Document in accordance with all applicable Law,
including the filing of financing statements in such jurisdictions within the
United States as may be reasonably requested by the Administrative Agent. The
Borrower shall otherwise take such commercially reasonable actions and execute
and/or deliver to the Collateral Agent such documents as the Administrative
Agent or the Collateral Agent shall reasonably require to confirm the validity,
perfection and priority of the Lien of the Collateral Documents on such
after-acquired properties. (b) With respect to any Person that is or becomes a
direct Subsidiary of a Loan Party after the Closing Date or ceases to be an
Excluded Subsidiary, promptly (and in any event within 60 days after such Person
becomes a Subsidiary or the Borrower delivers to the Administrative Agent
financial statements upon which it is determined that such Person ceased to be
an Excluded Subsidiary (or such later date as the Administrative Agent may
agree)) (i) deliver to the Collateral Agent the certificates, if any,
representing all of the Equity Interests of such Subsidiary owned by such Loan
Party, together with undated stock powers or other appropriate instruments of
transfer executed and delivered in blank by a duly authorized officer of the
holder(s) of such Equity Interests, and all intercompany notes owing from such
-129-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i135.gif]

 


Subsidiary to any Loan Party together with instruments of transfer executed and
delivered in blank by a duly authorized officer of such Loan Party (in each
case, with respect to Foreign Subsidiaries, to the extent applicable and
permitted under foreign laws, rules or regulations) or, if necessary to perfect
a Lien under applicable Law, by means of an applicable Collateral Document, to
create a Lien on such Equity Interests and intercompany notes in favor of the
Collateral Agent on behalf of the Secured Parties and (ii) cause any such
Subsidiary (A) to execute a joinder agreement reasonably acceptable to the
Administrative Agent or such comparable documentation to become a Subsidiary
Guarantor and a joinder agreement to the applicable Collateral Documents
(including the Security Agreement), substantially in the form annexed thereto,
and (B) to take all actions reasonably necessary or advisable in the opinion of
the Administrative Agent or the Collateral Agent to cause the Lien created by
the applicable Collateral Documents (including the Security Agreement) to be
duly perfected within the United States to the extent required by such agreement
in accordance with all applicable Law, including the filing of financing
statements in such jurisdictions within the United States as may be reasonably
requested by the Administrative Agent or the Collateral Agent. Notwithstanding
the foregoing, (1) the Equity Interests required to be delivered to the
Collateral Agent, or on which a Lien is required to be created, pursuant to
clause (i) of this Section 6.11(b) shall not include any Equity Interests of a
Foreign Subsidiary that is an Excluded Subsidiary by reason of clauses (b), (d)
or (f) of the definition of Excluded Subsidiary, (2) no Excluded Subsidiary or
Unrestricted Subsidiary shall be required to take the actions specified in
clause (ii) of this Section 6.11(b) and (3) no more than (A) 65% of the total
voting power of all outstanding voting stock and (B) 100% of the Equity
Interests not constituting voting stock of any CFC or CFC Holdco (except that
any such Equity Interests constituting “stock entitled to vote” within the
meaning of Treasury Regulation Section 1.956-2(c)(2) shall be treated as voting
stock for purposes of this Section 6.11(b)) shall be required to be pledged. (c)
Promptly grant to the Collateral Agent, within 90 days of the acquisition
thereof (or such later date as the Administrative Agent may agree), a security
interest in and mortgage in a form reasonably satisfactory to the Administrative
Agent and Collateral Agent (a “Mortgage”) on each parcel of Real Property owned
in fee by such Loan Party as is acquired by such Loan Party after the Closing
Date and that, together with any improvements thereon, individually has a fair
market value of at least $5 million as additional security for the Obligations
(unless the subject property is already mortgaged to a third party to the extent
permitted hereunder). Such Mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and
the Collateral Agent and shall constitute valid and enforceable perfected Liens
subject only to Liens permitted hereunder. The Mortgages or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by Law to establish, perfect, preserve and protect the Liens in favor
of the Collateral Agent required to be granted pursuant to the Mortgages and all
taxes, fees and other charges payable in connection therewith shall be paid in
full. Such Loan Party shall otherwise take such commercially reasonable actions
and execute and/or deliver to the Collateral Agent such documents as the
Administrative Agent or the Collateral Agent shall reasonably require to confirm
the validity, perfection and priority of the Lien of any existing Mortgage or
new Mortgage against such after-acquired Real Property (including a Title
Policy, a Survey, local counsel opinion (in form and substance reasonably
-130-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i136.gif]

 


satisfactory to the Administrative Agent and the Collateral Agent) and a
completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination, together with a notice executed by such Loan Party about
special flood hazard area status, if applicable, in respect of such Mortgage).
(d) The foregoing clauses (a) through (c) shall not require the creation or
perfection of pledges of or security interests in, or the obtaining of title
insurance or surveys with respect to, particular assets if and for so long as
(i) in the reasonable judgment of the Administrative Agent and the Borrower in
writing, the cost of creating or perfecting such pledges or security interests
in such assets or obtaining title insurance or surveys in respect of such assets
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom or (ii) such asset constitutes an Excluded Asset (as such term is
defined in the Security Agreement). In addition, the foregoing will not require
actions under this Section 6.11 by a Person if and to the extent that such
action would (a) go beyond the corporate or other powers of the Person concerned
(and then only as such corporate or other power cannot be modified or excluded
to allow such action) or (b) unavoidably result in material issues of director’s
personal liability, breach of fiduciary duty or criminal liability. The
Administrative Agent may grant extensions of time for the perfection of security
interests in or the obtaining of title insurance with respect to particular
assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) where it
reasonably determines, in consultation with the Borrower, that perfection cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents. (e)
Notwithstanding the foregoing provisions of this Section 6.11 or anything in
this Agreement or any other Loan Document to the contrary, Liens required to be
granted from time to time pursuant to this Section 6.11 shall be subject to
exceptions and limitations set forth herein, in the Collateral Documents and, to
the extent appropriate in the applicable jurisdiction, as agreed between the
Collateral Agent and the Borrower. Notwithstanding the foregoing provisions of
this Section 6.11 or anything in this Agreement or any other Loan Document to
the contrary, any Subsidiary of the Borrower that Guarantees the Senior Notes
shall be a Guarantor hereunder for so long as it Guarantees such Indebtedness.
Section 6.12Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, comply, and take
all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and, in each case to the extent the Loan Parties
are required by Environmental Laws, conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any affected
property, in accordance with the requirements of all Environmental Laws.
-131-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i137.gif]

 


Section 6.13Further Assurances and Post-Closing Conditions. (a) Within ninety
(90) days after the Closing Date (subject to extension by the Administrative
Agent in its discretion), deliver each Collateral Document set forth on Schedule
6.13(a), duly executed by each Loan Party party thereto, together with all
documents and instruments required to perfect the security interest of the
Administrative Agent in the Collateral (if any) free of any other pledges,
security interests or mortgages, except Liens permitted hereunder. (b) Promptly
upon reasonable request by the Administrative Agent (i) correct any material
defect or error that may be discovered in the execution, acknowledgment, filing
or recordation of any Collateral Document or other document or instrument
relating to any Collateral, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably request from time to time in order to carry
out more effectively the purposes of the Collateral Documents. If the
Administrative Agent, the Collateral Agent or the Required Lenders determine
that they are required by applicable Law to have appraisals prepared in respect
of the Real Property of any Loan Party constituting Collateral, the Borrower
shall provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA and are
otherwise in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent. Section 6.14Designation of Subsidiaries. The
Borrower may designate any Subsidiary of the Borrower (including any existing
Subsidiary and any newly acquired or newly formed Subsidiary) to be an
Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on, any
property of, the Borrower or any Subsidiary of the Borrower (other than solely
any Subsidiary of the Subsidiary to be so designated); provided that: (a) any
Unrestricted Subsidiary must be an entity of which the Equity Interests entitled
to cast at least a majority of the votes that may be cast by all Equity
Interests having ordinary voting power for the election of directors or Persons
performing a similar function are owned, directly or indirectly, by the
Borrower; (b) such designation complies with Section 7.05; and (c) each of: (i)
the Subsidiary to be so designated; and (ii) its Subsidiaries has not at the
time of designation, and does not thereafter, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable with respect to any
Indebtedness -132-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm
1000892582

GRAPHIC [g221451kw05i138.gif]

 


pursuant to which the lender has recourse to any of the assets of the Borrower
or any Restricted Subsidiary. The Borrower may designate and re-designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that,
immediately after giving effect to such designation, no Default shall have
occurred and be continuing and either: (a)theBorrowercouldincur Indebtedness
pursuant to the Fixed Charge Section 7.02(a); or atleast$1.00ofadditional
Coverage Ratio test described in (b) the Fixed Charge Coverage Ratio for the
Borrower and its Restricted Subsidiaries would be equal to or greater than such
ratio immediately prior to such designation, in each case on a pro forma basis
taking into account such designation. Any such designation by the Borrower shall
be notified by the Borrower to the Administrative Agent by promptly filing with
the Administrative Agent a copy of the resolution of the board of directors of
the Borrower or any committee thereof giving effect to such designation and an
officer’s certificate certifying that such designation complied with the
foregoing provisions. Section 6.15ERISA Reports. Furnish to the Administrative
Agent as soon as practicable after request by the Administrative Agent, (x)
copies of (i) each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) filed by the Borrower, its Subsidiaries or any ERISA Affiliate with
the Internal Revenue Service with respect to each Plan; (ii) the most recent
actuarial valuation report for each Plan; (iii) such other documents or
governmental reports or filings relating to any Plan as the Administrative Agent
shall reasonably request and (y) with respect to any Multiemployer Plan, (i) any
documents described in Section 101(k) of ERISA that the Borrower, any of its
Subsidiaries or any ERISA Affiliate may request and (ii) any notices described
in Section 101(1) of ERISA that the Borrower, its Subsidiaries or any ERISA
Affiliate may request; provided that if the Borrower, its Subsidiaries or any
ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, the Borrower,
Subsidiary or ERISA Affiliate shall make a request for such documents or notices
from such administrator or sponsor as soon as reasonably practicable after
request by the Administrative Agent for such documents and notices and shall
provide copies of such documents and notices as soon as reasonably practicable
after receipt thereof. Section 6.16Use of Proceeds. Use the proceeds of the
Credit Extensions not in contravention of any Law or of any Loan Document.
-133-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i139.gif]

 


Section 6.17Maintenance of Ratings. In respect of the Borrower, use commercially
reasonable efforts to (i) cause each Facility to be continuously rated (but not
any specific rating) by S&P and Moody’s; provided that the Tranche B-2 Term
Facility need not be so rated prior to the consummation of the 2015 Acquisition
and (ii) maintain a public corporate rating (but not any specific rating) from
S&P and a public corporate family rating (but not any specific rating) from
Moody’s. Section 6.18Lender Calls. Within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower or 90 days after
the end of the fiscal year of the Borrower, at the request of the Administrative
Agent or of the Required Lenders and upon reasonable prior notice, hold a
conference call (at a location and time selected by the Administrative Agent and
the Borrower) with all Lenders who choose to attend such conference call, at
which conference call shall be reviewed the financial results of the previous
fiscal quarter or fiscal year, as applicable, and the financial condition of the
Borrower and its Subsidiaries; provided that notwithstanding the foregoing, the
requirement set forth in this Section 6.18 may be satisfied with a public
earnings call. Section 6.19Amber Holding/Bidco. (a) Amber Holding shall not
conduct, transact or otherwise engage in any material business or operations;
provided, that the following shall be permitted in any event: (i) its ownership
of the Equity Interests of the Borrower and activities incidental thereto; (ii)
the consummation of the Transaction; (iii) the payment of dividends and
distributions and the making of contributions to the capital of the Borrower;
(iv) the maintenance of its legal existence (including the ability to incur
fees, costs and expenses relating to such maintenance and performance of
activities relating to its officers, directors, managers and employees); (v) the
performing of its obligations with respect to the Stock Purchase Agreement and
the other agreements contemplated thereby; and (vi) activities reasonably
related, ancillary or incidental to any of the foregoing. (b) Prior to the
expiration of the Certain Funds Period, Bidco shall not conduct, transact or
otherwise engage in any material business or operations; provided, that the
following shall be permitted in any event: (i) the maintenance of its legal
existence (including the ability to incur fees, costs and expenses relating to
such maintenance, performance of activities relating to its officers, directors,
managers and employees and payment of taxes); (ii) entry into, and exercise of
rights and the performance of obligations with respect to the 2015 Acquisition
Documents and the other agreements and documents contemplated thereby, in each
case, as any such agreements and documents may be amended, supplemented, waived
or otherwise modified from time to time, or replaced, renewed or extended from
time to time, in each case in a manner not prohibited under this Agreement;
(iii) other activities in connection with the 2015 Transactions; (iv) the
performance of obligations under and compliance with its Organization Documents,
or any applicable law, ordinance, regulation, rule, order, judgment, decree or
permit, including, without limitation, as a result of or in connection with the
-134-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i140.gif]

 


activities of its Subsidiaries (if any); and (v) activities reasonably related,
ancillary or incidental to any of the foregoing. Section 6.20Certain Funds
Covenants. (a) The Borrower shall (and shall cause Bidco to) comply in all
material respects with applicable laws and regulations relevant to the Offer or
the Scheme, as applicable, including the Takeover Rules and the Act (subject to
any applicable waivers granted by the Takeover Panel). (b) Unless the Takeover
Panel agrees otherwise, if Bidco proceeds with the 2015 Acquisition the Borrower
shall dispatch (or cause the dispatch of) the 2015 Acquisition Circular within
28 days of the date of issue of the Announcement (or on such later date as the
Takeover Panel may permit). (c) The Borrower shall procure that the terms of the
Offering Circular or as the case may be the Scheme Circular are not inconsistent
with, or contrary to, the terms of the draft Announcement in any respect
materially adverse to the interests of the Tranche B-2 Term Lenders, unless the
Tranche B-2 Arrangers have consented to the applicable change (such consent not
to be unreasonably withheld, delayed or conditioned) or unless the applicable
change is required by any applicable Law (including, without limitation, the Act
or the Takeover Rules), the Takeover Panel, any applicable stock exchange, any
applicable government or other regulatory authority, or a court of competent
jurisdiction (including, without limitation, the Court). (d) The Borrower shall,
upon the reasonable request of the Tranche B-2 Arrangers, deliver to the
Administrative Agent (for further delivery to the Tranche B-2 Term Lenders)
Tranche B-2 Arrangers updates as to the status and progress in respect of the
2015 Acquisition, including details of the level of acceptances of the Offer,
and will notify the Tranche B-2 Arrangers promptly following any Responsible
Officer of the Borrower becoming aware of any reasonably likely failure to fully
satisfy any condition of the Offer or the Scheme, as applicable, that would
allow Bidco to not proceed with the Offer or the Scheme, as applicable, in each
case, to the extent it is able to do so in compliance with applicable Law
(including, without limitation, the Act or the Takeover Rules) and
confidentiality or other obligations to which it or its applicable Affiliates
are subject. (e) The Borrower shall promptly pay (or cause prompt payment of)
all amounts payable under the 2015 Acquisition Documents as and when they become
due (except to the extent that any such amounts are being contested in good
faith by the Borrower or any of its Subsidiaries and where adequate reserves are
set aside for any such payment). (f) The Borrower, if it determines that it is
in its commercial best interest to do so, shall take (or shall use commercially
reasonable efforts to cause the taking of) all reasonable and practical steps to
preserve and enforce its rights (or the rights of any of its Subsidiaries) and
pursue any claims and remedies arising under any 2015 Acquisition Documents. (g)
[Reserved.] -135-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1
1000892582

GRAPHIC [g221451kw05i141.gif]

 


(h) The Borrower shall not, and shall procure that Bidco does not, take any
action (and procure, so far as it is able to do so, that no person Acting in
Concert (as defined in the Irish Takeover Panel Act of 1997 (as amended)) with
it or otherwise, takes any action) which would compel it (or any person Acting
in Concert with it) to make an offer to shareholders in the Target under Rule 9
of the Takeover Rules 2013 of Ireland. (i) The Borrower shall not and shall
procure that Bidco does not without the prior written consent of the
Administrative Agent purchase any Target Shares other than under the Offer or,
where the 2015 Acquisition proceeds by means of a Scheme, under the Scheme. (j)
Where the 2015 Acquisition is to be undertaken by way of a Scheme but then
changes to an Offer (or vice versa), the Borrower shall promptly notify the
Administrative Agent of such change. Following any change in the way in which
the 2015 Acquisition is to be undertaken, as notified by the Borrower under this
clause (i), each reference to “2015 Acquisition Documents” in this Agreement
shall be construed accordingly. (k) The Borrower shall: (i) procure that Bidco
complies with its obligations under the Scheme and the Scheme Documents or, as
the case may be, the Offer and the Offer Documents, except to the extent (x)
failure to do is not materially adverse to the interests of the Tranche B-2 Term
Lenders or (y) otherwise required by any applicable Law (including, without
limitation, the Act or the Takeover Rules), the Takeover Panel, any applicable
stock exchange, any applicable government or other regulatory authority, or a
court of competent jurisdiction (including, without limitation, the Court); (ii)
procure that Bidco does not waive or amend or agree to any waiver or amendment
of the Minimum Acceptance Condition or of those conditions to the Scheme
specified in paragraphs 3.1.1, 3.1.2 and 3.6 of Appendix I to the Scheme Press
Release (or, in the case of an Offer, the equivalent conditions to the Offer)
without obtaining the prior written consent of the Tranche B-2 Arrangers;
provided that no consent of the Tranche B-2 Arrangers shall be required if any
such waiver or amendment shall have been required by any applicable Law
(including, without limitation, the Act or the Takeover Rules), the Takeover
Panel, any applicable stock exchange, any applicable government or other
regulatory authority, or a court of competent jurisdiction (including, without
limitation, the Court); (iii) procure that Bidco does not waive or amend or
agree to any waiver or amendment of any condition of the Offer or (as the case
may be) the Scheme (other than a condition referred to in Section 6.20(k)(ii)
above) that is materially adverse to the interests of the Tranche B-2 Term
Lenders, without the consent of the Tranche B-2 Arrangers (such consent not to
be unreasonably withheld, delayed or conditioned), provided that no consent of
the Tranche B-2 Arrangers shall be required if any such waiver or modification
shall have been required by any applicable Law (including, without limitation,
the Act or the Takeover Rules), the Takeover Panel, any applicable stock
exchange, any applicable government or other regulatory authority, or a court of
-136-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i142.gif]

 


competent jurisdiction (including, without limitation, the Court); (iv) if any
Responsible Officer of the Borrower becomes aware of a circumstance or event
which would entitle or could reasonably be expected to entitle Bidco to withdraw
from the Scheme or the Offer, as applicable, in accordance with the Takeover
Rules and circumstances arise where the Takeover Panel would allow reliance by
Bidco on any condition to withdraw from the Scheme or the Offer, as applicable,
notify the Tranche B-2 Arrangers as soon as practicable of such circumstances or
event, unless it is not able to do so in compliance with applicable Law
(including, without limitation, the Act or the Takeover Rules) or unless
otherwise required by Takeover Panel, any applicable stock exchange, any
applicable government or other regulatory authority, or a court of competent
jurisdiction (including, without limitation, the Court); (v) if a circumstance
or event referred to in section 6.20(k)(iv) above occurs and such circumstance
or event could reasonably be expected to have a Material Adverse Effect: (A)
upon the Tranche B-2 Arrangers’ request, promptly request the Takeover Panel
and/or, in the case of a Scheme, promptly request that the Target makes such
application to the Court, to agree to the lapsing or withdrawal of the Offer or,
as the case may be the Scheme as a result of the non-satisfaction of that
condition and (B) if the Takeover Panel and/or the Court so agrees, not waive
that condition or treat it as satisfied, and withdraw the Offer or the Scheme as
soon as practicable; (vi) agree with the Tranche B-2 Arrangers the content of,
and deliver to the Tranche B-2 Arrangers copies of, all publicity material,
announcements intended to be published in relation to the 2015 Acquisition or
any Tranche B-2 Term Loan to the extent that they refer to the Administrative
Agent, the Tranche B-2 Arrangers, the Tranche B-2 Term Lenders or any Tranche
B-2 Term Loan (other than the Scheme Documents or the Offer Documents) as soon
as practicable prior to their publication, unless otherwise required by
applicable Law (including, without limitation, the Act or the Takeover Rules),
the Takeover Panel, any applicable stock exchange, any applicable government or
other regulatory authority, or a court of competent jurisdiction (including,
without limitation, the Court); and (vii) except to the extent necessary to
comply with any obligations of confidentiality to any regulatory authority, and
unless otherwise required by applicable Law (including, without limitation, the
Act or the Takeover Rules), the Takeover Panel, any applicable stock exchange,
any applicable government or other regulatory authority, or a court of competent
jurisdiction (including, without limitation, the Court), keep the Tranche B-2
Arrangers informed and consult with the Tranche B-2 Arrangers as to (i) the
terms and conditions of any assurance or undertaking proposed to be given by or
on behalf of the Borrower, Bidco or any of its Affiliates or, so far as the
Borrower or Bidco is aware, the Target to any person for the purpose of
obtaining any authorization or clearance in connection with the 2015
Acquisition; and (ii) any terms or conditions proposed in connection with any
authorisation required by law in connection with the 2015 Acquisition, in each
case of clauses (i) and (ii), above where such terms and conditions could
reasonably be expected to have a Material Adverse -137-Last Saved: 08/19/2013
8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i143.gif]

 


Effect. The provisions of this Section 6.20 are for the benefit of the Tranche
B-2 Term Lenders only and, notwithstanding anything herein to the contrary, the
Required Class Lenders under the Tranche B-2 Term Facility may amend, waive or
otherwise modify this Section 6.20 or the defined terms used solely for purposes
of this Section 6.20 or waive any Default resulting from a breach of this
Section 6.20 without the consent of any Lenders other than such Required Class
Lenders. Section 6.21Conditions Subsequent. (a) The Borrower undertakes that:
(i) if the Squeeze-Out Date occurs, Bidco shall promptly commence the
Squeeze-Out in respect of those Target Shares that have not been assented to the
Offer and shall ensure that within two weeks thereafter notices in the
prescribed form are given to the holders of such Target Shares that Bidco
desires to acquire such Target Shares in accordance with the Squeeze-Out; (ii)
it shall procure as soon as possible, and in any event within three (3) months
of the 2015 Closing Date where the 2015 Acquisition proceeds by means of a
Scheme or within 4 months of the 2015 Closing Date where the 2015 Acquisition
proceeds by means of an Offer, that the Target shall be re-registered as a
private company pursuant to Section 1290 of the Act. (iii) the Borrower shall
use its best efforts to procure that, by no later than the expiry of the Certain
Funds Period, the Organization Documents of the Target shall be amended so that
Bidco shall have the right to acquire any Target Shares which are required to be
issued by the Target pursuant to any rights of any person under any option
scheme and evidence shall be provided to the Administrative Agent of such
amendment. ARTICLE VII. Negative Covenants So long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder which is accrued
and payable shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding: Section 7.01Liens. The Borrower will not, and will not
permit any Guarantor to, directly or indirectly, create, incur, assume or suffer
to exist any Lien that secures any obligation or any related guarantee, on any
asset or property of the Borrower or any Guarantor, or any income or profits
-138-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i144.gif]

 


therefrom, or assign or convey any right to receive income therefrom, other than
the following (“Permitted Liens”): (1) pledges, deposits or security by such
Person under workmen’s compensation laws, unemployment insurance, employers’
health tax, and other social security laws or similar legislation, or other
insurance related obligations (including, but not limited to, in respect of
deductibles, self-insured retention amounts and premiums and adjustments
thereto) or indemnification obligations of (including obligations in respect of
letters of credit or bank guarantees for the benefit of) insurance carriers
providing property, casualty or liability insurance, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety, stay, customs or appeal bonds to which such
Person is a party, or deposits as security for contested taxes or import duties
or for the payment of rent, performance and return of money bonds and other
similar obligations (including letters of credit issued in lieu of any such
bonds or to support the issuance thereof and including those to secure health,
safety and environmental obligations), in each case incurred in the ordinary
course of business; (2) Liens imposed by law or regulation, such as carriers’,
warehousemen’s and mechanics’ Liens, in each case for sums not yet overdue for a
period of more than 30 days or being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP; (3) Liens for
taxes, assessments or other governmental charges not yet overdue for a period of
more than 30 days or payable or subject to penalties for nonpayment or which are
being contested in good faith by appropriate proceedings diligently conducted,
if adequate reserves with respect thereto are maintained on the books of such
Person in accordance with GAAP; (4) Liens in favor of issuers of performance,
surety bonds or bid, indemnity, warranty, release, appeal or similar bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business; (5) minor survey exceptions, minor encumbrances,
easements or reservations of, or rights of others for, licenses, rights-of-way,
sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning or other restrictions (including, without limitation, minor
defects or irregularities in title and similar encumbrances) as to the use of
real properties or Liens incidental, to the conduct of the business of such
Person or to the ownership of its properties which were not incurred in
connection with Indebtedness and which do not in the aggregate materially
adversely affect the -139-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1
1000892582

GRAPHIC [g221451kw05i145.gif]

 


value of said properties or materially impair their use in the operation of the
business of such Person; (6) Liens securing Indebtedness permitted to be
incurred pursuant to clause (4), (11) or (16) of Section 7.02(b); provided that
Liens securing Indebtedness permitted to be incurred pursuant to clause (16)
extend only to the assets of Foreign Subsidiaries; (7) Liens existing on the
Closing Date listed on Schedule 7.01(b); (8) Liens on property or shares of
stock of a Person at the time such Person becomes a Subsidiary; provided,
however, such Liens are not created or incurred in connection with, or in
contemplation of, such other Person becoming such a Subsidiary; provided,
further, however, that such Liens may not extend to any other property owned by
the Borrower or any of its Restricted Subsidiaries; (9) Liens on property at the
time the Borrower or a Restricted Subsidiary acquired the property, including
any acquisition by means of a merger or consolidation with or into the Borrower
or any of its Restricted Subsidiaries; provided, however, that such Liens are
not created or incurred in connection with, or in contemplation of, such
acquisition, merger or consolidation; provided, further, however, that the Liens
may not extend to any other property owned by the Borrower or any of its
Restricted Subsidiaries; (10) Liens securing Indebtedness or other obligations
of a Restricted Subsidiary owing to the Borrower or another Restricted
Subsidiary permitted to be incurred under Section 7.02; (11) Liens securing
Hedging Obligations so long as, in the case of Hedging Obligations related to
interest, the related Indebtedness is, and is permitted to be under this
Agreement, secured by a Lien on the same property securing such Hedging
Obligations; (12) Liens on specific items of inventory of other goods and
proceeds of any Person securing such Person’s obligations in respect of bankers’
acceptances or trade letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods; (13) leases, subleases, licenses or sublicenses (including of
intellectual property) granted to others in the ordinary course of business
which do not materially interfere with the ordinary conduct of the business of
the Borrower or any of its Restricted Subsidiaries and do not secure any
Indebtedness; (14) Liens arising from Uniform Commercial Code (or equivalent
statute) financing statement filings regarding operating leases entered into by
the Borrower and its Restricted Subsidiaries in the ordinary course of business;
-140-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i146.gif]

 


(15) Liens in favor of the Borrower or any Guarantor; (16) Liens on equipment of
the Borrower or any of its Restricted Subsidiaries granted in the ordinary
course of business; (17) Liens on accounts receivable and related assets
incurred in connection with a Receivables Facility; (18) Liens to secure any
refinancing, refunding, extension, renewal or replacement (or successive
refinancing, refunding, extensions, renewals or replacements) as a whole, or in
part, of any Indebtedness secured by any Lien referred to in the foregoing
clauses (6), (7), (8), (9) and (18); provided, however, that (a) such new Lien
shall be limited to all or part of the same property that secured the original
Lien (plus improvements on such property), and (b) the Indebtedness secured by
such Lien at such time is not increased to any amount greater than the sum of
(i) the outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (6), (7), (8), (9) and (18) at the time the
original Lien became a Permitted Lien under this Agreement, and (ii) an amount
necessary to pay any fees and expenses, including premiums, and accrued and
unpaid interest related to such refinancing, refunding, extension, renewal or
replacement; (19) deposits made in the ordinary course of business to secure
liability to insurance carriers; (20) other Liens securing obligations which do
not exceed $100,000,000 at any one time outstanding; (21) Liens securing
judgments for the payment of money not constituting an Event of Default under
Section 8.01(h) so long as such Liens are adequately bonded and any appropriate
legal proceedings that may have been duly initiated for the review of such
judgment have not been finally terminated or the period within which such
proceedings may be initiated has not expired; (22) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods in the ordinary course of
business; (23) Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code or any comparable or successor provision on items in the
course of collection, (ii) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business, and
(iii) in favor of banking or other financial institutions arising as a matter of
law encumbering deposits (including the right of set-off) and which are within
the general parameters customary in the banking industry; -141-Last Saved:
08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i147.gif]

 


(24) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement; (25) Liens encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes; (26) Liens that are contractual rights of set-off (i)
relating to the establishment of depository relations with banks not given in
connection with the issuance of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the Borrower or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and its Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any of its Restricted Subsidiaries in the ordinary course of business; (27)
Liens pursuant to any Loan Document; (28) on Collateral securing Indebtedness
incurred pursuant to Section 7.02(b)(20) and 7.02(b)(21), in each case so long
as such Indebtedness is subject to the Intercreditor Agreement (or Second Lien
Intercreditor Agreement in the case of Permitted Junior Secured Refinancing
Debt); (29) Liens on the Equity Interests of Unrestricted Subsidiaries that
secure Indebtedness of such Unrestricted Subsidiaries; (30) any encumbrance or
restriction (including put and call arrangements) with respect to capital stock
of any joint venture or similar arrangement pursuant to any joint venture or
similar agreement; and (31) Liens on property or assets used to defease or to
irrevocably satisfy and discharge Indebtedness; provided that such defeasance or
satisfaction and discharge is not prohibited by this Agreement; and (32) Liens
on Equity Interests constituting Margin Stock or Amber Holding Equity Interests.
For purposes of this Section 7.01, the term “Indebtedness” shall be deemed to
include interest on and the costs in respect of such Indebtedness. Section
7.02Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred
Stock. (a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently, or otherwise
(collectively, “incur” and collectively, an “incurrence”) with respect to any
Indebtedness (including Acquired Indebtedness) and the -142-CG&R Draft
1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i148.gif]

 


Borrower will not issue any shares of Disqualified Stock and will not permit any
Restricted Subsidiary to issue any shares of Disqualified Stock or Preferred
Stock; provided, however, that the Borrower may incur Indebtedness (including
Acquired Indebtedness) or issue shares of Disqualified Stock, and any of its
Restricted Subsidiaries may incur Indebtedness (including Acquired
Indebtedness), issue shares of Disqualified Stock and issue shares of Preferred
Stock, if the Fixed Charge Coverage Ratio on a consolidated basis for the
Borrower and its Restricted Subsidiaries’ most recently ended four fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such additional Indebtedness is incurred or such
Disqualified Stock or Preferred Stock is issued would have been at least 2.25 to
1.00, determined on a pro forma basis (including a pro forma application of the
net proceeds therefrom), as if the additional Indebtedness had been incurred, or
the Disqualified Stock or Preferred Stock had been issued, as the case may be,
and the application of proceeds therefrom had occurred at the beginning of the
most recently ended four fiscal quarters for which internal financial statements
are available; provided, further, that the amount of Indebtedness (including
Acquired Indebtedness), Disqualified Stock and Preferred Stock that may be
incurred or issued, as applicable, pursuant to the foregoing by non-Loan Parties
shall not exceed $250,000,000 at any one time outstanding. (b) The provisions of
Section 7.02(a) hereof shall not apply to: (1) Indebtedness of any Loan Party
under the Loan Documents; (2) the incurrence by the Borrower and any Guarantor
of Indebtedness represented by the Senior Notes (including any guarantee
thereof) issued and outstanding on the Closing Date; (3) Indebtedness of the
Borrower and its Restricted Subsidiaries in existence on the Closing Date (other
than Indebtedness described in clauses (1) and (2)) listed on Schedule 7.02(b);
(4) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and Preferred Stock incurred by the Borrower or any of its Restricted
Subsidiaries, to finance the purchase, lease, construction or improvement of
property (real or personal) or equipment that is used or useful in a Similar
Business, whether through the direct purchase of assets or the Capital Stock of
any Person owning such assets, in an aggregate principal amount or liquidation
preference which, when aggregated with the principal amount of all other
Indebtedness, Disqualified Stock and Preferred Stock then outstanding and
together with any other Indebtedness incurred under this clause (4) not to
exceed the greater of (x) $125,000,000 and (y) 1.0% of the Total Assets at the
time of incurrence; (5) Indebtedness incurred by the Borrower or any of its
Restricted Subsidiaries constituting reimbursement obligations with respect to
letters of credit, bankers’ acceptances, bank guarantees, warehouse receipts or
similar facilities issued or entered into in the ordinary course of business,
including letters of credit in respect of workers’ compensation claims,
performance or surety bonds, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other -143-CG&R
Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i149.gif]

 


Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims, performance or surety bonds, health, disability or other
employee benefits or property, casualty or liability insurance or
self-insurance; (6) Indebtedness arising from agreements of the Borrower or its
Restricted Subsidiaries providing for indemnification, adjustment of purchase
price or similar obligations, in each case, incurred or assumed in connection
with the disposition of any business, assets or a Subsidiary, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition; provided, however, that the maximum assumable liability in respect
of all such Indebtedness shall at no time exceed the gross proceeds including
non-cash proceeds (the fair market value (as determined in good faith by the
Borrower) of such non-cash proceeds being measured at the time received and
without giving effect to any subsequent changes in value) actually received by
the Borrower and its Restricted Subsidiaries in connection with such
disposition; (7) Indebtedness of (A) the Borrower or a Restricted Subsidiary to
a Restricted Subsidiary or (B) of a Restricted Subsidiary to the Borrower;
provided that (x) any such Indebtedness of the Borrower or a Restricted
Subsidiary that is a Guarantor owing to a Restricted Subsidiary that is not a
Guarantor is expressly subordinated in right of payment to the Obligations; and
(y) any Indebtedness of a Restricted Subsidiary that is not a Guarantor owed to
the Borrower or Guarantor to the extent constituting an Investment must be
permitted under Section 7.05; provided further that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such Indebtedness (except to the Borrower or another Restricted
Subsidiary or any pledge of such Indebtedness constituting a Permitted Lien)
shall be deemed, in each case, to be an incurrence of such Indebtedness not
permitted by this clause (7); (8) shares of Preferred Stock of a Restricted
Subsidiary issued to the Borrower or another Restricted Subsidiary, provided
that any subsequent issuance or transfer of any Capital Stock or any other event
which results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any other subsequent transfer of any such shares of Preferred
Stock (except to the Borrower or another of its Restricted Subsidiaries) shall
be deemed in each case to be an issuance of such shares of Preferred Stock not
permitted by this clause (8); (9) Hedging Obligations (excluding Hedging
Obligations entered into for speculative purposes) for the purpose of limiting
interest rate risk with respect to any Indebtedness permitted to be incurred
pursuant to this Section 7.02, exchange rate risk or commodity pricing risk;
(10) obligations in respect of performance, bid, appeal and surety bonds and
completion guarantees and similar obligations provided by the Borrower or any of
its Restricted Subsidiary or obligations in respect of letters of credit, bank
guarantees or -144-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1
1000892582

GRAPHIC [g221451kw05i150.gif]

 


similar instruments related thereto, in each case in the ordinary course of
business or consistent with past practice; (11) Indebtedness or Disqualified
Stock of the Borrower and Indebtedness, Disqualified Stock or Preferred Stock of
the Borrower or any Restricted Subsidiary not otherwise permitted hereunder in
an aggregate principal amount or liquidation preference, which when aggregated
with the principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding and incurred pursuant to
this clause (11), does not at any one time outstanding exceed the greater of (x)
$400,000,000 and (y) 3.0% of Total Assets (it being understood that any
Indebtedness, Disqualified Stock or Preferred Stock incurred pursuant to this
clause (11) shall cease to be deemed incurred or outstanding for purposes of
this clause (11) but shall be deemed incurred under Section 7.02(a) from and
after the first date on which the Borrower or such Restricted Subsidiary could
have incurred such Indebtedness, Disqualified Stock or Preferred Stock under
Section 7.02(a) without reliance on this clause (11); (12) the incurrence by the
Borrower or any Restricted Subsidiary of Indebtedness, Disqualified Stock or
Preferred Stock which serves to refund or refinance: (a) any Indebtedness,
Disqualified Stock or Preferred Stock incurred as permitted under Section
7.02(a) hereof and clauses (2) and (3) above, this clause (12) and clauses (13)
and (19) below of this Section 7.02(b), or (b) any Indebtedness, Disqualified
Stock or Preferred Stock issued to so refund or refinance the Indebtedness,
Disqualified Stock or Preferred Stock described in clause (a) above of this
Section 7.02(b)(12), including, in each case, additional Indebtedness,
Disqualified Stock or Preferred Stock incurred to pay premiums (including tender
premiums), defeasance costs and fees and expenses in connection therewith
(collectively, the “Refinancing Indebtedness”) prior to its respective maturity;
provided, however, that such Refinancing Indebtedness: (A) (A) has a Weighted
Average Life to Maturity at the time such Refinancing Indebtedness is incurred
which is not less than the remaining Weighted Average Life to Maturity of the
Indebtedness, Disqualified Stock or Preferred Stock being refunded or
refinanced, (B) (B) to the extent such Refinancing Indebtedness refinances (i)
Indebtedness subordinated to or ranking pari passu to the Obligations or the
Guaranty, such Refinancing Indebtedness is subordinated to or ranking pari
passu, as the case may be, to the Obligations or the Guaranty at least to the
same extent as the Indebtedness being refinanced or refunded or (ii)
Disqualified Stock or Preferred Stock, such Refinancing Indebtedness must be
Disqualified Stock or Preferred Stock, respectively, and -145-CG&R Draft
1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i151.gif]

 


(C)(C) shall not include: (i) Stock of a
Indebtedness,DisqualifiedStockorPreferred Subsidiary of the Borrower that is not
a Guarantor that refinances Indebtedness, Disqualified Stock or Preferred Stock
of the Borrower; (ii)Indebtedness,DisqualifiedStockorPreferred Stock of a
Subsidiary of the Borrower that is not a Guarantor that refinances Indebtedness,
Disqualified Stock or Preferred Stock of a Guarantor; or
(iiiii)Indebtedness,DisqualifiedStockorPreferred Stock of the Borrower or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary; (13) Indebtedness, Disqualified
Stock or Preferred Stock of (x) the Borrower or a Restricted Subsidiary incurred
to finance an acquisition or (y) Persons that are acquired by the Borrower or
any Restricted Subsidiary or merged into or consolidated with the Borrower or a
Restricted Subsidiary in accordance with the terms of this Agreement; provided
that after giving effect to such acquisition, merger or consolidation, either:
(a) the Borrower would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 7.02(a), or (b) the Fixed Charge Coverage Ratio of the Borrower and its
Restricted Subsidiaries is equal to or greater than immediately prior to such
acquisition, merger or consolidation; (14) Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business,
provided that such Indebtedness is extinguished within five Business Days of
notice of its incurrence; (15) (a) any guarantee by the Borrower or a Restricted
Subsidiary of Indebtedness or other obligations of any Restricted Subsidiary so
long as the incurrence of such Indebtedness incurred by such Restricted
Subsidiary is permitted under the terms of this Agreement, or (b) any guarantee
by a Restricted Subsidiary of Indebtedness of the Borrower; (16) Indebtedness of
Foreign Subsidiaries of the Borrower at any one time outstanding and together
with any other Indebtedness incurred under this clause (16) -146-CG&R Draft
1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i152.gif]

 


not to exceed the greater of (x) $200 million and (y) 5.0% of the Total Assets
of the Foreign Subsidiaries at the time of incurrence (it being understood that
any Indebtedness incurred pursuant to this clause (16) shall cease to be deemed
incurred or outstanding for purposes of this clause (16) but shall be deemed
incurred for the purposes of Section 7.02(a) from and after the first date on
which such Foreign Subsidiary could have incurred such Indebtedness under
Section 7.02(a) without reliance on this clause (16)); (17) Indebtedness of the
Borrower or any of its Restricted Subsidiaries consisting of (i) the financing
of insurance premiums or (ii) take-or-pay obligations contained in supply
arrangements in each case, incurred in the ordinary course of business; (18)
Indebtedness of the Borrower or any of its Restricted Subsidiaries undertaken in
connection with cash management and related activities with respect to any
Subsidiary or joint venture in the ordinary course of business; (19)
Indebtedness consisting of Indebtedness issued by the Borrower or any of its
Restricted Subsidiaries to current or former officers, directors and employees
thereof, their respective estates, spouses or former spouses, in each case to
finance the purchase or redemption of Equity Interests of the Borrower permitted
under Section 7.05(b)(4); (20) Indebtedness incurred pursuant to a Permitted
Debt Offering so long as the aggregate principal amount of such Indebtedness
does not exceed the Maximum Incremental Facilities Amount; and (21) Credit
Agreement Refinancing Indebtedness. (c) For purposes of determining compliance
with this Section 7.02: (1) in the event that an item of Indebtedness,
Disqualified Stock or Preferred Stock (or any portion thereof) meets the
criteria of more than one of the categories of permitted Indebtedness,
Disqualified Stock or Preferred Stock described in clauses (1) through (21) of
Section 7.02(b) above or is entitled to be incurred pursuant to Section 7.02(a)
hereof, the Borrower, in its sole discretion, will classify or reclassify such
item of Indebtedness, Disqualified Stock or Preferred Stock (or any portion
thereof) and will only be required to include the amount and type of such
Indebtedness, Disqualified Stock or Preferred Stock in one of the above clauses;
provided that all Indebtedness outstanding under the Credit Facilities on the
Closing Date will be treated as incurred on the Closing Date under clause (1) of
Section 7.02(b) hereof and will not later be reclassified; and (2) at the time
of incurrence, the Borrower will be entitled to divide and classify an item of
Indebtedness in more than one of the types of Indebtedness described in Section
7.02(a) and Section 7.02(b) hereof. -147-Last Saved: 08/19/2013 8:50 pm CG&R
Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i153.gif]

 


Accrual of interest, the accretion of accreted value and the payment of interest
or dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock, as applicable, will not be deemed to be an incurrence of
Indebtedness, Disqualified Stock or Preferred Stock for purposes of this Section
7.02. Any refinancing Indebtedness and any Indebtedness incurred to refinance
Indebtedness incurred pursuant to clauses (1) and (11) above shall be permitted
to include additional Indebtedness, Disqualified Stock or Preferred Stock
incurred to pay premiums (including tender premiums), defeasance costs, accrued
and unpaid interest, fees and expenses in connection with such refinancing. For
purposes of determining compliance with any U.S. dollar-denominated restriction
on the incurrence of Indebtedness, the U.S. dollar-equivalent principal amount
of Indebtedness denominated in a foreign currency shall be calculated based on
the relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable U.S. dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such U.S. dollar-denominated restriction shall be deemed not to
have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced. The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing. Notwithstanding anything to the
contrary contained in this Section 7.02, the Borrower will not, and will not
permit any Guarantor to, directly or indirectly, incur any Indebtedness
(including Acquired Indebtedness) that is subordinated or junior in right of
payment to any Indebtedness of the Borrower or such Guarantor, as the case may
be, unless such Indebtedness is expressly subordinated in right of payment to
the Obligations or such Guarantor’s Guarantee to the extent and in the same
manner as such Indebtedness is subordinated to other Indebtedness of the
Borrower or such Guarantor, as the case may be. For the purposes of this
Agreement, (1) Indebtedness that is unsecured is not deemed to be subordinated
or junior to Secured Indebtedness merely because it is unsecured, and (2) Senior
Indebtedness is not deemed to be subordinated or junior to any other Senior
Indebtedness merely because it has a junior priority with respect to the same
collateral. Section 7.03Fundamental Changes. Neither the Borrower nor any of its
Restricted Subsidiaries shall merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person (other than as part of the
Transaction or the 2015 Transactions), except that: -148-Last Saved: 08/19/2013
8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i154.gif]

 


(a) any Restricted Subsidiary may merge or consolidate with (i) the Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction); provided that the Borrower shall be the continuing or
surviving Person or (ii) one or more other Restricted Subsidiaries; provided
that when any Person that is a Loan Party is merging with a Restricted
Subsidiary under clause (a), a Loan Party shall be the continuing or surviving
Person; (b) (i) any Subsidiary that is not a Loan Party may merge or consolidate
with or into any other Subsidiary that is not a Loan Party and (ii) any
Subsidiary may liquidate or dissolve if the Borrower determines in good faith
that such action is in the best interest of the Borrower and its Subsidiaries
and if not materially disadvantageous to the Lenders; (c) the Borrower or any
Restricted Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
the Borrower or a Guarantor, then (i) the transferee must be the Borrower or a
Guarantor or (ii) to the extent constituting an Investment, such Investment must
be a permitted Investment in or Indebtedness of a Restricted Subsidiary which is
not a Loan Party in accordance with Sections 7.02 and 7.05 or the definition of
Permitted Investment (other than clause (d) thereof), respectively; and (d) so
long as no Default exists or would result therefrom, the Borrower may merge or
consolidate with any other Person; provided that (i) the Borrower shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation (any such Person, the “Successor Company”) is
not the Borrower, (A) the Successor Company shall be an entity organized or
existing under the laws of the United States, any state thereof, the District of
Columbia or any territory thereof, (B) the Successor Company shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have confirmed that its Guarantee shall apply to the Successor Company’s
obligations under the Loan Documents, (D) each Guarantor, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement and other applicable Collateral Documents confirmed that its
obligations thereunder shall apply to the Successor Company’s obligations under
the Loan Documents, (E) each mortgagor of a parcel of Real Property that is
subject to a Mortgage, unless it is the other party to such merger or
consolidation, shall have by an amendment to or restatement of the applicable
Mortgage confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under the Loan Documents, and (F) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement or any Collateral Document comply with this Agreement; provided,
further, that if the foregoing are satisfied, the -149-Last Saved: 08/19/2013
8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i155.gif]

 


Successor Company will succeed to, and be substituted for, the Borrower under
this Agreement; (e) so long as no Default exists or would result therefrom, a
Guarantor may merge or consolidate with any other Person; provided that (i) such
Guarantor shall be the continuing or surviving corporation or (ii) if the
Successor Company is not such Guarantor, (A) the Successor Company shall be an
entity organized or existing under the laws of the United States, any state
thereof, the District of Columbia or any territory thereof, (B) the Successor
Company shall expressly assume all the obligations of such Guarantor under this
Agreement and the other Loan Documents to which such Guarantor is a party
pursuant to a supplement hereto or thereto in form reasonably satisfactory to
the Administrative Agent, (C) each other Guarantor, unless it is the other party
to such merger or consolidation, shall have confirmed that its Guarantee shall
apply to the Successor Company’s obligations under the Loan Documents, (D) each
other Guarantor, unless it is the other party to such merger or consolidation,
shall have by a supplement to the Security Agreement and other applicable
Collateral Documents confirmed that its obligations thereunder shall apply to
the Successor Company’s obligations under the Loan Documents, (E) each mortgagor
of a parcel of Real Property that is subject to a Mortgage, unless it is the
other party to such merger or consolidation, shall have by an amendment to or
restatement of the applicable Mortgage confirmed that its obligations thereunder
shall apply to the Successor Company’s obligations under the Loan Documents, and
(F) such Guarantor shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger or
consolidation and such supplement to this Agreement or any Collateral Document
comply with this Agreement; provided, further, that if the foregoing are
satisfied, the Successor Company will succeed to, and be substituted for, such
Guarantor under this Agreement; (f) so long as no Default exists or would result
therefrom, the Borrower or any Restricted Subsidiary may merge or consolidate
with any other Person in order to effect an Investment permitted pursuant to
Section 7.05; provided that the continuing or surviving Person shall be the
Borrower or a Restricted Subsidiary, which together with each of its Restricted
Subsidiaries, shall have complied with the requirements of Section 6.11; and (g)
so long as no Default exists or would result therefrom, a merger, dissolution,
liquidation, consolidation or Disposition, the purpose of which is to effect a
Disposition permitted pursuant to Section 7.04.; and (h) any Restricted
Subsidiary may dispose of the Equity Interests of the Target, to the extent
constituting Margin Stock. Section 7.04Dispositions. The Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, consummate any
Disposition, except: -150-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1
1000892582

GRAPHIC [g221451kw05i156.gif]

 


(a) (a) any disposition of Cash Equivalents or Investment Grade Securities or
obsolete or worn out equipment or other assets in the ordinary course of
business or any disposition of inventory or goods (or other assets) held for
sale in the ordinary course of business; (b) (b) the disposition of all or
substantially all of the assets of the Borrower in a manner permitted pursuant
to Section 7.03 or any disposition that constitutes a Change of Control pursuant
to this Agreement; (c) (c) the making of any Restricted Payment or Permitted
Investment that is permitted to be made, and is made, under Section 7.05; (d)
(d) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of transactions with an
aggregate fair market value (as determined in good faith by the Borrower) of
less than $75,000,000; (e) (e) any disposition of property or assets or issuance
of securities by a Restricted Subsidiary of the Borrower to the Borrower or by
the Borrower or a Restricted Subsidiary of the Borrower to another Restricted
Subsidiary of the Borrower; (f) (f) to the extent allowable under Section 1031
of the Internal Revenue Code of 1986, or any comparable or successor provision,
any exchange of like property (excluding any boot thereon) for use in a Similar
Business; (g) (g) the lease, assignment or sub-lease of any real or personal
property in the ordinary course of business; (h) (h) any issuance or sale of
Equity Interests in, or Indebtedness or other securities of, an Unrestricted
Subsidiary; (i) (i) foreclosures on assets; (j) (j) sales of accounts
receivable, or participations therein, in connection with any Receivables
Facility; (k) (k) any financing transaction with respect to property built or
acquired by the Borrower or any Restricted Subsidiary after the Closing Date,
including Sale and Lease-Back Transactions and asset securitizations permitted
by this Agreement; (l) (l) the licensing or sub-licensing of intellectual
property or other general intangibles in the ordinary course of business (other
than exclusive, world-wide licenses that are longer than three years); (m) (m)
sales, transfers and other dispositions of Investments in joint ventures to the
extent required by, or made pursuant to, customary buy/sell -151-CG&R Draft
1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i157.gif]

 


arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements; (n) (n) the lapse or abandonment
of intellectual property rights in the ordinary course of business which, in the
reasonable good faith determination of the Borrower, are not material to the
conduct of the business of the Borrower and its Restricted Subsidiaries taken as
a whole; (o) (o) (1) Dispositions in which the Borrower or such Restricted
Subsidiary, as the case may be, receives consideration at the time of such
Disposition at least equal to the fair market value (as determined in good faith
by the Borrower) of the assets sold or otherwise disposed of; and (2) except in
the case of a Permitted Asset Swap, at least 75% of the consideration therefor
received by the Borrower or such Restricted Subsidiary, as the case may be, is
in the form of cash or Cash Equivalents; provided that the amount of: (i) (i)
any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent consolidated balance sheet or in the footnotes thereto, or if incurred or
accrued subsequent to the date of such balance sheet, such liabilities that
would have been reflected on the Borrower’s consolidated balance sheet or in the
footnotes thereto if such incurrence or accrual had taken place on or prior to
the date of such balance sheet, as determined in good faith by the Borrower) of
the Borrower or such Restricted Subsidiary, other than liabilities that are by
their terms subordinated to the Obligations, that are assumed by the transferee
of any such assets (or are otherwise extinguished by the transferee in
connection with the transactions relating to such Disposition) and for which the
Borrower and all such Restricted Subsidiaries have been validly released by all
applicable creditors in writing, (ii) (ii) any securities received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash or Cash Equivalents, or
by their terms are required to be satisfied for cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received), in each case, within 180 days
following the closing of such Disposition, and (iii) (iii) any Designated
Non-cash Consideration received by the Borrower or such Restricted Subsidiary in
such Disposition having an aggregate fair market value (as determined in good
faith by the Borrower), taken together with all other Designated Non-cash
Consideration received pursuant to this clause (iii) that is at that time
outstanding, not to exceed the greater of (x) $300,000,000 and (y) 2.50% of
Total Assets at the time of the receipt of such Designated Non-cash
Consideration, with the fair market value (as determined in good faith by the
Borrower) of each item of Designated Non-cash Consideration being measured at
the time received and without giving effect to subsequent changes in value,
-152-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i158.gif]

 


shall be deemed to be cash for purposes of clause (2) above and for no other
purpose; and (p) (p) the dispositionDisposition of any Equity Interests
constituting Margin Stock or Amber Holding Equity Interests. Section
7.05Restricted Payments. (a) The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, directly or indirectly, (I) declare or pay any
dividend or make any payment or distribution on account of the Borrower’s or any
of its Restricted Subsidiaries’ Equity Interests, including any dividend or
distribution payable in connection with any merger or consolidation other than
(x) dividends or distributions payable by the Borrower solely in Equity
Interests (other than Disqualified Stock) of the Borrower, or (y) dividends or
distributions by a Restricted Subsidiary so long as, in the case of any dividend
or distribution payable on or in respect of any class or series of securities
issued by a Restricted Subsidiary other than a Wholly-Owned Subsidiary, the
Borrower or a Restricted Subsidiary receives at least its pro rata share of such
dividend or distribution in accordance with its Equity Interests in such class
or series of securities; (II) purchase, redeem, defease or otherwise acquire or
retire for value any Equity Interests of the Borrower, including in connection
with any merger or consolidation; (III) make any principal payment on, or
redeem, repurchase, defease or otherwise acquire or retire for value in each
case, prior to any scheduled repayment, sinking fund payment or maturity, any
Subordinated Indebtedness other than (x) Indebtedness permitted under Section
7.02(b)(7); or (y) the purchase, repurchase or other acquisition of Subordinated
Indebtedness purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of purchase, repurchase or acquisition; or (IV) make any Restricted
Investment (all such payments and other actions set forth in clauses (I) through
(IV) above being collectively referred to as “Restricted Payments”), unless, at
the time of such Restricted Payment: (1) no Default shall have occurred and be
continuing or would occur as a consequence thereof; (2) immediately after giving
effect to such transaction on a pro forma basis, the Borrower could incur $1.00
of additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 7.02(a); and (3) such Restricted Payment, together with the
aggregate amount of all other Restricted Payments made by the Borrower and its
Restricted Subsidiaries after the Closing Date (including Restricted Payments
permitted by Section 7.05(b)(1), (2) (with respect to the payment of dividends
on Refunding Capital Stock pursuant to clause (b) thereof only), (8) and (12),
but excluding all other Restricted Payments permitted by Section 7.05(b)), is
less than the sum of (without duplication): (A) (A) 50% of the Consolidated Net
Income of the Borrower for the period (taken as one accounting period) beginning
July 1, 2013 to the end of the Borrower’s most recently ended fiscal quarter for
which internal financial -153-CG&R Draft 1000892582v1 Last Saved: 08/19/2013
8:50 pm 1000892582

GRAPHIC [g221451kw05i159.gif]

 


statements are available at the time of such Restricted Payment or, in the case
such Consolidated Net Income for such period is a deficit, minus 100% of such
deficit; plus (B) (B) 100% of the aggregate net cash proceeds and the fair
market value, as determined in good faith by the Borrower, of marketable
securities or other property received by the Borrower since immediately after
the Closing Date from the issue or sale of: (i)
EquityInterestsoftheBorrower,including Treasury Capital Stock, but excluding
cash proceeds and the fair market value, as determined in good faith by the
Borrower, of marketable securities or other property received from the sale of:
(x)Equity management, directors after the Closing Date Interests tomembers of or
consultants of the Borrower to the extent such amounts have been applied to
Restricted Payments made in accordance with Section 7.05(b)(4); and
(y)Designated Preferred Stock; and (ii) debt securities of the Borrower or a
Restricted Subsidiary that have been converted into or exchanged for such Equity
Interests of the Borrower; provided, however, that this Section 7.05(a)(3)(B)
shall not include the proceeds from (W) Refunding Capital Stock, (X) Equity
Interests or convertible debt securities of the Borrower sold to a Restricted
Subsidiary or (Y) Disqualified Stock or debt securities that have been converted
or exchanged into Disqualified Stock; plus (C) (C) 100% of the aggregate amount
of cash and the fair market value, as determined in good faith by the Borrower,
of marketable securities or other property contributed to the capital of the
Borrower following the Closing Date (other than by a Restricted Subsidiary);
plus (D) (D) 100% of the aggregate amount received in cash and the fair market
value, as determined in good faith by the Borrower, of marketable securities or
other property received by means of: (i) the sale or other disposition (other
than to the Borrower or a Restricted Subsidiary) of Restricted Investments made
by the Borrower or its Restricted Subsidiaries and repurchases and redemptions
of such Restricted Investments from the Borrower or its Restricted Subsidiaries
and repayments of loans or advances, and releases of guarantees, which
constitute -154-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1
1000892582

GRAPHIC [g221451kw05i160.gif]

 


RestrictedInvestmentsby theBorroweroritsRestricted Subsidiaries, in each case
after the Closing Date; or (ii) the sale (other than to the Borrower or a
Restricted Subsidiary) of the stock of an Unrestricted Subsidiary; plus (E) (E)
in the case of the redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary after the Closing Date, the fair market value of the Investment in
such Unrestricted Subsidiary, as determined by the Borrower in good faith or if
such fair market value may exceed $100,000,000, in writing by an Independent
Financial Advisor, at the time of the redesignation of such Unrestricted
Subsidiary as a Restricted Subsidiary other than to the extent such Investment
constituted a Permitted Investment. (b) The foregoing provisions of Section
7.05(a) will not prohibit: (1) the payment of any dividend or distribution or
the consummation of any irrevocable redemption within 60 days after the date of
declaration thereof or the giving of such irrevocable notice, as applicable, if
at the date of declaration or the giving of such notice such payment would have
complied with the provisions of this Agreement as if it were and is deemed at
such time to be a Restricted Payment at the time of such notice; (2) (a) any
Restricted Payment in exchange for, or out of the proceeds of the substantially
concurrent sale (other than to the Borrower or a Restricted Subsidiary) of,
Equity Interests of the Borrower (other than any Disqualified Stock) (“Refunding
Capital Stock”), (b) the declaration and payment of dividends on any redeemed,
repurchased, retired or otherwise acquired Equity Interests of the Borrower
(“Treasury Capital Stock”) out of the proceeds of the substantially concurrent
sale (other than to the Borrower or a Restricted Subsidiary) of the Refunding
Capital Stock, and (c) if immediately prior to the retirement of Treasury
Capital Stock, the declaration and payment of dividends thereon was permitted
under Section 7.05(b)(6) and not made pursuant to clause (b) above, the
declaration and payment of dividends on the Refunding Capital Stock in an
aggregate amount per year no greater than the aggregate amount of dividends per
annum that were declarable and payable on such Treasury Capital Stock
immediately prior to such retirement; (3) the purchase, redemption, defeasance,
repurchase or other acquisition or retirement of Subordinated Indebtedness of
the Borrower or a Guarantor made by exchange for, or out of the proceeds of the
substantially concurrent sale of, new Indebtedness of the Borrower or a
Guarantor, as the case may be, which is incurred in compliance with Section 7.02
so long as: (a)the principal amount (or accreted value, if applicable) of such
new Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on, the Subordinated
Indebtedness being so purchased, redeemed, defeased, -155-CG&R Draft
1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i161.gif]

 


repurchased, acquired or retired for value, plus the amount of any premium
required to be paid under the terms of the instrument governing the Subordinated
Indebtedness being so purchased, redeemed, defeased, repurchased, acquired or
retired and any fees and expenses incurred in connection with the issuance of
such new Indebtedness; (b) such new Indebtedness is subordinated to the Loans or
the applicable Guarantee at least to the same extent as such Subordinated
Indebtedness so purchased, exchanged, redeemed, defeased, repurchased, acquired
or retired for value; (c) such new Indebtedness has a final scheduled maturity
date equal to or later than the final scheduled maturity date of the
Subordinated Indebtedness being so purchased, exchanged, redeemed, defeased,
repurchased, acquired or retired; and (d) such new Indebtedness has a Weighted
Average Life to Maturity equal to or greater than the remaining Weighted Average
Life to Maturity of the Subordinated Indebtedness being so purchased, exchanged,
redeemed, defeased, repurchased, acquired or retired; (4) a Restricted Payment
to pay for the repurchase, retirement or other acquisition or retirement for
value of Equity Interests (other than Disqualified Stock) of the Borrower held
by any future, present or former employee, director or consultant of the
Borrower or any of its Subsidiaries pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement,
or any stock subscription or shareholder agreement; provided, however, that the
aggregate Restricted Payments made under this Section 7.05(b)(4) do not exceed
in any calendar year $25,000,000 (with unused amounts in any calendar year being
carried over to succeeding calendar years subject to a maximum of $50,000,000 in
any calendar year); provided further that such amount in any calendar year may
be increased by an amount not to exceed: (a) the cash proceeds from the sale of
Equity Interests (other than Disqualified Stock) of the Borrower to members of
management, directors or consultants of the Borrower or any of its Subsidiaries
that occurs after the Closing Date, to the extent the cash proceeds from the
sale of such Equity Interests have not otherwise been applied to the payment of
Restricted Payments by virtue of Section 7.05(a)(3); plus (b) the cash proceeds
of key man life insurance policies received by the Borrower or any of its
Restricted Subsidiaries after the Closing Date; less -156-Last Saved: 08/19/2013
8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i162.gif]

 


(c) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (a) and (b) of this Section 7.05(b)(4); and provided
further that cancellation of Indebtedness owing to the Borrower or any
Restricted Subsidiary from members of management of the Borrower or any of the
Borrower’s Restricted Subsidiaries in connection with a repurchase of Equity
Interests of the Borrower will not be deemed to constitute a Restricted Payment
for purposes of this Section 7.05 or any other provision of this Agreement; (5)
the declaration and payment of dividends to holders of any class or series of
Disqualified Stock of the Borrower or any of its Restricted Subsidiaries issued
in accordance with Section 7.02 to the extent such dividends are included in the
definition of “Fixed Charges”; (6) (a) the declaration and payment of dividends
to holders of any class or series of Designated Preferred Stock (other than
Disqualified Stock) issued by the Borrower after the Closing Date; or (b) the
declaration and payment of dividends on Refunding Capital Stock that is
Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to Section 7.05(b)(2); provided, however, in the case of each of
clauses (a) and (b) of this Section 7.05(b)(6), that for the most recently ended
four full fiscal quarters for which internal financial statements are available
immediately preceding the date of issuance of such Designated Preferred Stock or
the declaration of such dividends on Refunding Capital Stock that is Preferred
Stock, after giving effect to such issuance or declaration on a pro forma basis,
Borrower and its Restricted Subsidiaries on a consolidated basis would have had
a Fixed Charge Coverage Ratio of at least 2.00 to 1.00; (7) repurchases of
Equity Interests deemed to occur (i) upon exercise of stock options or warrants
if such Equity Interests represent a portion of the exercise price of such
options or warrants or (ii) for purposes of satisfying any required tax
withholding obligation upon the exercise or vesting of a grant or award that was
granted or awarded to an employee; (8) Restricted Payments on the Borrower’s
common stock (x) of an aggregate amount not to exceed $150,000,000 in any
calendar year, with such amount increasing 7.5% each calendar year after the
Closing Date, and (y) held by Amber Holding to the extent it is a wholly owned
Subsidiary of the Borrower; provided that the Restricted Payments under this
subclause (y) shall be distributed to the Borrower by Amber Holding promptly
following any Restricted Payment made pursuant to this subclause (y); -157-Last
Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i163.gif]

 


(9) other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause (9) not to exceed
$250,000,000; (10) distributions or payments of Receivables Fees; (11) any
Restricted Payment used to fund the Transaction and the fees and expenses
related thereto or owed to Affiliates, in each case to the extent permitted by
Section 7.07; (12) the repurchase, redemption or other acquisition for value of
Equity Interests of the Borrower deemed to occur in connection with paying cash
in lieu of fractional shares of such Equity Interests in connection with a share
dividend, distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of the Borrower, in each case,
permitted under this Agreement; and (13) the distribution, by dividend or
otherwise, of shares of Capital Stock of, or Indebtedness owed to the Borrower
or a Restricted Subsidiary by Unrestricted Subsidiaries (other than Unrestricted
Subsidiaries, the primary assets of which are cash and/or Cash Equivalents);
provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (8), (9) and (13), no Default shall
have occurred and be continuing or would occur as a consequence thereof. (c) For
purposes of designating any Restricted Subsidiary as an Unrestricted Subsidiary,
all outstanding Investments by the Borrower and its Restricted Subsidiaries
(except to the extent repaid) in the Subsidiary so designated will be deemed to
be Restricted Payments in an amount determined as set forth in the last sentence
of the definition of “Investment.” Such designation will be permitted only if a
Restricted Payment in such amount would be permitted at such time, whether
pursuant to Section 7.05(a) or clause (9) or (13) of Section 7.05(b), or
pursuant to the definition of “Permitted Investments,” and if such Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary. Section 7.06Change
in Nature of Business. The Borrower shall not, nor shall the Borrower permit any
of the Restricted Subsidiaries to, directly or indirectly, engage in any
material line of business substantially different from those lines of business
conducted by any the Borrower or Restricted Subsidiary on the Closing Date or
any business reasonably related, complementary, ancillary or incidental thereto.
Section 7.07Transactions with Affiliates. (a) The Borrower shall not, and shall
not permit any of its Restricted Subsidiaries to, make any payment to, or sell,
lease, transfer or otherwise dispose of any of its properties or -158-Last
Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i164.gif]

 


assets to, or purchase any property or assets from, or enter into or make or
amend any transaction, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of the Borrower (each of
the foregoing, an “Affiliate Transaction”) involving aggregate payments or
consideration in excess of $25,000,000 unless: (i) such Affiliate Transaction is
on terms that are not materially less favorable to the Borrower or its relevant
Restricted Subsidiary than those that would have been obtained in a comparable
transaction by the Borrower or such Restricted Subsidiary with an unrelated
Person on an arm’s-length basis; and (ii) the Borrower delivers to the
Administrative Agent with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate payments or consideration in
excess of $100,000,000, a resolution adopted by the majority of the board of
directors of the Borrower approving such Affiliate Transaction and set forth in
an officer’s certificate certifying that such Affiliate Transaction complies
with clause (i) above. (b) (b) The foregoing provisions will not apply to the
following: (1) transactions between or among the Borrower or any of its
Restricted Subsidiaries or any entity that becomes a Restricted Subsidiary as a
result of such transaction; (2) Restricted Payments permitted to be made
pursuant to Section 7.05 and Permitted Investments; (3) the payment of
reasonable and customary fees and compensation paid to, and indemnities and
reimbursements and employment and severance arrangements provided on behalf of,
officers, directors, employees or consultants of the Borrower or any of its
Restricted Subsidiaries; (4) transactions in which the Borrower or any of its
Restricted Subsidiaries, as the case may be, delivers to the Administrative
Agent a letter from an Independent Financial Advisor stating that such
transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or stating that the terms are not materially less
favorable to the Borrower or its relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person on an arm’s-length basis; (5) any
agreement as in effect as of the Closing Date, or any amendment thereto (so long
as any such amendment is not disadvantageous in any material respect to the
Lenders when taken as a whole as compared to the applicable agreement as in
effect on the Closing Date, as determined in good faith by the Borrower); (6)
the existence of, or the performance by the Borrower or any of its Restricted
Subsidiaries of its obligations under the terms of, (a) any stockholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Closing Date (b) the
stockholders agreement to be entered into among the Issuer, ASAC II LP, Robert
A. Kotick and Brian G. Kelly in connection with the Transaction (including any
registration rights agreement or purchase agreement related thereto) and (c) any
similar agreements which it may enter -159-CG&R Draft 1000892582v1 Last Saved:
08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i165.gif]

 


into thereafter; provided, however, that the existence of, or the performance by
the Borrower or any of its Restricted Subsidiaries of obligations under any
future amendment to any such existing agreement or under any similar agreement
entered into after the Closing Date shall only be permitted by this clause (6)
to the extent that the terms of any such amendment or new agreement are not
otherwise disadvantageous to the Lenders in any material respect when taken as a
whole; (7) Transaction; the Transaction and the payment of all fees and expenses
related to the (8) transactions with customers, clients, suppliers, or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement which
are fair to the Borrower and its Restricted Subsidiaries, in the reasonable
determination of the board of directors of the Borrower or the senior management
thereof, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party; (9) the issuance or transfer
of Equity Interests (other than Disqualified Stock) of the Borrower to any
director, officer, employee or consultant; (10) sales of accounts receivable, or
participations therein, in connection with any Receivables Facility; (11)
payments or loans (or cancellation of loans) to employees, directors or
consultants of the Borrower or any of its Restricted Subsidiaries and employment
agreements, stock option plans and other similar arrangements with such
employees, directors or consultants which, in each case, are approved by the
Borrower in good faith; and (13) transactions with joint ventures for the
purchase or sale of goods, equipment and services entered into in the ordinary
course of business. Section 7.08Burdensome Agreements. The Borrower shall not,
and shall not permit any of its Restricted Subsidiaries that are not Guarantors
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or consensual restriction on the
ability of any such Restricted Subsidiary to: (1) (a) pay dividends or make any
other distributions to the Borrower or any of its Restricted Subsidiaries on its
Capital Stock or with respect to any other interest or participation in, or
measured by, its profits, or (b) pay any Indebtedness owed to the Borrower or
any of its Restricted Subsidiaries; -160-Last Saved: 08/19/2013 8:50 pm CG&R
Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i166.gif]

 


(2) make loans or advances to the Borrower or any of its Restricted
Subsidiaries; or (3) sell, lease or transfer any of its properties or assets to
the Borrower or any of its Restricted Subsidiaries, except (in each case) for
such encumbrances or restrictions existing under or by reason of: (a) (a)
contractual encumbrances or restrictions in effect on the Closing Date,
including pursuant to the Senior Notes Indenture; (b) (b) Loan Documents; (c)
(c) purchase money obligations for property acquired in the ordinary course of
business and Capitalized Lease Obligations that impose restrictions of the
nature discussed in clause (3) above on the property so acquired; (d) (d)
applicable law or any applicable rule, regulation or order; (e) (e) any
agreement or other instrument of a Person acquired by or merged or consolidated
with or into the Borrower or any of its Restricted Subsidiaries in existence at
the time of such transaction (but not created in contemplation thereof), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person and its Subsidiaries, or the
property or assets of the Person and its Subsidiaries, so acquired; (f) (f)
contracts for the sale of assets, including customary restrictions with respect
to a Subsidiary of the Borrower, pursuant to an agreement that has been entered
into for the sale or disposition of all or substantially all of the Capital
Stock or assets of such Subsidiary that impose restrictions on the assets to be
sold; (g) (g) Secured Indebtedness otherwise permitted to be incurred under
Sections 7.01 and 7.02 that limit the right of the debtor to dispose of the
assets securing such Indebtedness; (h) (h) restrictions on cash or other
deposits or net worth imposed by customers under contracts entered into in the
ordinary course of business; (i) (i) other Indebtedness, Disqualified Stock or
Preferred Stock of Foreign Subsidiaries permitted to be incurred subsequent to
the Closing Date under Section 7.02; (j) (j) customary provisions in joint
venture agreements or arrangements and other similar agreements or arrangements
relating solely to such joint venture; (k) (k) customary provisions contained in
leases, sub-leases, licenses or sub-licenses of intellectual property and other
agreements, in each case, entered into in the ordinary course of business;
-161-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i167.gif]

 


(l) (l) any encumbrances or restrictions of the type referred to in clauses (1),
(2) and (3) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (a) through (k)
above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Borrower, no more restrictive in any material respect
with respect to such encumbrance and other restrictions taken as a whole than
those prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing; (m) (m) restrictions created
in connection with any Receivables Facility that, in the good faith
determination of the Borrower are necessary or advisable to effect such
Receivables Facility; and (n) (n) restrictions on Equity Interests constituting
Margin Stock or Amber Holding Equity Interests. Section 7.09Financial Covenant.
The Borrower shall not permit the Consolidated Secured Debt Ratio as of the last
day of any Test Period to be higher than 2.50 to 1.00; provided that the
provisions of this Section 7.09 shall not be applicable to any such last day of
such Test Period if on such last day of such Test Period, the Outstanding Amount
of Revolving Credit Loans (including the Outstanding Amount of Swing Line Loans
and the aggregate Outstanding Amount of L/C Obligations, but excluding (i) all
Letters of Credit that are Cash Collateralized and (ii) non-Cash Collateralized
Letters of Credit in an aggregate amount not to exceed $20,000,000)) is equal to
or less than 15% of the total Revolving Credit Commitments of all Revolving
Credit Lenders. The provisions of this Section 7.09 are for the benefit of the
Revolving Credit Lenders only and the Required Class Lenders may amend, waive or
otherwise modify this Section 7.09 or the defined terms used solely for purposes
of this Section 7.09 or waive any Default resulting from a breach of this
Section 7.09 without the consent of any Lenders other than the Required Class
Lenders in accordance with the provisions of clause (v) of the second proviso of
Section 10.01. Section 7.10Accounting Changes. The Borrower shall not make any
change in its fiscal year (other than in connection with a change in accounting
practices pursuant to Section 6.01); provided, however, that the Borrower may,
upon written notice to the Administrative Agent, change its fiscal year to any
other fiscal year reasonably acceptable to the Administrative Agent, in which
case, the Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year. -162-CG&R Draft 1000892582v1 Last Saved:
08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i168.gif]

 


ARTICLE VIII. Events Of Default and Remedies Section 8.01Events of Default. Any
of the following shall constitute an event of default (an “Event of Default”):
(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, (ii) within five (5) Business Days
after the same becomes due, any interest on any Loan or (iii) within ten (10)
Business Days after the same becomes due, any other amount payable hereunder or
with respect to any other Loan Document; or (b) Specific Covenants. The Borrower
fails to perform or observe any term, covenant or agreement contained in any of
Sections 6.03(a) or 6.05(a) (solely with respect to the Borrower) or Article
VII; provided that a Default as a result of a breach of Section 7.09 (a
“Financial Covenant Event of Default”) shall not constitute an Event of Default
with respect to any Term Loans, Incremental Term Loans or Extended Term Loans
unless and until the Revolving Credit Lenders have declared all amounts
outstanding under the Revolving Credit Facility to be immediately due and
payable and all outstanding Revolving Credit Commitments to be immediately
terminated, in each case in accordance with this Agreement (the “Term Loan
Standstill Period”); or (c) Other Defaults. Any Loan Party fails to perform or
observe any other covenant or agreement (not specified in Section 8.01(a) or (b)
above) contained in any Loan Document on its part to be performed or observed
and such failure continues for thirty (30) days after notice thereof by the
Administrative Agent to the Borrower; or (d) Representations and Warranties. Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or (e) Cross-Default. Any Loan Party or any Restricted
Subsidiary (A) fails to make any payment beyond the applicable grace period with
respect thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate principal amount of not less than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts), the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or -163-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm
1000892582

GRAPHIC [g221451kw05i169.gif]

 


redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided
further that notwithstanding any provision of this clause (e) to the contrary,
to the extent that the terms of any such agreement or instrument governing the
sale, pledge or disposal of Margin Stock or the Equity Interests in Amber
Holding or utilization of the proceeds of such Indebtedness in connection
therewith would result in such acceleration and in a Default or an Event of
Default under this Agreement, and would cause this Agreement or any Loan to be
subject to the margin requirements or any other restriction under Regulation U
issued by the FRB, then such acceleration shall not constitute a Default or
Event of Default under this clause (e); orand, provided further that, for the
avoidance of doubt and notwithstanding any provision of this clause (e) to the
contrary, an event or a condition under clause (m) of this Section 8.01 shall
not cause an Event of Default under this clause (e); or (f) Insolvency
Proceedings, Etc. Any Loan Party or any Restricted Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, examiner, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, examiner,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or (g) Inability to Pay Debts; Attachment. (i)
Any Loan Party or any Restricted Subsidiary becomes unable or admits in writing
its inability or fails generally to pay its debts in excess of the Threshold
Amount as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of the Borrower and the Restricted Subsidiaries, taken as a
whole, and is not released, vacated or fully bonded within sixty (60) days after
its issue or levy; or (h) Judgments. There is entered against any Loan Party or
any Restricted Subsidiary a final judgment or order for the payment of money in
an aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not disputed coverage) and such judgment or order
shall not have been satisfied, vacated, discharged or stayed or bonded pending
an appeal for a period of sixty (60) consecutive days; or -164-CG&R Draft
1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i170.gif]

 


(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.03 or 7.04) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document or the validity or priority of a Lien as
required by the Collateral Documents on a material portion of the Collateral; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or (j) Change of Control. There
occurs any Change of Control; or (k) Collateral Documents. Any Collateral
Document after delivery thereof pursuant to Section 6.11 or 6.13 shall for any
reason (other than pursuant to the terms thereof including as a result of a
transaction not prohibited under this Agreement) cease to create a valid and
perfected Lien, with the priority required by the Collateral Documents on and
security interest in any material portion of the Collateral purported to be
covered thereby, subject to Liens permitted under Section 7.01, (i) except to
the extent that any such loss of perfection or priority results from the failure
of the Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements
and (ii) except for any failure due to foreign Laws, rules and regulations as
they relate to pledges of Equity Interests in Foreign Subsidiaries (other than
pledges made under Laws of the applicable jurisdiction of formation of such
Foreign Subsidiary); or (l) ERISA. (i) An ERISA Event occurs with respect to a
Pension Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of a Loan Party, a Restricted Subsidiary or any
ERISA affiliate under Title IV of ERISA in an aggregate amount which could
reasonably be expected to result in a Material Adverse Effect, (ii) a Loan
Party, any Restricted Subsidiary or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect, or (iii) with respect to any Foreign Plan,
a termination, withdrawal or noncompliance with applicable Law or plan terms,
except as could not reasonably be expected to have a Material Adverse Effect.
(m) Certain Funds Covenant. The Borrower fails to perform or observe any term,
covenant or agreement contained in Section 6.20(a), (c), (e), (g), (h), (j) and
(k)(i) to (v) (inclusive) (each, a “Certain Funds Covenant Event of Default”);
provided that, notwithstanding anything herein to the contrary, a Certain Funds
-165-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i171.gif]

 


Covenant Event of Default shall not constitute an Event of Default with respect
to any Facility other than the Tranche B-2 Term Facility. Notwithstanding
anything herein or in any other Loan Document to the contrary, any event or
condition which would constitute a Default or an Event of Default, as
applicable, and which arises or becomes apparent with respect to the Borrower,
the Target or any of their respective Subsidiaries during the Clean-up Period
(the “Relevant Default”) shall, subject to the immediately following sentence,
be deemed not to be a Default or an Event of Default, as applicable, unless it
is continuing after the expiration of the Clean-up Period. The immediately
preceding sentence shall not apply with respect to any Relevant Default to the
extent that such Relevant Default: (i) Closing Date; was procured or approved of
by the Borrower after the 2015 either (A) is not capable of remedy or (B) is
capable of remedy (ii) and the Borrower or the respective Subsidiary does not
take reasonable steps to remedy it promptly upon becoming aware thereof; or
(iii) has a Material Adverse Effect. Section 8.02Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions (or, (I) to the extent such Event of Default solely comprises
a Financial Covenant Event of Default, prior to the expiration of the Term Loan
Standstill Period, at the request of the Required Lenders under the Revolving
Credit Facility only, and in such case only with respect to the Revolving Credit
Commitments, Swing Line Loans, and any Letters of Credit): and (II) to the
extent such Event of Default solely comprises a Certain Funds Covenant Event of
Default, at the request of the Required Class Lenders under the Tranche B-2 Term
Facility only, and in such case only with respect to the Tranche B-2 Term
Facility): (i) declare the commitment of each applicable Lender to make
applicable Loans and, if applicable, any obligation of the L/C Issuers to make
L/C Credit Extensions to be terminated, whereupon such commitments and
obligation shall be terminated; (ii) declare the unpaid principal amount of all
applicable outstanding Loans, all interest accrued and unpaid thereon, and all
other applicable amounts owing or payable hereunder or under any other Loan
Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Borrower; (iii) require, if applicable, that the Borrower Cash Collateralize the
L/C Obligations (in an amount equal to the then Outstanding Amount thereof); and
-166-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i172.gif]

 


(iv) subject to the Intercreditor Agreement, exercise on behalf of itself and
the applicable Lenders all rights and remedies available to it and the
applicable Lenders under the Loan Documents or applicable Law; provided that
upon the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States, the
obligation of each Lender to make Loans and any obligation of the L/C Issuers to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable and the obligation of the Borrower to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender. Section 8.03Exclusion of Immaterial Subsidiaries. Solely for the purpose
of determining whether a Default or Event of Default has occurred under clause
(f), (g) or (h) of Section 8.01, any reference in any such clause to any
Restricted Subsidiary or Loan Party shall be deemed not to include any
Restricted Subsidiary affected by any event or circumstances referred to in any
such clause that did not, as of the last day of the most recent completed fiscal
quarter of the Borrower, have assets with a value in excess of 5% of the
consolidated total assets of the Borrower and the Restricted Subsidiaries and
did not, as of the four quarter period ending on the last day of such fiscal
quarter, have revenues exceeding 5% of the total revenues of the Borrower and
the Restricted Subsidiaries (it being agreed that all Restricted Subsidiaries
affected by any event or circumstance referred to in any such clause shall be
considered together, as a single consolidated Restricted Subsidiary, for
purposes of determining whether the condition specified above is satisfied).
Section 8.04Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order (to the fullest extent permitted by mandatory
provisions of applicable Law): First, to payment of that portion of the
Obligations constituting fees, indemnities, expenses and other amounts (other
than principal and interest, but including Attorney Costs payable under Section
10.04 and amounts payable under Article III) payable to the Administrative Agent
or the Collateral Agent in its capacity as such; Second, to payment of that
portion of the Obligations constituting fees, indemnities and other amounts
(other than principal and interest) payable to the Lenders (including Attorney
Costs payable under Section 10.04 and amounts payable -167-CG&R Draft
1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i173.gif]

 


under Article III), ratably among them in proportion to the amounts described in
this clause Second payable to them; Third, to payment of that portion of the
Obligations constituting accrued and unpaid interest on the Loans and L/C
Borrowings, and any fees, premiums and scheduled periodic payments due under
Treasury Services Agreements or Secured Hedge Agreements, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Third payable to them; Fourth, to payment of that portion of the Obligations
constituting unpaid principal of the Loans and L/C Borrowings (including to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit), and any breakage, termination or other payments
under Treasury Services Agreements or Secured Hedge Agreements, ratably among
the Secured Parties in proportion to the respective amounts described in this
clause Fourth held by them; Fifth, to the payment of all other Obligations of
the Borrower that are due and payable to the Administrative Agent and the other
Secured Parties on such date, ratably based upon the respective aggregate
amounts of all such Obligations owing to the Administrative Agent and the other
Secured Parties on such date; and Last, the balance, if any, after all of the
Obligations have been paid in full, to the Borrower or as otherwise required by
Law. Subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower. ARTICLE IX. Administrative
Agent and Other Agents Section 9.01Appointment and Authority. (a) Each of the
Lenders and the L/C Issuer hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent and the Collateral Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Collateral Agent,
the Lenders and the L/C Issuer, and neither the Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.
-168-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i174.gif]

 


(b) The Administrative Agent shall also act as the Collateral Agent under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank) and the L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as Collateral Agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the Collateral Agent under the
Loan Documents) as if set forth in full herein with respect thereto. Section
9.02Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. Section
9.03Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent: (a) (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing; (b) (b) shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and -169-Last Saved: 08/19/2013 8:50 pm CG&R Draft
1000892582v1 1000892582

GRAPHIC [g221451kw05i175.gif]

 


(c) (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity. (d) (d) The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
10.01 and 8.02), in each case in the absence of its own bad faith, gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Borrower, a Lender or the L/C
Issuer. (e) (e) The Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
Collateral Documents, (v) the value or the sufficiency of any Collateral, or (v)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. Section 9.04Reliance by Administrative Agent. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and reasonably believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and -170-CG&R Draft 1000892582v1
Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i176.gif]

 


shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. Section 9.05Non-Reliance
on Administrative Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. Section
9.06Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders. Section 9.07Resignation of Administrative
Agent. The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, -171-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm
1000892582

GRAPHIC [g221451kw05i177.gif]

 


until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent. Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit. Section
9.08Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise (a) (a)
to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and (b) (b) to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same; -172-Last
Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i178.gif]

 


and any custodian, receiver, assignee, trustee, liquidator, examiner,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the L/C Issuer to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuer, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due to the Administrative Agent under
Sections 2.09 and 10.04. Nothing contained herein shall be deemed to authorize
the Administrative Agent to authorize or consent to or accept or adopt on behalf
of any Lender or the L/C Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or the L/C Issuer to authorize the Administrative Agent to vote in respect of
the claim of any Lender or the L/C Issuer or in any such proceeding. Section
9.09Collateral and Guaranty Matters. Each of the Lenders (including in its
capacity as a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Collateral Agent, at its option and in its discretion, (a) (a) to release any
Lien on any property granted to or held by the Administrative Agent under any
Loan Document (i) upon termination of the Aggregate Commitments and payment in
full of all Obligations (other than (A) contingent indemnification obligations
and (B) obligations and liabilities under Treasury Services Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Hedge Bank shall have been made) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made), (ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document to a Person that is not a
Loan Party, (iii) that constitutes “Excluded Assets” (as such term is defined in
the Security Agreement), (iv) if approved, authorized or ratified in writing in
accordance with Section 10.01, (v) if the property subject to such Lien is owned
by a Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (b) below or (vi) upon the terms of the Collateral
Documents or the Intercreditor Agreement (if in effect) or any other
intercreditor agreement entered into pursuant hereto; (b) (b) to release any
Guarantor from its obligations under the Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder, or becomes an
Excluded Subsidiary or an Unrestricted Subsidiary; and (c) (c) to subordinate
any Lien on any property granted to or held by the Administrative Agent or
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(6) (but solely in the case of
Indebtedness incurred pursuant to clause (4) of Section 7.02(b)). Upon request
by the Administrative Agent or the Collateral Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or -173-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i179.gif]

 


subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.09. In each case as specified in this Section 9.09, the Administrative Agent
or the Collateral Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release or subordination of such item of Collateral from
the assignment and security interest granted under the Collateral Documents or
to subordinate its interest in such item, or to release such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.09. The Lenders hereby authorize the
Administrative Agent to enter into any Intercreditor Agreement, any Second Lien
Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement and the Lenders acknowledge that any such
intercreditor agreement is binding upon the Lenders. Section 9.10No Other
Duties, Etc. Anything herein to the contrary notwithstanding, none of the
“syndication agent,” “joint bookrunners” or “arrangers” listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder. Section 9.11Treasury
Services Agreements and Secured Hedge Agreements. No Hedge Bank that obtains the
benefits of Section 8.04, the Guaranty or any Collateral by virtue of the
provisions hereof or of the Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Treasury Services Agreements and
Secured Hedge Agreements unless the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Hedge Bank, as the case
may be. Section 9.12Withholding Tax. To the extent required by any applicable
Laws (as determined in good faith by the Administrative Agent), the
Administrative Agent may withhold from any payment to any Lender under any Loan
Document an amount equivalent to any applicable withholding Tax. Without
limiting or expanding the provisions of Section 3.01, each Lender shall
indemnify and hold harmless the Administrative Agent against, and shall make
payable in respect thereof within 10 days after demand therefor, any and all
Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the IRS or
-174-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i180.gif]

 


any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of such Lender for any reason (including because the appropriate form
was not delivered or not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this Section
9.12. The agreements in this Section 9.12 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations. For the avoidance of doubt,
the term “Lender” shall, for purposes of this Section 9.12, include any Swing
Line Lender and any L/C Issuer. ARTICLE X. Miscellaneous Section 10.01
Amendments, Etc. Except as otherwise set forth in this Agreement, no amendment
or waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by any Loan Party therefrom, shall be effective unless
in writing signed by the Required Lenders and such Loan Party, and acknowledged
by the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that, no such amendment, waiver or consent shall: (a) extend or
increase the Commitment of any Lender without the written consent of each Lender
holding such Commitment (it being understood that a waiver of any condition
precedent or of any Default, Event of Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender); (b) postpone any date scheduled for, or reduce or
forgive the amount of, any payment of principal or interest under Section 2.07
or 2.08 without the written consent of each Lender holding the applicable
Obligation (it being understood that the waiver of (or amendment to the terms
of) any mandatory prepayment of the Term Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest);
(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document (or change the timing of payments of such fees or
other amounts) without the written consent of each Lender holding such Loan, L/C
Borrowing or to whom such fee or other amount is owed; provided that, only the
consent of the Required -175-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50
pm 1000892582

GRAPHIC [g221451kw05i181.gif]

 


Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest at the Default Rate; (d) subject
to the third paragraph of this Section 10.01, change any provision of this
Section 10.01, the definition of “Required Lenders” or “Pro Rata Share” or
Section 2.06(b), 2.12(a), 2.13 or 8.04 without the written consent of each
Lender; (e) other than in connection with a transaction permitted under Section
7.03 or 7.04, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender; (f) other than in connection with a transaction permitted under
Section 7.03 or 7.04, release all or substantially all of the aggregate value of
the Guarantees, without the written consent of each Lender; or (g) without the
written consent of the Required Class Lenders, adversely affect the rights of a
Class in respect of payments or Collateral in a manner different to the effect
of such amendment, waiver or consent on any other Class, and provided further
that (i) no amendment, waiver or consent shall, unless in writing and signed by
each L/C Issuer in addition to the Lenders required above, affect the rights or
duties of an L/C Issuer under this Agreement or any Letter of Credit Application
relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by a Swing Line
Lender in addition to the Lenders required above, affect the rights or duties of
such Swing Line Lender under this Agreement; (iii) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent or the
Collateral Agent, as applicable, in addition to the Lenders required above,
affect the rights or duties of, or any fees or other amounts payable to, the
Administrative Agent or the Collateral Agent, as applicable, under this
Agreement or any other Loan Document; (iv) Section 10.06(g) may not be amended,
waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Loans are being funded by an SPC at the time of such
amendment, waiver or other modification; and (v) no amendment, waiver or consent
shall be made to modify Section 7.09 or any definition related thereto (as any
such definition is used for purposes of Section 7.09) or waive any Default or
Event of Default resulting from a failure to perform or observe the requirements
of Section 7.09 without the written consent of the Required Class Lenders under
the applicable Revolving Credit Facility or Facilities with respect to Revolving
Credit Commitments (such Required Class Lenders shall consent together as one
Facility); provided, however, that the waivers described in this clause (v)
shall not require the consent of any Lenders other than the Required Class
Lenders under such Facility or Facilities with respect to Revolving Credit
Commitments; and provided further that the Borrower and the Administrative Agent
shall be permitted to enter into an amendment, supplement, modification, consent
or waiver to cure any ambiguity, omission, defect or inconsistency in any Loan
Document without the prior written consent of the Required Lenders. -176-Last
Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i182.gif]

 


Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Commitments or
Loans held or deemed held by any Defaulting Lender shall be excluded for a vote
of the Lenders hereunder requiring any consent of the Lenders). Notwithstanding
the foregoing, this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the
Borrower (a) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
the Revolving Credit Loans and the accrued interest and fees in respect thereof
and (b) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders. Notwithstanding the foregoing, this
Agreement may be amended to adjust the borrowing mechanics related to Swing Line
Loans with only the written consent of the Administrative Agent, the applicable
Swing Line Lender(s) and the Borrower so long as the Obligations of the
Revolving Credit Lenders and, if applicable, the other Swing Line Lender are not
affected thereby. If any Lender does not consent to a proposed amendment,
waiver, consent or release with respect to any Loan Document that requires the
consent of each Lender and that has been approved by the Required Lenders, the
Borrower may replace such non-consenting Lender in accordance with Section
10.13; provided that such amendment, waiver, consent or release can be effected
as a result of the assignment contemplated by such Section (together with all
other such assignments required by the Borrower to be made pursuant to this
paragraph). Section 10.02 Notices; Effectiveness; Electronic Communications. (a)
Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows: (i) if
to the Borrower, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and (ii) if to any other
Lender, to the address, telecopier number, electronic mail address or telephone
number specified in its Administrative Questionnaire (including, as appropriate,
notices delivered solely to the Person designated by a Lender on its
Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to the Borrower). -177-Last
Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i183.gif]

 


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b). (b) Electronic Communications. Notices and other communications
to the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor. (c) The
Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Agent Party; -178-CG&R Draft 1000892582v1 Last Saved:
08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i184.gif]

 


provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages). (d) Change of Address, Etc. Each of the Borrower, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuer
and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws. (e) Reliance by the Agents, L/C Issuer and
Lenders. The Administrative Agent, the Collateral Agent, the L/C Issuer and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the Collateral Agent, the L/C Issuer, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of bad faith,
gross negligence or willful misconduct by such Person. All telephonic notices to
and other telephonic communications with the Administrative Agent or the
Collateral Agent, may be recorded by the Administrative Agent or the Collateral
Agent, and each of the parties hereto hereby consents to such recording. Section
10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent or the Collateral Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan -179-Last Saved:
08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i185.gif]

 


Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Section 8.02 for the
benefit of all the Lenders and the L/C Issuer; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders. Section 10.04 Expenses; Indemnity; Damage Waiver. (a)
Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Lender or the L/C Issuer
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), and shall pay all allocated fees and time charges for attorneys who may
be employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement, including Section 6.10 hereof, and the other Loan
Documents, including its rights under this Section, or (B) in connection with
Loans made or Letters of Credit issued hereunder, including all such reasonable
and documented out-of-pocket expenses incurred during any workout, restructuring
or negotiations in respect of such Loans or Letters of Credit. -180-CG&R Draft
1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i186.gif]

 


(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials at, on, under or emanating from any property owned, leased or operated
by the Borrower or any of its Subsidiaries, or any Environmental Liability
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party or
any of the Borrower’s or such Loan Party’s directors, shareholders or creditors,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. (c) Reimbursement by Lenders.
To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under subsection (a) or (b) of this Section to be paid by it to
the Administrative Agent (or any sub-agent thereof), the L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer -181-Last Saved: 08/19/2013 8:50 pm CG&R Draft
1000892582v1 1000892582

GRAPHIC [g221451kw05i187.gif]

 


in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(e). (d) Waiver of
Consequential Damages, Etc. To the fullest extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the bad faith, gross negligence or willful misconduct of
such Indemnitee as determined by a final and nonappealable judgment of a court
of competent jurisdiction. (e) Payments. All amounts due under this Section
shall be payable not later than ten Business Days after demand therefor. (f)
Survival. The agreements in this Section shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations. Section 10.05 Payments
Set Aside. To the extent that any payment by or on behalf of the Borrower is
made to any Agent or any Lender, or any Agent or any Lender exercises its right
of setoff, and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by such
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Federal Funds
Rate from time to time in effect. Section 10.06 Successors and Assigns. (a)
Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (other than as permitted
pursuant to Section 7.03) neither -182-CG&R Draft 1000892582v1 Last Saved:
08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i188.gif]

 


the Borrower nor any other Loan Party may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b) (such an assignee, an
“Eligible Assignee”), (ii) by way of participation in accordance with the
provisions of Section 10.06(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f), or (iv) to an
SPC in accordance with the provisions of Section 10.06(g) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees (“Assignees”) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions: (i) (i) Minimum
Amounts. (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of Term Loans, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met; -183-Last Saved: 08/19/2013 8:50 pm
CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i189.gif]

 


(ii) (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis; (iii) (iii) Required Consents. No
consent shall be required for any assignment except to the extent required by
subsection (b)(i)(B) of this Section and, in addition: (A) (A) the consent of
the Borrower (such consent not to be unreasonably withheld or delayed) shall be
required unless (1) an Event of Default under Section 8.01(a), (f) or (g) has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof; (B) (B) the consent of
the Administrative Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of (1) any Term Commitment
or Revolving Credit Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the applicable Facility, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (2) any Term Loan
to a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;
(C) (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and (D) (D) the consent of the
Swing Line Lender (such consent not to be unreasonably withheld or delayed)
shall be required for any assignment in respect of the Revolving Credit
Facility. Notwithstanding anything herein (including in clause (A) above) or in
any other Loan Document to the contrary, no Tranche B-2 Term Lender shall affect
any assignment with respect to the Tranche B-2 Term Facility during the Certain
Funds Period (other than an assignment to an Affiliate of a Tranche B-2 Term
Lender or to those banks, financial institutions or other institutional lenders
that have been agreed by the Borrower and the Tranche B-2 Arrangers prior to the
First Amendment Effective Date) without the Borrower’s prior written consent in
the Borrower’s sole discretion. -184-Last Saved: 08/19/2013 8:50 pm CG&R Draft
1000892582v1 1000892582

GRAPHIC [g221451kw05i190.gif]

 


(iv) (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. (v) (v) No Assignment to
Certain Persons. No such assignment shall be made (A) to the Borrower or any of
the Borrower’s Affiliates or Subsidiaries, (B) to any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural person. (vi) (vi) Certain Additional Payments. In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs. Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this -185-CG&R Draft 1000892582v1
Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i191.gif]

 


Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.06(d). (c) Register. The
Administrative Agent, acting solely for this purpose as a non-fiduciary agent of
the Borrower (and such agency being solely for tax purposes), shall maintain at
the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender (with respect to its own
interests only), at any reasonable time and from time to time upon reasonable
prior notice. (d) Participations. Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that affects such Participant. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations of
such Sections and Section 10.13) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 10.06(b). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.13 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and related interest amounts) of
each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”). The entries in the Participant Register
shall be conclusive, absent manifest error, and the Borrower and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement -186-CG&R
Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i192.gif]

 


notwithstanding any notice to the contrary; provided that no Lender shall have
the obligation to disclose all or a portion of the Participant Register
(including the identity of the Participant or any information relating to a
Participant’s interest in any Loans or other obligations under any Loan
Document) to any Person expect to the extent that such disclosure is necessary
to establish that any loans are in registered form for U.S. federal income tax
purposes. (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. (f) Certain Pledges. Any
Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. (g)
Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to fund any Loan, and
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.12(c)(ii). Each party
hereto hereby agrees that (i) each SPC shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations of
such Sections and Section 10.13) to the same extent as if it were a Granting
Lender and had acquired its interest by assignment pursuant to Section 10.06(b)
(provided that an SPC shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Granting Lender would have been
entitled to receive with respect to the SPC granted to such SPC, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the SPC became an SPC, (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (iii) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
-187-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i193.gif]

 


contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee in the amount of $3,500 (which processing fee may be waived by
the Administrative Agent in its sole discretion), assign all or any portion of
its right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC. (h)
Resignation as L/C Issuer or Swing Line Lender after Assignment. Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Revolving Credit Commitment and Revolving Credit Loans
pursuant to Section 10.06(b), Bank of America may, (i) upon 30 days’ notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’
notice to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit. (i) Notwithstanding anything to the contrary contained
herein, any Lender may assign all or any portion of its Initial Term Loans or
Tranche B-2 Term Loans (each, an “Assigned Term Loan”) hereunder to the Borrower
or any of its Subsidiaries through (x) Dutch auctions open to all Appropriate
Lenders on a pro rata basis in accordance with procedures set forth in Exhibit L
hereto or (y) notwithstanding Sections 2.12 and 2.13 or any other provision in
this Agreement, open market purchases on a non-pro rata basis; provided, that:
(i) (i) in connection with assignments pursuant to clause (x) above, the
Borrower or such Subsidiary shall make an offer to all Appropriate Lenders to
take Assigned Term Loans by assignment pursuant to procedures set forth in
Exhibit L hereto; -188-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1
1000892582

GRAPHIC [g221451kw05i194.gif]

 


(ii) (ii) upon the effectiveness of any such assignment, such Assigned Term
Loans shall promptly be retired, and shall be deemed cancelled and not
outstanding for all purposes under this Agreement; (iii) continuing; (iii) no
Default or Event of Default shall exist and be (iv) (iv) the Borrower must
represent and warrant to the assigning Lender that it does not possess material
non-public information with respect to the Borrower and its Subsidiaries that
has not been disclosed to the Lenders generally (other than Lenders who elect
not to receive such information); and (v) (iv) the Borrower and any other
Affiliates of the Borrower shall be Eligible Assignees with respect to the Term
Loans only. Section 10.07 Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.14 or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (i) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, the L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.; provided that, during the Certain Funds Period,
Information in respect of or in connection with the 2015 Transactions may only
be disclosed if and to the extent in compliance with the Takeover Rules or the
requirements of the Court (if the 2015 Acquisition is implemented as a Scheme).
-189-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i195.gif]

 


For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding
anything herein or in any other Loan Documents to the contrary, any and all
information in respect of or in connection with the 2015 Transactions received
at any time and from time to time prior to or during the Certain Funds Period
shall be deemed to constitute Information. Each of the Administrative Agent, the
Lenders and the L/C Issuer acknowledges that (a) the Information may include
material non-public information concerning the Borrower or a Subsidiary, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws. In addition, the Administrative Agent and each Lender
may disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents. The Borrower, in respect of the Agents and the Tranche B-2
Term Lenders, and the Agents and the Tranche B-2 Term Lenders, in respect of the
Borrower, the Target and their respective Subsidiaries and other Affiliates, may
not issue any press release or make any public announcement which references the
other relevant party in the context of the 2015 Acquisition except with the
applicable party’s prior written consent, such consent not to be unreasonably
withheld or delayed and not to be required in the case of references required by
the Takeover Rules or applicable laws or regulations in relation to the 2015
Acquisition or the rules of any securities exchange or regulatory authority (but
the parties shall use all reasonable endeavours to consult with each other prior
to making any such press release or public announcement). Section 10.08 Setoff.
In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Collateral Agent, in respect of any unpaid fees, costs
and expenses payable hereunder) is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its -190-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm
1000892582

GRAPHIC [g221451kw05i196.gif]

 


Affiliates or the Collateral Agent to or for the credit or the account of the
respective Loan Parties and their Subsidiaries against any and all Obligations
owing to such Lender and its Affiliates or the Collateral Agent hereunder or
under any other Loan Document, now or hereafter existing, irrespective of
whether or not such Agent or such Lender or Affiliate shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or denominated in a currency different from that
of the applicable deposit or Indebtedness. Each Lender agrees promptly to notify
the Borrower and the Administrative Agent after any such set off and application
made by such Lender; provided, that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of the
Administrative Agent, the Collateral Agent and each Lender under this Section
10.08 are in addition to other rights and remedies (including other rights of
setoff) that the Administrative Agent, the Collateral Agent and such Lender may
have. Section 10.09 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder. Section 10.10 Counterparts; Effectiveness. This Agreement
and each other Loan Document may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by telecopier of an executed counterpart
of a signature page to this Agreement and each other Loan Document shall be
effective as delivery of an original executed counterpart of this Agreement and
such other Loan Document. The Agents may also require that any such documents
and signatures delivered by telecopier be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by
telecopier. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. Section
10.11 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between -191-CG&R Draft
1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i197.gif]

 


the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof. Section 10.12 Survival of
Representations and Warranties. All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof. Such representations and warranties
have been or will be relied upon by the Administrative Agent and each Lender,
regardless of any investigation made by the Administrative Agent or any Lender
or on their behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding. Section 10.13 Replacement of Lenders. If any
Lender requests compensation under Section 3.04, if the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, if any Lender is a Defaulting
Lender or if any other circumstance exists hereunder that gives the Borrower the
right to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that: (a) (a) the Administrative Agent shall have received the
assignment fee specified in Section 10.06(b); (b) (b) such Lender shall have
received payment of an amount equal to 100% of the outstanding principal of its
Loans and L/C Advances and, other than in the case of a Defaulting Lender,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents, any premium thereon (assuming for this purpose that the Loans of
such Lender were being prepaid) from the assignee and any amounts payable by the
Borrower pursuant to Section 3.01, 3.04 or 3.05 from the Borrower (it being
understood that the Assignment and Assumption relating to such assignment shall
provide that any interest and fees that accrued prior to the effective date of
the assignment shall be for the account of the replaced Lender and such amounts
that accrue on and after the effective date of the assignment shall be for the
account of the replacement Lender); -192-Last Saved: 08/19/2013 8:50 pm CG&R
Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i198.gif]

 


(c) (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and (d) (d) such assignment does not conflict with
applicable Laws. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Each Lender agrees that, if the Borrower elects
to replace such Lender in accordance with this Section 10.13, it shall promptly
execute and deliver to the Administrative Agent an Assignment and Assumption to
evidence the assignment and shall deliver to the Administrative Agent any Note
(if Notes have been issued in respect of such Lender’s Loans) subject to such
Assignment and Assumption; provided that the failure of any such Lender to
execute an Assignment and Assumption shall not render such assignment invalid
and such assignment shall be recorded in the Register. Section 10.14
Severability. If any provision of this Agreement or the other Loan Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.14, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Borrower and the Administrative Agent, the L/C Issuer or the Swing
Line Lender, as applicable, then such provisions shall be deemed to be in effect
only to the extent not so limited. Section 10.15 GOVERNING LAW. THIS AGREEMENT
AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. (a) ANY LEGAL ACTION OR PROCEEDING
ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH -193-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm
1000892582

GRAPHIC [g221451kw05i199.gif]

 


STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH LOAN PARTY, EACH AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY
HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR
NOTICES (OTHER THAN TELECOPIER) IN SECTION 10.02. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. Section 10.16 WAIVER OF
RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. Section 10.17 Binding Effect.
This Agreement shall become effective when it shall have been executed by the
Loan Parties and the Administrative Agent shall have been notified by each
Lender, the Swing Line Lenders and L/C Issuer that each such Lender, Swing Line
Lender and L/C Issuer has executed it and thereafter shall be binding upon and
inure to the benefit of the Loan Parties, each Agent and each Lender and their
respective successors and assigns, in each case in accordance with Section 10.06
(if applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.03. -194-Last Saved: 08/19/2013 8:50 pm
CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i200.gif]

 


Section 10.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and the other Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arrangers, are arm’s-length commercial transactions
between the Borrower, the other Loan Parties their respective Affiliates, on the
one hand, and the Administrative Agent and the Arrangers, on the other hand, (B)
each of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each of the other Loan Parties are capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Arrangers each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, the other Loan Parties or any of their respective Affiliates,
or any other Person and (B) neither the Administrative Agent nor the Arrangers
have any obligation to the Borrower, the other Loan Parties or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor the
Arrangers have any obligation to disclose any of such interests to the Borrower,
the other Loan Parties or any of their respective Affiliates. To the fullest
extent permitted by law, the Borrower and each of the other Loan Parties hereby
waive and release any claims that it may have against the Administrative Agent
and the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby. Section 10.19 Lender Action. Each Lender agrees that it shall not take
or institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provision of this Section 10.19 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party. Section 10.20 USA Patriot Act. Each Lender
that is subject to the USA Patriot Act and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the -195-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i201.gif]

 


requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name,
address and tax identification number of each Loan Party and other information
regarding each Loan Party that will allow such Lender or the Administrative
Agent, as applicable, to identify each Loan Party in accordance with the USA
Patriot Act. This notice is given in accordance with the requirements of the USA
Patriot Act and is effective as to the Lenders and the Administrative Agent. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act. Section 10.21 Electronic Execution
of Assignments and Certain Other Documents. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (includingdocument to be signed in
connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
modifications, Committed Loan Notices, Swingline Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.; provided that notwithstanding anything contained herein to the contrary
the Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it. ARTICLE XI.
Guarantee Section 11.01 The Guarantee. Each Guarantor hereby jointly and
severally with the other Guarantors guarantees, as a primary obligor and not as
a surety to each Secured Party and their respective successors and assigns, the
prompt payment in full when due (whether at stated maturity, by required
prepayment, declaration, demand, by acceleration or otherwise) of the principal
of and interest (including any interest, fees, costs or charges that would
accrue but for the provisions of (i) the Title 11 of the United States Code
after any bankruptcy or insolvency petition under Title 11 of the United States
Code and (ii) any other Debtor Relief Laws) on the Loans made by the Lenders to,
and the Notes held by each Lender of, the Borrower (other than such Guarantor),
and all other Obligations from time to time owing to the Secured Parties by any
Loan Party under any Loan Document or any Secured Hedge Agreement or any
Treasury Services Agreement, in each case strictly in accordance with the terms
thereof, excluding, with respect -196-CG&R Draft 1000892582v1 Last Saved:
08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i202.gif]

 


to any Guarantor at any time, Excluded Swap Obligations with respect to such
Guarantor at such time (such obligations being herein collectively called the
“Guaranteed Obligations”). The Guarantors hereby jointly and severally agree
that if the Borrower or other Guarantor(s) shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
Notwithstanding anything to the contrary, this Section 11.01 shall not require
or result in the application of any amount received from any Loan Party to any
Excluded Swap Obligation of such Loan Party. Section 11.02 Obligations
Unconditional. The obligations of the Guarantors under Section 11.01 shall
constitute a guaranty of payment and to the fullest extent permitted by
applicable Law, are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations of the Borrower under this Agreement, the Notes,
if any, or any other agreement or instrument referred to herein or therein, or
any substitution, release or exchange of any other guarantee of or security for
any of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above: (i) at any time or from time to time,
without notice to the Guarantors, the time for any performance of or compliance
with any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived; (ii) any of the acts mentioned in any of the
provisions of this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein shall be done or omitted; (iii) the
maturity of any of the Guaranteed Obligations shall be accelerated, or any of
the Guaranteed Obligations shall be amended in any respect, or any right under
the Loan Documents or any other agreement or instrument referred to herein or
therein shall be amended or waived in any respect or any other guarantee of any
of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; (iv) any Lien or security
interest granted to, or in favor of, an L/C Issuer or any Lender or Agent as
security for any of the Guaranteed Obligations shall fail to be perfected; or
-197-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i203.gif]

 


(v) the release of any other Guarantor pursuant to Section 11.09. The Guarantors
hereby expressly waive diligence, presentment, demand of payment, protest and
all notices whatsoever, and any requirement that any Secured Party exhaust any
right, power or remedy or proceed against Borrower under this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein, or against any other person under any other guarantee of, or security
for, any of the Guaranteed Obligations. The Guarantors waive any and all notice
of the creation, renewal, extension, waiver, termination or accrual of any of
the Guaranteed Obligations and notice of or proof of reliance by any Secured
Party upon this Guarantee or acceptance of this Guarantee, and the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee, and all dealings between
Borrower and the Secured Parties shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Guarantee. This Guarantee shall be
construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment without regard to any right of offset with respect to the Guaranteed
Obligations at any time or from time to time held by Secured Parties, and the
obligations and liabilities of the Guarantors hereunder shall not be conditioned
or contingent upon the pursuit by the Secured Parties or any other person at any
time of any right or remedy against Borrower or against any other person which
may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantors and the successors and assigns thereof, and shall inure to the
benefit of the Lenders, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding. Section 11.03 Reinstatement. The
obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise. Section 11.04 Subrogation; Subordination. Each
Guarantor hereby agrees that until the payment and satisfaction in full in cash
of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or otherwise, against the Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
-198-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i204.gif]

 


Section 11.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.02) for
purposes of Section 11.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 11.01. Section 11.06 Instrument for the Payment of Money. Each
Guarantor hereby acknowledges that the guarantee in this Article XI constitutes
an instrument for the payment of money, and consents and agrees that any Lender
or Agent, at its sole option, in the event of a dispute by such Guarantor in the
payment of any moneys due hereunder, shall have the right to bring a
motion-action under New York CPLR Section 3213. Section 11.07 Continuing
Guarantee. The guarantee in this Article XI is a continuing guarantee of
payment, and shall apply to all Guaranteed Obligations whenever arising. Section
11.08 General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate limited partnership or limited liability company
law, or any applicable state, federal or foreign bankruptcy, insolvency,
reorganization or other Law affecting the rights of creditors generally, if the
obligations of any Guarantor under Section 11.01 would otherwise be held or
determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under Section 11.01, then, notwithstanding any other provision to the contrary,
the amount of such liability shall, without any further action by such
Guarantor, any Loan Party or any other person, be automatically limited and
reduced to the highest amount (after giving effect to the right of contribution
established in Section 11.10) that is valid and enforceable and not subordinated
to the claims of other creditors as determined in such action or proceeding.
Section 11.09 Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, all or substantially all of the Equity
Interests or property of any Guarantor are sold or otherwise transferred (a
“Transferred Guarantor”) to a person or persons, none of which is a Loan Party,
such Transferred Guarantor shall, upon the consummation of such sale or
transfer, be automatically released from its obligations under this Agreement
(including under Section -199-Last Saved: 08/19/2013 8:50 pm CG&R Draft
1000892582v1 1000892582

GRAPHIC [g221451kw05i205.gif]

 


10.04 hereof) and its obligations to pledge and grant any Collateral owned by it
pursuant to any Collateral Document and, in the case of a sale of all or
substantially all of the Equity Interests of the Transferred Guarantor, the
pledge of such Equity Interests to the Collateral Agent pursuant to the
Collateral Documents shall be automatically released, and, so long as the
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request, the Collateral Agent shall take such actions as
are necessary to effect each release described in this Section 11.09 in
accordance with the relevant provisions of the Collateral Documents. Section
11.10 Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Subsidiary Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such Subsidiary Guarantor shall be entitled to seek
and receive contribution from and against any other Guarantor hereunder which
has not paid its proportionate share of such payment. Each Subsidiary
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 11.04. The provisions of this Section 11.10 shall in no respect limit
the obligations and liabilities of any Subsidiary Guarantor to the
Administrative Agent, the L/C Issuer, the Swing Line Lenders and the Lenders,
and each Subsidiary Guarantor shall remain liable to the Administrative Agent,
the L/C Issuer, the Swing Line Lenders and the Lenders for the full amount
guaranteed by such Subsidiary Guarantor hereunder. Section 11.11 Subject to
Intercreditor Agreement. Notwithstanding anything herein to the contrary, (i)
the liens and security interests granted to the Administrative Agent pursuant to
the Collateral Documents are expressly subject to the Intercreditor Agreement
(if in effect) and any other intercreditor agreement entered into pursuant
hereto and (ii) the exercise of any right or remedy by the Administrative Agent
hereunder or under the Intercreditor Agreement (if in effect) and any other
intercreditor agreement entered into pursuant hereto is subject to the
limitations and provisions of the Intercreditor Agreement (if in effect) and
such other intercreditor agreement entered into pursuant hereto. In the event of
any conflict between the terms of the Intercreditor Agreement (if in effect) or
any other such intercreditor and terms of this Agreement, the terms of the
Intercreditor Agreement (if in effect) or such other intercreditor agreement, as
applicable, shall govern. Section 11.12 Keepwell. Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Guarantor to honor all of its obligations under this Guaranty
in respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 11.12 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 11.12, or otherwise under this Guaranty, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 11.12 shall remain in full force and effect until the termination
of the -200-CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm 1000892582

GRAPHIC [g221451kw05i206.gif]

 


Aggregate Commitments and payment in full of all Obligations (other than (x)
obligations under Secured Hedge Agreements and Treasury Services Agreements not
yet due and payable and (y) contingent indemnification obligations not yet
accrued and payable) and the expiration or termination or cash collateralization
of all Letters of Credit. Each Qualified ECP Guarantor intends that this Section
11.12 constitute, and this Section 11.12 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
-201-Last Saved: 08/19/2013 8:50 pm CG&R Draft 1000892582v1 1000892582

GRAPHIC [g221451kw05i207.gif]

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written. ACTIVISION BLIZZARD, INC. By: Name:
Title: CG&R Draft Last Saved: 08/19/2013 8:50 pm 1836110.07-NYCSR07A
1000892582v1 MSW - Draft August 29, 2013 - 7:43 PM

GRAPHIC [g221451kw05i208.gif]

 


BANK OF AMERICA, N.A., as Administrative Agent By: Name: Title: CG&R Draft Last
Saved: 08/19/2013 8:50 pm 1836110.07-NYCSR07A 1000892582v1 MSW - Draft August
29, 2013 - 7:43 PM

GRAPHIC [g221451kw05i209.gif]

 


BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By: Name:
Title: CG&R Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm

GRAPHIC [g221451kw05i210.gif]

 


JPMORGAN CHASE BANK, N.A., as a Lender and L/C Issuer By: Name: Title: CG&R
Draft 1000892582v1 Last Saved: 08/19/2013 8:50 pm

GRAPHIC [g221451kw05i211.gif]

 


Schedule 1.01A Commitments - 1022497.10-NYCSR04A 1000944701v16 MSW - Draft
October 8, 2013 - 2:03 PM Lender Tranche B-2 Term Commitment Bank of America,
N.A. $2,070,000,000 Goldman Sachs Bank USA $230,000,000 Total: $2,300,000,000
Lender Revolving Commitment Bank of America, N.A. $37,500,000 JPMorgan Chase
Bank, N.A. $37,500,000 Goldman Sachs Bank USA $25,000,000 HSBC Bank USA, N.A.
$25,000,000 Mizuho Bank, Ltd. $25,000,000 Royal Bank of Canada $25,000,000
SunTrust Bank $25,000,000 The Bank of Tokyo-Mitsubishi UFJ, Ltd. $25,000,000
U.S. Bank National Association $25,000,000 Total: $250,000,000 Lender Initial
Term Commitment Bank of America, N.A. $2,500,000,000 Total: $2,500,000,000

GRAPHIC [g221451kw05i212.gif]

 


EXHIBIT A [FORM OF] COMMITTED LOAN NOTICE To: Bank of America, N.A., as
Administrative Agent [Date] Ladies and Gentlemen: Reference is made to the
Credit Agreement, dated as of October 11, 2013 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement” ), among Activision Blizzard, Inc., as Borrower, the Guarantors party
thereto from time to time, the lenders and other parties thereto from time to
time and Bank of America, N.A., as Administrative Agent. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement. The undersigned Borrower hereby requests (select
one): A Borrowing of new Loans A conversion of Loans made on A continuation of
Loans made on to be made on the terms set forth below: (A) Class of Borrowing1
(B) Date of Borrowing, conversion or continuation (which is a Business Day) (C)
Principal amount2 (D) Borrower 1 Initial Term, Tranche B-2 Term or Revolving
Credit. 2 Eurodollar borrowing minimum of $5,000,000, and borrowings also
allowed in whole multiples of $1,000,000 in excess thereof. Base Rate borrowing
minimum of $1,000,000 and borrowings also allowed in whole multiples of $500,000
in excess thereof. A-1 1000944696v15

GRAPHIC [g221451kw05i213.gif]

 


EXHIBIT C-1 LENDER: [• ] PRINCIPAL AMOUNT: $[• ] [FORM OF] TERM NOTE New York,
New York [Date] FOR VALUE RECEIVED, the undersigned, ACTIVISION BLIZZARD, INC.,
a Delaware limited liability company (the “Borrower” ), hereby promises to pay
to the Lender set forth above (the “Lender” ) or its registered assigns in
lawful money of the United States of America in immediately available funds at
the relevant Administrative Agent’s Office (such term, and each other
capitalized term used but not defined herein, having the meaning assigned to it
in the Credit Agreement dated as of October 11, 2013 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement” ), among the Borrower, the Guarantors party thereto from time
to time, the lenders and other parties thereto from time to time and Bank of
America, N.A., as Administrative Agent) (i) on the dates set forth in the Credit
Agreement, the principal installment amounts set forth in the Credit Agreement
with respect to [Initial] [Tranche B-2]1 Term Loans made by the Lender to the
Borrower pursuant to the Credit Agreement and (ii) on each Interest Payment
Date, interest at the rate or rates per annum as provided in the Credit
Agreement on the unpaid principal amount of all [Initial] [Tranche B-2]2 Term
Loans made by the Lender to the Borrower pursuant to the Credit Agreement. The
Borrower promises to pay interest, on demand, on any overdue principal and, to
the extent permitted by law, overdue interest from their due dates at the rate
or rates provided in (and to the extent required by) the Credit Agreement. The
Borrower hereby waives diligence, presentment, demand, protest and notice of any
kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance. All borrowings evidenced by this note and all
payments and prepayments of the principal hereof and interest hereon and the
respective dates thereof shall be endorsed by the holder hereof on the schedule
attached hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof, or otherwise recorded by such holder
in its internal records; provided, however, that the failure of the holder
hereof to make such a notation or any error in such notation shall not affect
the obligations of the Borrower under this note. This note is one of the Term
Notes referred to in the Credit Agreement that, among other things, contains
provisions for the acceleration of the maturity hereof upon the happening of
certain 1 Select as appropriate. 2 Select as appropriate. C-1-1 Last Saved:
01/30/2014 10:45 am CG&R Draft 1000944696v15

GRAPHIC [g221451kw05i214.gif]

 


6. Assigned Interest: [7. Trade Date: ]11 Effective Date: , 20__ [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.] 6 List each Assignor, as appropriate. 7 List
each Assignee, as appropriate. 8 Fill in the appropriate terminology for the
types of facilities under the Credit Agreement that are being assigned under
this Assignment (e.g. “Revolving Credit Commitment” , “Initial Term Commitment”
, “Tranche B-2 Term Commitment” , etc.). 9 Amounts in this column and in the
column immediately to the right to be adjusted by the counterparties to take
into account any payments or prepayments made between the Trade Date and the
Effective Date. 10 Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder. 11 To be completed if the Assignor
and the Assignee intend that the minimum assignment amount is to be determined
as of the Trade Date. E-3 CG&R Draft 1000944696v15 Last Saved: 01/30/2014 10:45
am Assignor[s]6 Assignee[s]7 Facility Assigned8 Aggregate Amount of
Commitment/Loans for all Lenders9 Amount of Commitment/L oans Assigned
Percentage Assigned of Commitment/ Loans10 CUSIP Number $ $ % $ $ % $ $ %

GRAPHIC [g221451kw05i215.gif]

 


EXHIBIT L [FORM OF] LOAN OFFER PROVISIONS Offer by the Borrower or any of its
Subsidiaries to Lenders to Purchase Term Loans by Assignment (i) The Borrower or
any of its Subsidiaries (each an “Assignee Party” ) shall have the right at any
time and from time to time to purchase Initial Term Loans or Tranche B-2 Term
Loans at a discount to the par value of such Initial Term Loans or Tranche B-2
Term Loans (each, a “Loan Assignment Auction” ) pursuant to and in compliance
with the procedures described in this Exhibit L and 10.06(i)(i) of the Credit
Agreement; provided that any Loan Assignment Auction shall be offered to all
Initial Term Lenders or Tranche B-2 Term Lenders, as applicable, on a pro rata
basis. (ii) To the extent an Assignee Party seeks to conduct a Loan Assignment
Auction, such Assignee Party will provide written notice to the Administrative
Agent substantially in the form of Exhibit 1 hereto (each, a “Loan Assignment
Auction Notice” ) that such Assignee Party desires to prepay Initial Term Loans
or Tranche B-2 Term Loans in an aggregate principal amount specified therein by
the Assignee Party (each, a “Proposed Auction Assignment Amount” ), in each case
at a discount to the par value of such Initial Term Loans or Tranche B-2 Term
Loans as specified below. The Proposed Auction Assignment Amount of Initial Term
Loans or Tranche B-2 Term Loans shall not be less than $5,000,000. The Loan
Assignment Auction Notice shall further specify with respect to the proposed
Loan Assignment Auction: (A) the Proposed Auction Assignment Amount of Initial
Term Loans or Tranche B-2 Term Loans, as applicable, (B) a discount range (which
may be a single percentage) selected by the Assignee Party with respect to such
proposed Loan Assignment Auction (expressed as the percentage of par of the
principal amount of Initial Term Loans or Tranche B-2 Term Loans to be
purchased) (the “Discount Range” ), and (C) the date by which Appropriate
Lenders are required to indicate their election to participate in such proposed
Loan Assignment Auction, which shall be at least three Business Days following
the date of the Loan Assignment Auction Notice (the “Acceptance Date” ). (iii)
Upon receipt of a Loan Assignment Auction Notice in accordance with this Exhibit
L, the Administrative Agent shall promptly notify each Initial Term Lender or
Tranche B-2 Term Lender, as applicable, thereof. On or prior to the Acceptance
Date, each such Lender may specify by written notice substantially in the form
of Exhibit 2 hereto (each, a “Lender Participation Notice” ) to the
Administrative Agent (A) a minimum price (the “Acceptable Price” ) within the
Discount Range (for example, 80% of the par value of the Initial Term Loans or
the Tranche B-2 Term Loans, as applicable, to be prepaid) and (B) a maximum
principal amount (subject to rounding requirements specified by the
Administrative Agent) of Initial Term Loans or Tranche B-2 Term Loans, as
applicable, with respect to which such Lender is willing to accept a Loan
Assignment Auction at the Acceptable Price (“Offered Loans” ). Each Lender
Participant Notice by a Lender shall be irrevocable. Based on the Acceptable
Prices and principal amounts of Initial Term Loans or Tranche B-2 Term Loans, as
applicable, specified by the Appropriate Lenders in the applicable Lender
Participation Notice, the Administrative Agent, in consultation with the
Assignee Party, shall determine the applicable discount for Initial Term Loans
or Tranche B-2 Term Loans, as applicable, (the “Applicable Discount” ), which
Applicable Discount shall be (A) the percentage specified by the Assignee Party
if the Assignee Party has selected a single percentage pursuant to this Exhibit
L for the Loan Assignment Auction or (B) otherwise, the lowest Acceptable Price
at which the Assignee Party can pay the Proposed Auction Assignment Amount in
full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the lowest Acceptable Price); provided, however,
that in the event that such Proposed Auction Assignment Amount cannot be paid in
full at L-1 1000944696v15

GRAPHIC [g221451kw05i216.gif]

 


any Acceptable Price, the Applicable Discount shall be the highest Acceptable
Price specified by the Appropriate Lenders that is within the Discount Range.
The Applicable Discount shall be applicable for all Appropriate Lenders who have
offered to participate in the Loan Assignment Auction and have Qualifying Loans
(as defined below). Any Appropriate Lender with outstanding Initial Term Loans
or Tranche B-2 Term Loans, as applicable, whose Lender Participation Notice is
not received by the Administrative Agent by the Acceptance Date shall be deemed
to have declined to participate in the Loan Assignment Auction. (iv) The
Assignee Party shall prepay those Initial Term Loans or Tranche B-2 Term Loans,
as applicable, (or the respective portions thereof) offered by the Appropriate
Lenders (“Qualifying Lenders” ) that specify an Acceptable Price that is equal
to or lower than the Applicable Discount (“Qualifying Loans” ) at the Applicable
Discount; provided that if the aggregate proceeds required to purchase (and if
such Assignee Party is the Borrower or any of its Subsidiaries, prepay) all
Qualifying Loans (disregarding any interest payable at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Auction
Assignment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Assignee Party shall prepay such Qualifying Loans
ratably among the Qualifying Lenders based on their respective principal amounts
of such Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Auction
Assignment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Assignee Party shall purchase (and if such Assignee
Party is the Borrower or any of its Subsidiaries, prepay) all Qualifying Loans.
(v) Each prepayment by the Borrower or any of its Subsidiaries pursuant to a
Loan Assignment Auction shall be made within five Business Days of the
Acceptance Date (or such other date as the Administrative Agent shall reasonably
agree, given the time required to calculate the Applicable Discount and
determine the amount and holders of Qualifying Loans), without premium or
penalty, upon irrevocable notice substantially in the form of Exhibit 3 hereto
(each a “Loan Auction Prepayment Notice” ), delivered to the Administrative
Agent no later than 11:00 a.m. (New York City time), three Business Days prior
to the date of such Loan Assignment Auction. If any Loan Auction Prepayment
Notice is given, the amount specified in such notice shall be due and payable to
the applicable Appropriate Lenders, subject to the Applicable Discount on the
applicable Initial Term Loans or Tranche B-2 Term Loans, as applicable, on the
date specified therein together with accrued interest (on the par principal
amount) to but not including such date on the amount prepaid. (vi) To the extent
not expressly provided for herein, each Loan Assignment Auction shall be
consummated pursuant to reasonable procedures (including as to timing, rounding
and calculation of Applicable Discount in accordance with this Exhibit L)
established by the Administrative Agent in consultation with the Borrower. (vii)
Prior to the delivery of a Loan Auction Prepayment Notice or an Assignment and
Assumption upon written notice to the Administrative Agent, the Assignee Party
may withdraw the Loan Assignment Auction pursuant to any Loan Assignment Auction
Notice. Once submitted to the Administrative Agent, a Loan Auction Prepayment
Notice, or an Assignment and Assumption may not be withdrawn or modified. L-2
CG&R Draft 1000944696v15 Last Saved: 01/30/2014 10:45 am

GRAPHIC [g221451kw05i217.gif]

 


EXHIBIT 1 [FORM OF] LOAN ASSIGNMENT AUCTION NOTICE Dated: , 20[ ] To: BANK OF
AMERICA, N.A., as Administrative Agent Ladies and Gentlemen: This Loan
Assignment Auction Notice is delivered to you pursuant to Exhibit L of that
certain Credit Agreement, dated as of October 11, 2013 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement” ), among Activision Blizzard, Inc., the Guarantors party
thereto from time to time, the lenders and other parties thereto from time to
time and Bank of America, N.A., as Administrative Agent. Assignee Party hereby
notifies you that, effective as of [ , 20__], pursuant to clause (ii) of Exhibit
L of the Credit Agreement, Assignee Party hereby notifies each Appropriate
Lender that it is seeking: to prepay [Initial] [Tranche B-2]1 Term Loans at a
discount in an aggregate principal 1. amount of [$ Amount” ); _]12 (the
“Proposed Auction Assignment 2. a percentage discount to the par value of the
principal amount of [Initial] [Tranche B-2]3 Term Loans greater than or equal to
_% of par value but less than or equal to [ _]% of par value (the “Discount
Range” ); and , 20__]24, as determined 3. a Lender Participation Notice on or
before [ pursuant to clause (ii) of Exhibit L of the Credit Agreement (the
“Acceptance Date” ). Assignee Party expressly agrees that this Loan Assignment
Auction Notice is subject to the provisions of Section 10.06(i) and Exhibit L of
the Credit Agreement. 1 Select as appropriate. 12 Insert amount that is minimum
of $5,000,000. 3 Select as appropriate. 24 Insert date (a Business Day) that is
at least three Business Days after date of the Loan Assignment Auction Notice.
L-3 CG&R Draft 1000944696v15 Last Saved: 01/30/2014 10:45 am

GRAPHIC [g221451kw05i218.gif]

 


The Assignee Party hereby represents and warrants to the Administrative Agent on
behalf of the Administrative Agent and the Appropriate Lenders as follows: 1. No
Event of Default has occurred and is continuing, or would result from Assignee
Party prepaying Loans pursuant to the Loan Assignment Auction. 2. Each of the
conditions to the Loan Assignment Auction contained in Section 10.06(i) of the
Credit Agreement has been satisfied. 3. As of the date hereof, it does not
possess material non-public information with respect to the Borrower and its
Subsidiaries that has not been disclosed to the Lenders generally (other than
Lenders who elect not to receive such information). The Assignee Party
respectfully requests that Administrative Agent promptly notify each of the
Appropriate Lenders party to the Credit Agreement of this Loan Assignment
Auction Notice. L-4 CG&R Draft 1000944696v15 Last Saved: 01/30/2014 10:45 am

GRAPHIC [g221451kw05i219.gif]

 


EXHIBIT 2 [FORM OF] LENDER PARTICIPATION NOTICE Dated: _, 20[ ] To: BANK OF
AMERICA, N.A., as Administrative Agent Ladies and Gentlemen: Reference is made
to (a) dated as of October 11, 2013 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement” ),
among Activision Blizzard, Inc., the Guarantors party thereto from time to time,
the lenders and other parties thereto from time to time and Bank of America,
N.A., as Administrative Agent, and (b) that certain Loan Assignment Auction
Notice, dated , 20__, from the Assignee Party signatory thereto (the “Loan
Assignment Auction Notice” ). The undersigned Lender hereby gives you notice,
pursuant to Exhibit L of the Credit Agreement, that it is willing to accept a
Loan Assignment Auction on [Initial] [Tranche B-2] Term Loans held by such
Lender: 1. in a maximum aggregate principal amount of $ of [Initial] [Tranche
B-2]1 Term Loans (the “Offered Loans” ), and 2. at a percentage discount to par
value of the principal amount of Offered Loans equal to [ _]% 12 of par value
(the “Acceptable Discount” ). The undersigned Lender expressly agrees that this
offer is subject to the provisions of Exhibit L of the Credit Agreement.
Furthermore, conditioned upon the Applicable Discount determined pursuant to
Exhibit L of the Credit Agreement being a percentage of par value less than or
equal to the Acceptable Discount, the undersigned Lender hereby expressly
consents and agrees to a prepayment of its [Initial] [Tranche B-2]3 Term Loans
pursuant to Exhibit L of the Credit Agreement in an aggregate principal amount
equal to the Offered Loans, as such principal amount may be reduced if the
aggregate proceeds required to prepay Qualifying Loans (disregarding any
interest payable in connection with such Qualifying Loans) would exceed the
Proposed Auction Assignment Amount for the relevant Loan 1 Select as
appropriate. 12 Insert amount within Discount Range that is a multiple of 25
basis points. 3 Select as appropriate. L-6 CG&R Draft 1000944696v15 Last Saved:
01/30/2014 10:45 am

GRAPHIC [g221451kw05i220.gif]

 


Assignment Auction, and acknowledges and agrees that such prepayment of its
[Initial] [Tranche B-2]4 Term Loans will be allocated at par value, but the
actual payment made to such Lender will be reduced in accordance with the
Applicable Discount. 4 Select as appropriate. L-7 CG&R Draft 1000944696v15 Last
Saved: 01/30/2014 10:45 am

GRAPHIC [g221451kw05i221.gif]

 


EXHIBIT 3 [FORM OF] LOAN AUCTION PREPAYMENT NOTICE Date: , 20__ To: BANK OF
AMERICA, N.A., as Administrative Agent Ladies and Gentlemen: This Loan Auction
Prepayment Notice is delivered to you pursuant to clause (v) of Exhibit L of
that certain Credit Agreement dated as of October 11, 2013 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement” ), among Activision Blizzard, Inc., the Guarantors
party thereto from time to time, the lenders and other parties thereto from time
to time and Bank of America, N.A., as Administrative Agent. The Assignee Party
(as defined in Exhibit L of the Credit Agreement) identified on the signature
pages hereof hereby irrevocably notifies you that, pursuant to clause (v) of
Exhibit L of the Credit Agreement, the Assignee Party will prepay Qualifying
Loans, which shall be made: , 20__]1, as determined pursuant to clause (ii) of
Exhibit L 1. on or before [ of the Credit Agreement, 2. in the aggregate
principal amount of $ of [Initial] [Tranche B-2]2 Term Loans, and 3. at a
percentage discount to the par value of the principal amount of the [Initial]
[Tranche B-2]3 Term Loans equal to [ _]% of par value (the “Applicable Discount”
). The Assignee Party expressly agrees that this Loan Auction Prepayment Notice
is irrevocable and is subject to the provisions of Exhibit L of the Credit
Agreement. The Assignee Party hereby represents and warrants to the
Administrative Agent on behalf of the Administrative Agent and the Appropriate
Lenders as follows: 1 Insert date (a Business Day) that is no later than three
Business Days after date of this Notice and no later than five Business Days
after the Acceptance Date (or such later date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans). 2 Select as
appropriate. 3 Select as appropriate. L-8 CG&R Draft 1000944696v15 Last Saved:
01/30/2014 10:45 am

GRAPHIC [g221451kw05i222.gif]

 


1. No Event of Default has occurred and is continuing or would result from the
Assignee Party prepaying Loans pursuant to the Loan Assignment Auction. 2. Each
of the conditions to the Loan Assignment Auction contained in Section
10.06(i)(i) of the Credit Agreement has been satisfied. 3. As of the date
hereof, it does not possess material non-public information with respect to the
Borrower and its Subsidiaries that has not been disclosed to the Lenders
generally (other than Lenders who elect not to receive such information). The
Assignee Party agrees that if prior to the date of prepayment pursuant to the
Loan Assignment Auction, any representation or warranty made herein by it will
not be true and correct as of the date of the prepayment as if then made, it
will promptly notify the Administrative Agent in writing of such fact, who will
promptly notify each participating Appropriate Lender. After such notification,
any participating Appropriate Lender may revoke its Lender Participation Notice
within two Business Days of receiving such notification. The Assignee Party
acknowledges that the Administrative Agent and the Appropriate Lenders are
relying on the truth and accuracy of the foregoing in connection with extending
Offered Loans and the acceptance of any Loan Assignment Auction made as a result
of this Loan Auction Prepayment Notice. The Assignee Party respectfully requests
that Administrative Agent promptly notify each of the Appropriate Lenders party
to the Credit Agreement of this Loan Auction Prepayment Notice. L-9 Last Saved:
01/30/2014 10:45 am CG&R Draft 1000944696v15

GRAPHIC [g221451kw05i223.gif]

 


IN WITNESS WHEREOF, the undersigned has executed this Loan Auction Prepayment
Notice as of the date first above written. ACTIVISION BLIZZARD, INC. By: Name:
Title: [ ], as Assignee Party24 By: Name: Title: 24 Any of the Borrower’s
Subsidiaries. L-10 CG&R Draft 1000944696v15 Last Saved: 01/30/2014 10:45 am

GRAPHIC [g221451kw05i224.gif]

 